     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 1 of 187

1                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
2                          SOUTHERN DIVISION

3    UNITED STATES OF AMERICA           Criminal No.    TDC-18-00157

4             v.                        Greenbelt, Maryland

5    LEE ELBAZ,                         July 22, 2019

6                   Defendant.          8:30 a.m.

7    --------------------------/

8                          TRANSCRIPT OF TRIAL
                     BEFORE THE HONORABLE THEODORE D. CHUANG
9                    UNITED STATES DISTRICT JUDGE, and a jury

10   APPEARANCES:

11   For the Government:         US Department of Justice
                                 By: CAITLIN COTTINGHAM, ESQUIRE
12                                   LAWRENCE RUSH ATKINSON, ESQUIRE
                                     HENRY P. VAN DYCK, ESQUIRE
13                               1400 New York Avenue, NW
                                 Washington, D.C. 20530
14

15

16   For the Defendant:          Robbins Russell Englert Orseck
                                 Untereinter & Sauber LLP
17                               By: BARRY J. POLLACK, ESQUIRE
                                      JESSICA A. ETTINGER, ESQUIRE
18                               2000 K Street, NW
                                 Fourth Floor
19                               Washington, D.C. 20006

20

21   Court Reporter              Lisa K. Bankins RMR FCRR RDR
                                 United States District Court
22                               6500 Cherrywood Lane
                                 Greenbelt, Maryland 20770
23

24   Proceedings recorded by mechanical stenography,
     transcript produced by notereading.
25




                                                                        1
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 2 of 187

1                         TABLE OF CONTENTS
                                TRIAL
2                            WITNESSES

3    On behalf of the Government:

4    LIORA WELLES

5    Direct examination by Mr. Atkinson........ 23.

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                        2
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 3 of 187

1                         P R O C E E D I N G S

2               THE COURT:     So I think we had a few issues to

3    discuss regarding exhibits for Ms. Welles, although I

4    don't know if anything has changed since Friday.

5               MR. ATKINSON:     Judge, I don't believe so.       I

6    think we have some agreement as to a couple of

7    attachments, but I think the larger picture still remain.

8               THE COURT:     So they were Exhibits 32, 41, 48 and

9    177.   Is that right?

10              MR. ATKINSON:     32, 48, 41, 177 and actually I

11   think we have a -- there's a small issue on 140, but we

12   could address that later.

13              THE COURT:     Okay.   So I don't know if it's

14   totally apparent, but Exhibit 32 is a email from Joshua

15   Miller to Dan Fisher.      Has a what's look like a

16   script-type document behind the 32.1.         What's the issue

17   with this one?

18              MR. ATKINSON:     So the issue here, judge, the --

19              THE COURT:     Please use the microphone.

20              MR. ATKINSON:     I'm sorry, judge.     The defense

21   doesn't object to the introduction of the attachment.

22   Ms. Welles will identify that we anticipate as a document

23   she wrote at the direction of the defendant.

24              THE COURT:     Okay.

25              MR. ATKINSON:     That document on page 2 says "I




                                                                        3
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 4 of 187

1    only make money when you are a profitable, explain to them

2    that you make 5% every time they withdraw profits."

3               THE COURT:     Okay.

4               MR. ATKINSON:     So on its face -- Ms. Welles will

5    also explain that this was used as a training material.

6    So on its face, we would argue it's a co-conspirator

7    statement.

8               The objection here is the actual email, the

9    email from Joshua Miller to Dan Fisher.         I think the

10   only -- I think the objection is hearsay.         But first off,

11   the only statement in the email is the title which has

12   course, C-O-U-R-S-E, at the top.         We think that is

13   admissible under 801(d)(2)(E) because it's from the face

14   of the email, it's a transfer of just documents that are

15   instructing other Yukom employees to lie.         Joshua Miller

16   we anticipate before this document is introduced will be

17   identified as someone Ms. Elbaz hired and tasked to be

18   involved in training.      So but we don't think we even need

19   to elicit that testimony.      We think that the statement or

20   given the attachments and the clear lies in the

21   attachments, this can just come in and be admitted as

22   801(d)(2)(E).

23              THE COURT:     Mr. Pollack?

24              MR. POLLACK:     Yes, Your Honor.     I think the

25   government has sort of accurately summarized what the




                                                                        4
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 5 of 187

1    issue is subject to the witness testifying that she

2    authored these and did so in sum and substance in

3    furtherance of the conspiracy.       Given the Court's previous

4    conditional ruling that this witness is a co-conspirator,

5    I don't have an objection to those scripts coming in.

6               But there's been no showing that Mr. Miller is a

7    co-conspirator.     His actions and what he did with them is

8    not -- just doesn't come in under the co-conspirator

9    exception.    It's just simply hearsay.

10              So she can testify as to what she did with them.

11   If she says that she told people to send them around, she

12   can certainly say that.

13              THE COURT:     So you are saying depending on the

14   foundation, you may or may not think that this is

15   inadmissible.

16              MR. POLLACK:     No, no, no.    The email itself is

17   inadmissible.    What I'm saying is she can testify about

18   the attachments which she created.        She can say what she

19   did with the attachments.

20              THE COURT:     Well, what if she says she told

21   Mr. Miller to send this around for a particular purpose

22   and -- well, let me ask you this, Mr. Atkinson.          I mean

23   isn't it not just whether Mr. Miller is a co-conspirator,

24   but what was he doing with this?        He is sending it to

25   Mr. Fisher who I haven't heard anything about.          I have no




                                                                        5
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 6 of 187

1    idea who that is.     So how do I know this was emailed in

2    furtherance of the conspiracy?

3               MR. ATKINSON:     So, judge, we think at this point

4    given the testimony you've heard from two witnesses that

5    we're now in a situation where you can find that in --

6    there's a presumption almost that internal emails that are

7    sending lies, sending templates or emails or training

8    materials with lies are acts in furtherance.

9               THE COURT:     I don't even know what company Dan

10   Fisher works for.     He has a different email, you know, a

11   platform than Mr. Miller.      I guess I would say I would

12   caution you against assuming anything --

13              MR. ATKINSON:     Okay.

14              THE COURT:     -- and I would caution you against

15   saying that at some point every document you can come up

16   with comes in.    This is a document-by-document exercise.

17   There's hundreds of people perhaps.        I have not found that

18   every single person working there was part of the

19   conspiracy.    I absolutely have not found that.        I don't

20   expect to unless you can provide a lot more evidence.              So

21   I don't think that that's a fair assumption at all.

22              MR. ATKINSON:     Understood, judge.

23              THE COURT:     So based on that, right now I don't

24   see a foundation for this.       Obviously, if you have

25   testimony about Mr. Miller and/or perhaps Mr. Fisher or




                                                                        6
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 7 of 187

1    just what was the reason why this was being sent around,

2    then we'll take it -- but just on its face, your argument

3    that, well, they all work there and we've already proven

4    there is a conspiracy involving everybody, I don't agree

5    with that.

6               MR. ATKINSON:     Okay.   And, judge, just as if --

7    the statement itself is not admissible.         We would argue

8    that the email without the statement "course" would be

9    admissible just as in active transfers.         That's not

10   hearsay.   That's just an act.       So we would just want to

11   admit --

12              THE COURT:     I think it's just cleaner to skip

13   the email.    Ms. Welles can talk about what this was.         You

14   can use it to refresh her recollection about where it was,

15   you know, what the timing was, whatever.         I'm sure you can

16   use the email for that purpose if there's a problem.

17   Active transfer, I'm not totally sure what that is.           But

18   again there is material here.        You've got name documents.

19   You've got the heading as you said.        So I think that's

20   where I am on that.

21              Okay.    What about Exhibit 41?

22              MR. ATKINSON:     Judge, Exhibit 41 is a video.

23   The video -- the government will elicit testimony about

24   what was on the walls.      It's a video taken from inside

25   Yukom's old offices inside that main call area that --




                                                                        7
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 8 of 187

1                THE COURT:    I watched it.    This is the one with

2    the person dancing?

3                MR. ATKINSON:    It is.    And we would only be

4    eliciting testimony about what's on the first wall which

5    is the numbers board and then the second wall which is the

6    sign.   The jury has seen half of the sign, "Take My

7    Money."   They just haven't seen the full sign and they

8    haven't been able to identify where in the building

9    exactly it was located and that's what we would be

10   eliciting there.

11               THE COURT:    I'm not sure I caught the numbers

12   board portion when I watched it.         I wasn't really looking

13   for that.

14               MR. ATKINSON:    It's pretty hard to tell because

15   of just the white, the glare.         But she can just identify

16   sort of where it is.      It's just a bunch of pieces of paper

17   with deposits on it.

18               THE COURT:    Okay.   Is she in the video?      Is that

19   her?

20               MR. ATKINSON:    She is not.

21               THE COURT:    So who are the people in the video?

22               MR. ATKINSON:    I think one of them has already

23   been identified using the stage name, Bill Shnizer, and I

24   don't know if the other one has been identified.           But she

25   would identify them as retention agents.




                                                                        8
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 9 of 187

1                THE COURT:    Mr. Pollack, what's the objection to

2    this?

3                MR. POLLACK:    Your Honor, the video has no

4    evidentiary value.     It's not -- it doesn't show anything.

5    In terms of the sign, we've already seen the sign.           We saw

6    the entire sign.     It is Montgomery Burns from the Simpsons

7    with a caption.     We've seen the sign.      We don't need to

8    see it again.

9                THE COURT:    I'm not sure I've seen the top of

10   it.   I agree with that.     I mean I think it says "Take My

11   Money."   I don't recall --

12               MR. POLLACK:    If you go back to the prior video,

13   Mr. Burns can be clearly identified.        It is Montgomery

14   Burns from the Simpsons.

15               THE COURT:    No, no.   Well, no one testified to

16   that.   But I guess you are stipulating to that.         But --

17               MR. POLLACK:    I think you can take judicial

18   notice of the Simpsons' character.

19               THE COURT:    I'm not sure about that.      Why don't

20   you brief that question?      But in any event, I think the --

21   there's an interesting question.        I would have to go back

22   and look.    I don't remember seeing the top part that says

23   "Shut Up."    I'm also not totally sure how relevant that

24   is.   But I get your point.      So you are saying that it's

25   cumulative of the evidence previously on the sign.           We can




                                                                        9
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 10 of 187

1    go back and look if we need to.

2                MR. POLLACK:    Right.

3                THE COURT:    What else?

4                MR. POLLACK:    The numbers board Mr. Atkinson

5    essentially concedes is barely even distinguishable in

6    this video.    There is again foul language in the video.

7                THE COURT:    In the translation.      Don't look so

8    puzzled, Mr. Atkinson.

9                MR. ATKINSON:     Yes.   Yes.

10               THE COURT:    I mean it's your own translation.

11               MR. ATKINSON:     Yes, judge.

12               MR. POLLACK:    So I think whatever exceedingly

13   minimal evidentiary value it has is outweighed by its

14   cumulativeness, its waste of time and its prejudicial

15   nature and I'd move to exclude it on that basis.

16               THE COURT:    What exactly is the context for this

17   dance that's going on between two people?

18               MR. ATKINSON:     I'm not sure we know or would

19   offer testimony about it, judge.        I think there was -- we

20   could elicit testimony that there was dancing in the

21   office.    I'm not sure that's relevant --

22               THE COURT:    I mean it's a pretty long video.

23               MR. ATKINSON:     We can just have it stopped at

24   certain points if that's easier for you, judge, and we can

25   also put it on moot if Mr. Pollack's objection --




                                                                     10
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 11 of 187

1                THE COURT:    I'm going to exclude the video

2    overall under 403.      I mean the dance -- I mean again I'm

3    watching this video.      I have no idea why you want to use

4    it.   I'm expecting that it's going to have something to do

5    with the dance and about how either this person or that

6    person is doing something inappropriate.

7                And if you are just using it for the sign, you

8    can do two things.      First off, you can go back and show

9    the other video because it's already in evidence and I

10   would just focus on the portion.        I wouldn't replay the

11   whole thing based on Mr. Pollack's prior objection.            Or if

12   you want to take a still, you know, a screen shot from

13   this video of the numbers board and the Simpson sign

14   because again I'm not sure the whole thing was there.               But

15   if it's just a screen shot, I don't think it's much

16   different than what we had before, you can do that.            But I

17   don't think we're going to play the video.          So that's what

18   I would do with that because I think there's some marginal

19   probative value and not much prejudicial value to this

20   numbers board.     I see some value in the Simpsons' sign,

21   although I think it's limited.        But I think the dance

22   distracts us from the whole thing.         I think it confuses

23   the jury perhaps.     Perhaps unduly prejudicial given that

24   it has no probative value.       And so I don't think using

25   this lengthy video with the dance and with profanity in it




                                                                     11
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 12 of 187

1    just to show these two images, you can do those images

2    with a screen shot.      So why don't you do that if you are

3    interested in doing that?

4                MR. ATKINSON:     Yes, judge.    And, judge, just on

5    the poster issue, we would note that, for example, what's

6    on the walls is something that we've already seen be teed

7    up in defense exhibits.       For example, Exhibit 1041 that

8    the defense has listed on their exhibit list is an audio

9    file.    Ms. Elbaz is telling an individual, we don't know

10   whom, that the company policies are up on the walls.            It's

11   some kind of --

12               THE COURT:    If I'm not mistaken, I think you won

13   that part of the motion.       I don't think you need to argue

14   it any further.

15               MR. ATKINSON:     Yes, judge.    I just wanted to tee

16   it up for in case -- I think we'll have -- yes, judge.

17               THE COURT:    So anyways, next exhibit was what,

18   48?

19               MR. ATKINSON:     Yes, judge.

20               THE COURT:    So this was another video.       Sort of

21   a party at the office I guess perhaps.

22               MR. ATKINSON:     It's I think the end of the

23   month.    The speaker we anticipate would be identified as

24   Or Maymon Your Honor has already identified as a

25   co-conspirator.     And Mr. Maymon is congratulating the




                                                                     12
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 13 of 187

1    office for the one shift or the two shifts for the

2    performance in the month.       It's $3.2 million that were

3    collected in that month.       So we would offer it as a

4    indication.    So that's one-half of the office.         So you can

5    multiply it by two to show the growth of the company and

6    the growth of the net deposits over time.

7                THE COURT:    So is Ms. Welles involved in that

8    shift that was being congratulated or --

9                MR. ATKINSON:     Yes, judge.    It's her shift.        The

10   morning shift.

11               THE COURT:    Was she present for this meeting?

12               MR. ATKINSON:     We haven't been able to identify

13   her.   You can see the video pans.

14               THE COURT:    Well, but I mean would she testify

15   that she was there even if she's not in the video?

16               MR. ATKINSON:     I don't believe she would be able

17   to testify that she was there, judge, on that video.            She

18   would just be able to identify the speaker and what

19   Mr. Maymon meant by shift.

20               THE COURT:    Meaning she -- was it during the

21   time period she worked there --

22               MR. ATKINSON:     It was, judge.

23               THE COURT:    Okay.   Mr. Pollack, what's your

24   position on this?

25               MR. POLLACK:    Again, the video as a whole is --




                                                                     13
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 14 of 187

1    serves little, if any, probative value and is prejudicial

2    of closeups of liquor bottles.

3                If what the government wants is Mr. Maymon

4    saying we brought in $3.2 million this month, I have no

5    objection to showing that two seconds.         We don't need to

6    show the entire video to get that statement in.

7                MR. ATKINSON:     Judge, we can pause the -- the

8    liquor bottles are at the very end.         We'll ask to stop the

9    video right before it pans to the liquor on the table.

10   But we would like to show the video panning through the

11   entire office to show the growth of Yukom from 2014 to

12   2016.

13               THE COURT:    Okay.   So your purposes are the

14   statement that they made this amount of money, panning the

15   office to show that it's a bigger operation than

16   previously.    Well, here's what I would say then.         Why

17   don't we do this then?      So the fact that they are sort of

18   celebrating this, that's of no probative value to you?

19               MR. ATKINSON:     We would say it is probative

20   value, judge.     This is -- the theme is to drive -- that

21   Mr. Maymon and Ms. Elbaz are driving their employees to

22   bring in more money and that's what they are celebrating

23   at the end of every month is how much money they brought

24   in, net deposits.     Nothing to do with trading, nothing to

25   do with client success.




                                                                      14
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 15 of 187

1                THE COURT:    Well, okay.    For this one, I'm

2    putting it in context of the other videos.          I think it's a

3    slightly different situation than the gong video and the

4    other ones in the sense that it is management making

5    statements about their performance.         I don't think they

6    are overtly showing criminal activity, but I see where it

7    has some relevance to the probative -- to your case.

8                I will agree with your suggestion then that we

9    can admit this.     But let's not admit and maybe -- I don't

10   know if we need to do it ourselves or the parties can

11   agree on it.     But we can end the video early and I think

12   what that means is not just that you stop it before we get

13   to the closeups of the table, but that you create a new

14   version that stops the video before that.          So that portion

15   doesn't go to the jury either.

16               MR. ATKINSON:     Yes, judge.

17               THE COURT:    And I know we've had discussions

18   about when videos are stopped on the screen in other

19   context.    So if you don't think your folks can handle

20   that, then you may want to way until later until you

21   introduce the version that doesn't have it at the end.

22               MR. ATKINSON:     Yes, Your Honor.

23               THE COURT:    Because I think with Mr. Van Dyck --

24   again, there's a delay I think between you and the team

25   that's working on this.       But I'm attributing whatever




                                                                     15
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 16 of 187

1    happens with that to you, not to technology.          I think we

2    had one dry run on that front.        It's not easy.     I

3    understand.    But that's why if you'd rather wait until you

4    have a clean version, then we can do that later as well.

5    So that's the ruling on 48.

6                Now 177, what's the objection to that or what is

7    the relevance of that, first off?

8                MR. ATKINSON:     So, judge, Exhibit 177 is the

9    defendant's own statement.       Ms. Green sends the top email

10   to Relly@BigOption.com.       Ms. Welles is not on the email,

11   but Ms. Welles will testify that she has personal

12   knowledge as to the identities of the individuals who are

13   using the fake names, Jack Cohen, Kevin White.           Relly is

14   actually not a -- it's not a fake name, but it's just the

15   first name.

16               So again what is -- who these people are,

17   confirming that they all work in Yukom, confirming that

18   Mr. Cohen and Mr. White are retention agents.           And then

19   looking at the bottom, judge, there's an email originally

20   to Mr. Cohen, to Mr. Cohen from an individual who Ms.

21   Welles will be able to identify from the context is a

22   client and there's a reference to Binary Book Hedge Fund

23   account.    And Ms. Welles has personal knowledge as to that

24   false statement being told in -- at Yukom.

25               THE COURT:    What is the relevance of that?        This




                                                                     16
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 17 of 187

1    is a confirmation for a wire transfer for the new Binary

2    Book Hedge Fund account in the name of the Proctor family

3    business.    What's the false statement?

4                MR. ATKINSON:     The false statement is there is

5    no hedge fund.     I'm sorry.     This goes to notice.     If you

6    look at Tab 30, judge, this is Exhibit 213.

7                THE COURT:    All right.

8                MR. ATKINSON:     You'll see that there's an email,

9    I'm sorry, there's a letter to a, to a victim, Mr. Burton,

10   and it's signed by Lindsay Cole and Ms. Welles will

11   identify this as a document she sent to Mr. Burton and the

12   letter begins, this letter is to verify that you'll be

13   included in Binary Book's Hedge Fund Program.           Ms. Welles

14   will testify there was no hedge fund.         There was no hedge

15   fund program.     This was a lie that was used to solicit

16   money inside of --

17               THE COURT:    Okay.    So Exhibit 177.    Cohen is or

18   Proctor is referring to the hedge fund program and you are

19   saying that Ms. Green by having this email chain was,

20   therefore, aware that there was at least people were

21   talking about a hedge fund account?

22               MR. ATKINSON:     Ms. Elbaz.    You called her Ms.

23   Green.

24               THE COURT:    Ms. Elbaz.

25               MR. ATKINSON:     Exactly.   That this lie was being




                                                                     17
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 18 of 187

1    told to clients.

2                THE COURT:    Okay.   So, Mr. Pro -- Mr. Pollack --

3    get all these names confused -- what's the objection to

4    this?

5                MR. POLLACK:    I don't have any objection to the

6    admissibility of this document to the extent that the fact

7    there's information three email chains down can be argued

8    to be something that she knew about or paid attention to.

9                What I have an objection to is the competency of

10   this witness to testify about this document.          All the

11   things that Mr. Atkinson said he wants to elicit from this

12   witness, he can elicit without the document.          Who is Jack

13   Cohen, what was the hedge fund?        She does not have any

14   competence to talk about a four or five chain email string

15   when she's on none of the emails.        She's just not the

16   appropriate witness for this document.

17               MR. ATKINSON:     Judge, I think she is the

18   appropriate witness in this document.         If the document is

19   admissible, the question is does Ms. Welles have personal

20   knowledge to which she can testify to parts of this email.

21               We have many documents where they are

22   admissible.    We could put them through a summary agent.

23   But in this case, there's particularized knowledge where

24   Ms. Welles is the better witness because she can describe

25   the fact that the Binary Book Hedge Fund account was a




                                                                     18
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 19 of 187

1    lie.   There was no hedge fund in 2015.        The letter that

2    Ms. Welles sends in Exhibit 213 is a year later.           The

3    point is that this was a lie that was being told for a

4    long period of time.

5                THE COURT:    So the question, Mr. Pollack, I mean

6    I do think that since it's Ms. Green's email, it's

7    admissible under 801(d)(2)(A).        But in theory, I think the

8    objection you would have perhaps is that it's sort of an

9    authenticity objection.       You're saying you don't know if

10   this is something that was generated within the business.

11   Do we need a custodian of records?         Is that what you are

12   saying?

13               MR. POLLACK:    No, Your Honor.     If they want to

14   introduce it through a custodian or a summary witness, I

15   don't have a problem with that.

16               What I have a problem with is this witness

17   commenting on this document.       The subject matters that are

18   in this document, she can be asked about any of those

19   subject matters without the document.         But when you put

20   the document in front of her and ask her to comment on the

21   significance of things that are in the document, she's

22   interpreting a document about which she has no personal

23   knowledge.

24               THE COURT:    Well, I think it will depend on the

25   questions.    So I'm going to overrule the objection to




                                                                      19
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 20 of 187

1    admissibility at this point and I don't think you are

2    really objecting to admissibility.          But in terms of using

3    Ms. Welles or using the document with Ms. Welles, I agree

4    with you to the extent that there is a difference between

5    saying who are these email addresses of which she may have

6    personal knowledge.      It would be like putting a photograph

7    in front of someone and saying like these names on the

8    board, who are these people and perhaps the term, hedge

9    fund account.

10               But in terms of questions about what Mr. Proctor

11   was thinking or what Mr. Cohen was thinking or even really

12   what Ms. Elbaz was thinking, those might be objectionable,

13   depending on how they are phrased.          So I think we'll just

14   have to take the questions one by one.

15               So I agree that having her comment on the actual

16   conversation might be a problem, having her comment

17   perhaps on names and terms might not be.          So we'll just

18   have to see in that regard.

19               Are there any other objections or issues on

20   exhibits for Ms. Welles?       It sounded as if Ms. Welles will

21   take us at least through lunch.        Correct?

22               MR. ATKINSON:     Yes, judge.    I think I

23   over-promised a little bit as to how fast Ms. Welles would

24   take on Friday.     I apologize.     We looked back at the

25   outline.    There wasn't as much overlap as I had




                                                                     20
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 21 of 187

1    anticipated.     We think Ms. Welles will go through lunch.

2                THE COURT:    Okay.   And then we'll have

3    cross-examination and then I got a list of some other

4    exhibits for other witnesses which I haven't looked at

5    yet.   So I'm not prepared to discuss yet.         But the next

6    witness after her is Mr. Bryant.        Is that correct?

7                MR. ATKINSON:     Correct, judge.

8                THE COURT:    Okay.   So -- okay.     Anything else we

9    need to discuss before we bring the jury in?          I don't

10   think they're all here yet.       But we can take a short break

11   before that.

12               MR. ATKINSON:     No, Your Honor.

13               MR. POLLACK:    No, Your Honor.     Thank you.

14               THE COURT:    What about sort of ongoing issues?

15   I'm just trying to think if there were any that -- I think

16   we've resolved -- I don't think we have any pending

17   motions.    Am I correct?     We dealt with the motions that

18   exist.

19               Any sense, not that I'm encouraging it, but this

20   issue with the motion to compel, obviously, if you've got

21   anything, obviously, the sooner, the better.          But if you

22   don't, then that's all fine, too.

23               MS. COTTINGHAM:     Your Honor, on the motion to

24   compel with respect to the privileged materials, is that

25   what you are asking about?




                                                                     21
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 22 of 187

1                THE COURT:    Yes.

2                MS. COTTINGHAM:      With respect to that, the

3    prosecution team after hearing Mr. Pollack's opening and

4    having a better sense of where the relevant issues might

5    be, we have made a document request to the filter team for

6    documents within that subset of documents they identified.

7    We're hopeful that we have also asked consistent with the

8    Court's guidance and Mr. Pollack's request that the filter

9    team identify the categories that these documents would be

10   responsive to in identifying any documents.          We don't have

11   a set from them yet.      But we're hopeful that it will be

12   substantially streamlined compared to what you saw a week

13   ago.

14               THE COURT:    Right.   I mean I think the idea,

15   although I know it's tricky because the lines of

16   communication are not open, the idea would be if there's

17   something that you actually want to use, we can look at

18   it, but there's no real need to look at things that aren't

19   going to be useful to you.        So again that's a hard thing I

20   understand to --

21               MS. COTTINGHAM:      Yes, Your Honor.

22               THE COURT:    Okay.    And then I guess we're in a

23   pretty stable position otherwise, which is unusual.

24               MR. POLLACK:    Your Honor, one -- unusual

25   generally or unusual with this group?




                                                                     22
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 23 of 187

1                (Knock.)

2                MR. POLLACK:    One other outstanding issue with

3    respect to the defense expert witness, I think the Court

4    had talked about tentatively Tuesday as, tomorrow, as a

5    deadline for supplementing --

6                THE COURT:    Right.

7                MR. POLLACK:    -- the disclosure.      I am hopeful

8    that we will be able to do it by the end of the day

9    tomorrow, if not sooner.       It's possible I might need an

10   additional day, but we're going to be close.

11               THE COURT:    Great.   Thank you.     Okay.   So that

12   was the signal that the jury is here.         Is Ms. Welles

13   available?

14               MR. ATKINSON:     Yes, Your Honor.     The agent just

15   went --

16               THE COURT:    Why don't you ask her to take the

17   stand?    I guess we can just bring them in now then.

18               (Jury present.)

19               THE COURT:    Okay.    Thank you, everyone.     Please

20   be seated.

21               Ladies and gentlemen, welcome back.        We

22   appreciate you returning.       I hope you had a good weekend

23   and stayed cool.       We are ready to continue with the direct

24   examination of Ms. Welles.        If you recall, she was

25   testifying on Friday.      So when you're ready, Mr. Atkinson.




                                                                     23
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 24 of 187

1                MR. ATKINSON:     Thank you, Your Honor.

2                          CONTINUED DIRECT EXAMINATION

3                BY MR. ATKINSON:

4          Q     Good morning Ms. Welles.

5          A     Good morning.

6          Q     Just a reminder, if you don't hear a question

7    that I ask you, just ask me to repeat it and just try to

8    speak into the microphone for the jury.

9          A     Okay.

10         Q     So, Ms. Welles, on Friday, you testified that

11   you worked as a retention agent at Yukom.          Is that

12   correct?

13         A     Yes.

14         Q     You testified that while at Yukom you lied to

15   clients in order to get them to give you money.           Is that

16   right?

17         A     Yes.

18         Q     You testified that you could not recall a client

19   of yours who took out more money from their account than

20   they put in?

21         A     I do not recall.

22         Q     Ms. Welles, how quickly after you started at

23   Yukom did you start lying to clients?

24         A     From the beginning.

25         Q     Could you look at Tab 5 in your binder, please?




                                                                     24
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 25 of 187

1                MR. ATKINSON:     And could we put up Exhibit 173

2    please for the jury?      Can we zoom in on the email?

3                BY MR. ATKINSON:

4          Q     Ms. Welles, do you recognize this email?

5          A     Yes, I do.

6          Q     Who wrote it?

7          A     I did.

8          Q     The email is sent from an account

9    Lindsay.Wells@BigOption.com.       Ms. Welles, is your first

10   name, Lindsay?

11         A     Is my first name, Lindsay?       Is that what you

12   asked?

13         Q     Yes.

14         A     No.

15         Q     Is that how you spell your last name?

16         A     No.

17         Q     Why did you not use your real name in sending

18   this email?

19         A     Because we were instructed not to.

20         Q     Did you use fake names while at Yukom?

21         A     Yes.

22         Q     What fake names did you use?

23         A     I used Lindsay Wells, Lindsay Cole and Lindsay

24   Taylor.

25         Q     Can you explain to the jury why you used three




                                                                     25
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 26 of 187

1    different fake names?

2          A     So during my time in Yukom, they added another

3    brand called Binary Book and in the beginning I was

4    working in Big Option.      So when they added Binary Book, my

5    name was Lindsay Taylor.       I just changed my last name.

6    And at one point in Yukom, I left the company in the

7    middle of my time there.       And when I came back, I had my

8    name changed to Lindsay Cole.

9          Q     The email on the screen was written on

10   October 13, 2014.      How long had you been working at Yukom?

11         A     Over a month.

12         Q     Who did you send this email to?

13         A     It was sent to a client.

14         Q     How did you -- how were you assigned that

15   client?

16         A     I was assigned it by Lee.       Lee or the managers.

17   I don't really remember.

18         Q     In October 2014, who is your direct supervisor?

19         A     Lee.

20         Q     Lee who?

21         A     I'm sorry?

22         Q     Lee who?

23         A     Lee Elbaz.    I'm sorry.    I'm really nervous if I

24   speak a little --

25         Q     So the subject is Assisted Trading Program.




                                                                     26
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 27 of 187

1    What was the purpose of sending this email?

2          A     It was to get a client interested in trading in

3    our platform.

4          Q     Could you read the first two sentences of the

5    email?

6          A     "I would like to be the first one to introduce

7    our new program called Assisted Trading Account.           This is

8    a risk-free way of making a profit.         As your broker, I

9    will personally trade for you with a guaranteed profit of

10   30 to 40%."

11         Q     That's it.    Ms. Welles, how could guarantee a

12   client a profit of 30 to 40%?

13         A     I couldn't.

14         Q     So is that statement true?

15         A     No.

16         Q     Later on --

17               MR. ATKINSON:     Can we zoom back in, please?

18               BY MR. ATKINSON:

19         Q     I'm sorry.    In the sentences you read, the

20   second sentence you said "this is a risk-free way of

21   making a profit."     How could you make a client a risk-free

22   profit?

23         A     You couldn't.     But we -- the risk-free was given

24   as a bonus like an insurance, which I can explain.

25         Q     Why tell a client you could deliver guaranteed




                                                                     27
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 28 of 187

1    profits of 30 to 40% if that wasn't true?

2          A     In order to get them to trust me.

3          Q     If a client trusted you, how did you think they

4    would react?

5          A     He would want to invest.

6          Q     The email also talks about the Assisted Trading

7    Program.    Do you see that?

8          A     Yes.

9          Q     What was the Assisted Trading Program?

10         A     Basically, it was -- clients would sign a

11   contract allowing the account manager to trade on his

12   behalf.

13         Q     How did you find out about the Assisted Trading

14   Program at Yukom?

15         A     It was something offered in the company.

16         Q     Who told you about it?

17         A     Lee Elbaz did.

18         Q     Based on your experience or, excuse me, based on

19   your background and training, how much experience did you

20   have in trading on October 13, 2014?

21         A     I didn't have much experience -- any experience

22   in trading.

23         Q     Is that what you told clients?

24         A     No.

25         Q     What did you tell clients about your experience?




                                                                     28
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 29 of 187

1          A     I told clients that I had over 20 years of

2    experience, that I worked on Wall Street, that I had a

3    Master's Degree in economics, that I have high winning

4    percentages basically.

5          Q     When you sent this email on October 13, 2014,

6    did you write it from scratch?

7          A     No.   I didn't write it from scratch.        It was me

8    and a few other people that, you know, we came up with the

9    idea to write it.

10         Q     After it was written, what happened with the

11   email inside the office?

12         A     It was sent around to all the employees and they

13   would use it as a template to send to clients.

14         Q     Was this the only template that was sent around

15   Yukom?

16         A     No.   A lot of times employees would send emails,

17   sample emails to other employees as something that they

18   could send to clients when they, you know, get them.

19         Q     How often would these sample emails have false

20   statements like the ones that you testified to in this

21   email?

22         A     Very often.

23         Q     Ms. Welles, if you could look at Tab 6 in

24   your --

25               MR. ATKINSON:     Ms. Wu, could we just show it




                                                                     29
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 30 of 187

1    to the --

2                BY MR. ATKINSON:

3           Q    Actually, if you can just look in your binder,

4    Ms. Welles?     Let's not publish it to the jury.        I'm sorry.

5    It's Exhibit 207.

6                Ms. Welles, I'm just going to ask you some

7    questions about the general -- general questions about the

8    email.     So please don't read from it, okay, until the jury

9    sees it.

10          A    Okay.

11          Q    So looking at the bottom email, is this another

12   template that you received while at Yukom?

13          A    Yes.

14          Q    And looking at the email, does it have false

15   statements similar to the ones that we saw in the last

16   exhibit?

17          A    Yes.

18               MR. ATKINSON:     The government offers Exhibit

19   207.

20               MR. POLLACK:    Objection.

21               THE COURT:    What's the objection?

22               MR. POLLACK:    The objection is that it's

23   hearsay.

24               THE COURT:    Okay.   Why don't we approach for a

25   moment here?




                                                                     30
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 31 of 187

1                (Bench conference:)

2                THE COURT:    I'm not sure why when we're talking

3    before the jury gets here and I said do we have any other

4    issues, I mean this was -- I had a list of the exhibits

5    you had objections to.      How come this wasn't on it?

6                MR. ATKINSON:     There were some exhibits that we

7    understood that if Ms. Welles -- if there was a foundation

8    laid that Ms. Welles received it --

9                THE COURT:    I see.

10               MR. ATKINSON:     -- that we would not have an

11   objection.    I think we misunderstood.

12               THE COURT:    I'm not sure I heard that she had

13   received it.     Did she say that?

14               MR. POLLACK:    No, she did not.

15               THE COURT:    So --

16               MR. ATKINSON:     I'll ask the foundational

17   questions.

18               THE COURT:    Well, beyond -- while we're here, I

19   mean -- just maybe you can just clarify the objection so I

20   know what the issue is.

21               MR. POLLACK:    It's -- the bottom email is sent

22   by an Omar Alamin whom we've heard no testimony about.

23   It's sent to a group of people who does not appear to

24   include this witness.

25               THE COURT:    Right.




                                                                     31
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 32 of 187

1                MR. POLLACK:    It's then forwarded on by an Adam

2    Bloom who we've heard nothing about and then it seems to

3    be forwarded on by somebody who is at an email address, IL

4    Coordinator, whom we don't know who that is.          So it seems

5    to be multiple layers of hearsay, none of which seem

6    related to this witness.

7                THE COURT:    So, first, how does she end up

8    receiving this, Mr. Atkinson?        Is she on one of these

9    groups?

10               MR. ATKINSON:     Yes, judge.

11               THE COURT:    Which one?

12               MR. ATKINSON:     I believe it's Big Option.       And

13   at this time, if the email is from 2016, Ms. Welles would

14   have also had a Binary Book email account and would have

15   received --

16               THE COURT:    So what is she going to say about

17   this document?

18               MR. ATKINSON:     She is going to say that she

19   received it, that these were the typical of the templates

20   that she received, that her understanding was that when

21   she received it, it was for the purpose of sending to

22   other clients and that this was a common practice.

23               THE COURT:    So like the email that she said she

24   helped to author, this is just something that someone else

25   authored that she was supposed to use as a model for




                                                                     32
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 33 of 187

1    other --

2                MR. ATKINSON:     Exactly right.    And this is two

3    years later that this practice is still going on.

4                THE COURT:    So who's IL Coordinator?

5                MR. ATKINSON:     I believe that's an email

6    address.    We have her testimony about that.        It was used

7    by the shift managers.

8                THE COURT:    So who would that be by name?

9                MR. ATKINSON:     I believe Dave Simpson.      I have

10   to ask for the time.      I think it moved --

11               THE COURT:    Simpson is the stage name.       Is this

12   one of the people in the org chart or not?

13               MR. ATKINSON:     He is not on the org chart.

14               THE COURT:    And then the false statements in

15   here are what?     87% success rate.

16               MR. ATKINSON:     Master's in I think economics and

17   finance.    On the next page, there's -- it talks about

18   profits.

19               MR. POLLACK:    I mean I don't know if the witness

20   has competence to testify as to --

21               THE COURT:    Whether they are --

22               MR. POLLACK:    -- the educational background of

23   Mr. Alamin --

24               THE COURT:    Right.

25               MR. POLLACK:    Or for that matter --




                                                                     33
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 34 of 187

1                THE COURT:    Do we know who Omar Alamin is?

2                MR. POLLACK:    -- or what his success rate was.

3                MR. ATKINSON:     She can identify him as a

4    retention agent.

5                THE COURT:    Someone who was engaged in

6    conspiratorial activities or not?

7                MR. ATKINSON:     Yes, judge.

8                THE COURT:    Well, I think if you lay the

9    foundation that she received this and she received it from

10   some of these managers with the idea that this was to use

11   as a template, I will allow it if you have that

12   foundation.

13               I don't think -- my assumption is and if you

14   wanted the instruction is that no one is going to say that

15   the email from Mr. Alamin is offered for the truth of the

16   matter asserted.     So I think that if you wanted that

17   instruction, I would give you that.         But in terms of the

18   layers of it, whether or not he is there or not, it seems

19   it's being offered to -- as a model to use, not to say

20   that he actually had all these credentials or anything

21   like that.

22               MR. POLLACK:    Well, I would certainly object if

23   she's going to be testifying about what Mr. Alamin's

24   purpose was in sending the email.

25               THE COURT:    I think what I would assume the




                                                                     34
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 35 of 187

1    testimony would be that would be admissible would be that

2    not that this was -- that what Mr. Alamin was sending this

3    for purposes of the conspiracy unless she has some other

4    more specific relevance or connection to it, but just that

5    this was a model or a template she was going to use and

6    that's the purpose I think.

7                MR. ATKINSON:     Yes, Your Honor.

8                THE COURT:    But again it depends on what she

9    says.

10               MR. POLLACK:    Inherent in that response is that

11   that's the purpose of the sender.

12               THE COURT:    Well, let me ask you this, Mr.

13   Atkinson.    Did she actually use this as a template once

14   she got this?

15               MR. ATKINSON:     I don't think she remembers using

16   this one specifically, judge.        But I would just ask her

17   what her understanding was as to why she was receiving

18   this and why all the retention agents were receiving --

19               THE COURT:    Okay.   Well, that's an interesting

20   question because what would be the basis for her

21   understanding?

22               MR. ATKINSON:     Her two years of practice at the

23   office and her use of template emails.

24               THE COURT:    So who is Adam Bloom?

25               MR. ATKINSON:     Adam Bloom was another retention




                                                                     35
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 36 of 187

1    agent inside of Yukom that she worked with.

2                THE COURT:    So it says "please forward it to

3    all."   So at least there's someone who thinks everybody

4    should see this for some purpose.        But in terms of what

5    caused her to believe that it was forwarded to her as a

6    template or as a model, what's the basis for that?           Or

7    whether the IL Coordinator has anything to do with who

8    that was --

9                MR. ATKINSON:     I can walk through the different

10   positions or the different emails and what their roles

11   were in the company and that does this email -- I can say

12   does this email appear similar to other templates that

13   were circulated when -- what was the purpose of

14   circulating templates inside of Yukom based on the fact

15   that she was both in training and that she was --

16               THE COURT:    Okay.   Well, I mean again we'll see

17   what she says.     So I'm not admitting it.       I'm saying that

18   there's probably a way to get this admitted as not for the

19   truth of what Mr. Alamin was saying, but as an example of

20   a template to be used.      I think it depends on what she

21   says.   I think to some degree it depends on who IL

22   Coordinator is and whether that person has been

23   established or can be established to be a member of the

24   conspiracy or not --

25               MR. ATKINSON:     Yes, judge.




                                                                       36
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 37 of 187

1                THE COURT:    -- which I don't think --

2                MR. ATKINSON:     And secondly --

3                THE COURT:    -- I know who that is right now.

4                MR. ATKINSON:     Secondly, Ms. Welles --

5                THE COURT:    Or Mr. Bloom perhaps.

6                MR. ATKINSON:     Ms. Welles will also testify I

7    anticipate that Ms. Elbaz was on those two email lists.

8                THE COURT:    IL Coordinator and --

9                MR. ATKINSON:     No, no, no.

10               THE COURT:    Big Option Israel and Israel branch?

11               MR. ATKINSON:     Correct.

12               THE COURT:    Okay.   Well, we'll see how the

13   testimony goes.

14               MR. POLLACK:    Yeah.    Thank you, Your Honor.

15   Just one more thing quickly.        The government as the Court

16   knows has studiously refused to give us these beautiful

17   tabbed binders that the Court has and apparently, the

18   witness has.     Yet the prosecutors continue to refer to tab

19   numbers as opposed to exhibit numbers.         I have no idea

20   when somebody says Tab 83 what exhibit we're talking about

21   and it's very difficult for me to follow --

22               THE COURT:    Okay.   Well, that's a good point.         I

23   mean I think leaving aside the fact that the number --

24   having two different numbers is confusing, I am finding it

25   helpful to be able to flip to the next one.          The witness




                                                                     37
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 38 of 187

1    is having -- is finding it helpful to flip to the next

2    one.   Is there a reason why you can't give Mr. Pollack one

3    of these binders the day of?       I mean they could just be

4    more efficient because the tab doesn't do anything for him

5    if he's pulling these up some other way.

6                MR. ATKINSON:     I think, judge, first off, the

7    way we arranged the exhibits in the binders is according

8    to our outlines essentially giving Mr. Pollack a road map

9    as to where we're going --

10               THE COURT:    I see. okay.

11               MR. ATKINSON:     That's why we selected -- we have

12   been giving him a red well.       And I will do a better job,

13   judge.    I apologize to Mr. Pollack about not identifying

14   the exhibit early enough.       But I will do a better job

15   about that.

16               THE COURT:    I mean your person can pull it up on

17   the screen for you.      Is that possible or not?

18               MR. POLLACK:    Once I know what the exhibit

19   number is, yes.     But when somebody says Tab 84, I don't

20   know what I'm supposed to pull up.

21               THE COURT:    I agree with that.      Okay.   Let's do

22   that then.    I mean I agree there may be some work product

23   associated with this, but let's just try to make it

24   efficient for everybody.

25               MR. POLLACK:    What the government is saying is




                                                                     38
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 39 of 187

1    there is no work product because they've already given me

2    the exhibits.      It's just they won't tell me what tab goes

3    with what exhibit.

4                THE COURT:    I agree.

5                MR. ATKINSON:     We'll try to meet you halfway.

6                THE COURT:    Okay.   Thank you.

7                (In open court:)

8                THE COURT:    Okay.   Sorry for the interruption.

9    Go ahead, Mr. Atkinson.

10               BY MR. ATKINSON:

11         Q     Ms. Welles, let me ask you about a couple of

12   email addresses.      Do you remember the email address of Big

13   Option Israel, which also used the email address

14   IL@BigOption.com?

15         A     Yes.

16         Q     Who used that email address?

17         A     Everybody that worked under the Big Option

18   brand.

19         Q     Did you work under the Big Option brand?

20         A     Yes.

21         Q     Did you receive emails sent to IL@BigOption.com?

22         A     Yes.

23         Q     How about the email address, IL@BinaryBook.com?

24         A     Yes.

25         Q     What was the IL@BinaryBook.com email address




                                                                     39
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 40 of 187

1    used for?

2          A     It was everybody who worked under the Binary

3    Book brand in Israel.

4          Q     In August of 2016, did you have a BinaryBook.com

5    email address?

6          A     Yes.

7          Q     Did you receive emails sent to

8    IL@BinaryBook.com?

9          A     Yes.

10         Q     Do you know if Ms. Elbaz received emails sent to

11   IL@BigOption.com?

12         A     Yes.

13         Q     Did she?

14         A     Yes, she did.

15         Q     How about IL@BinaryBook.com?       Did Ms. Elbaz

16   receive emails sent to that address?

17         A     Yes.

18               MR. ATKINSON:     Your Honor, at this time the

19   government offers Exhibit 207.

20               MR. POLLACK:    Continue the objection.       We

21   haven't -- still have not identified the sender which I

22   thought was what we had --

23               THE COURT:    Let's lay more foundation, Mr.

24   Atkinson.

25




                                                                     40
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 41 of 187

1                BY MR. ATKINSON:

2          Q     Ms. Welles, do you remember someone who used the

3    fake name, Omar Alamin?

4          A     Yes.

5          Q     What was his real name?

6          A     Yusef.    But I don't remember his last name.

7          Q     And for the court reporter is Yusef, Y-U-S-E-F?

8          A     Y-U-S-E-F.    Yes.

9          Q     What was Yusef's role at Yukom?

10         A     He was also a retention agent?

11         Q     Did you -- I'm going to call him Mr. Alamin.            Is

12   that okay?

13         A     Yeah.    That's fine.

14         Q     Did you see Mr. Alamin have communications with

15   clients while you were at Yukom?

16         A     Sorry.    What did you say?

17         Q     Did you see Mr. Alamin have contact with clients

18   while at Yukom?

19         A     Yes, I did.

20         Q     From what you saw and what you heard, did

21   Mr. Alamin lie to clients the same ways that you described

22   that you lied?

23         A     Yes.

24         Q     Do you remember someone at Yukom that used the

25   fake name, Adam Bloom?




                                                                     41
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 42 of 187

1          A     Yes.

2          Q     Who used the fake name, Adam Bloom?

3          A     His name is Gilad Mazugi.       It's spelled

4    G-I-L-A-D.    Last name, M-A-Z-U-G-I.

5          Q     What was Mr. Mazugi's role at Yukom?

6          A     At the time that I worked there, he was a

7    retention agent.

8          Q     Did you see and hear Mr. Mazugi speak to

9    clients?

10         A     Yes.

11         Q     Based on what you saw and what you heard, did

12   Mr. Mazugi lie to clients for money in the same ways that

13   you've described that you lied to the jury?

14         A     Yes.

15         Q     Finally, do you remember an email account,

16   ILcoordinator@BigOption.com?

17         A     Yes.

18         Q     Who used the email account

19   ILcoordinator@BigOption.com?

20         A     Lee hired two people to go ahead and do like to

21   coordinate the leads and to, you know, answer emails or to

22   forward emails and stuff like that.         I don't remember

23   their name.

24         Q     Did they have administrative duties inside of

25   Yukom?




                                                                     42
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 43 of 187

1          A     Did they have what?

2          Q     Administrative duties inside of Yukom, send

3    emails --

4          A     Yes.   Yes.   But that was in the beginning.        I'm

5    talking about like in the beginning.

6          Q     Later on, who used the email account

7    ILcoordinator@BigOption.com?

8          A     Later on, it was several different people, but

9    mostly these emails were used by managers afterwards.

10         Q     Did the ILcoordinator@BigOption.com email

11   account, was that used to circulate emails to employees of

12   Yukom when employees needed to be told to do tasks or

13   giving items?

14         A     Yes.

15         Q     While you were there, did the IL@BigOption.com

16   email address, was that used to send templates around like

17   you've described previously?

18         A     Yes.

19               MR. ATKINSON:     Your Honor, at this time the

20   government offers Exhibit 207.

21               MR. POLLACK:    Your Honor, I'm just not sure what

22   early on means.     Can we just ask if the witness knows who

23   in August 2016 used the IL Coordinator email address?

24               MR. ATKINSON:     I'm happy to ask that question,

25   judge.




                                                                     43
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 44 of 187

1                THE COURT:    Okay.   Go ahead.

2                BY MR. ATKINSON:

3          Q     In August of 2016, Ms. Welles, who was using the

4    email address, ILcoordinator@BigOption.com?

5          A     I'm not entirely sure, but I think it was the

6    managers.

7          Q     So was it used by more than one person?

8          A     Yes.

9          Q     So on August 4th, 2016 at 9:50, do you know who

10   was using that email account?

11         A     I don't remember.

12         Q     Do you know a set of people who would have been

13   using it?

14         A     It could have been one of the managers from what

15   I can remember.

16               MR. ATKINSON:     Your Honor, at this time the

17   government offers Exhibit 207.

18               MR. POLLACK:    No objection, Your Honor.

19               THE COURT:    Okay.   Exhibit 207 is in evidence.

20               MR. ATKINSON:     And can we publish the bottom

21   email from Mr. Alamin?

22               BY MR. ATKINSON:

23         Q     So, Ms. Welles, the subject of this email is New

24   Welcome Mail . No Answer Mail.        Do you see that?

25         A     Yes.




                                                                     44
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 45 of 187

1          Q     From your time at Yukom, what did you understand

2    "no answer mail" to mean?

3          A     If a client didn't answer a call, then we'd go

4    ahead and send him an email.

5          Q     What about "new welcome mail," what did that

6    mean?

7          A     It's an email that you can send him to welcome

8    him to the platform in case he doesn't answer his calls.

9          Q     Was it standard practice at Yukom to have a

10   template to send to clients who didn't answer a call?

11         A     Yes.   Very standard.

12         Q     Was it standard practice at Yukom to have a

13   template to send to clients when you had just been

14   assigned that client?

15         A     Yes.

16         Q     So looking at the email that's below this

17   subject line, does this appear to be a template that

18   Mr. Alamin created?

19               MR. POLLACK:    Objection.

20               THE COURT:    Overruled as to that question.

21               THE WITNESS:    Can you repeat the question?

22               BY MR. ATKINSON:

23         Q     Let me repeat the question.       Does this appear to

24   be a template email that's meant for clients?

25         A     Yes.




                                                                     45
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 46 of 187

1          Q     I'd like to direct your attention to the second

2    paragraph.    It says "I got strong educational background

3    in economy and finance, Bachelor's Degree I got at

4    Vancouver School of Economics, Master's Degree at economy

5    and finance from Santa Cruz University of California."

6                Did Mr. Yusef from what you knew have a Master's

7    Degree in economics?

8          A     No.

9                MR. POLLACK:    Objection.

10               THE COURT:    Sustained.    Strike the answer.

11               BY MR. ATKINSON:

12         Q     Did you know Mr. Alamin's general background

13   before he got to Yukom?

14         A     The only thing I know about his background was

15   that he had a law degree.

16         Q     Did he have an economics degree?

17         A     No.

18               MR. POLLACK:    Objection.

19               THE COURT:    Sustained.    I'll strike the answer

20   about -- the last answer.

21               BY MR. ATKINSON:

22         Q     How many people at Yukom, did you know that had

23   an economics degree?

24         A     I'm not aware of people that had economics

25   degrees.




                                                                     46
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 47 of 187

1          Q     How common was it based on what you heard at

2    Yukom for employees to tell people they had an economics

3    degree?

4                MR. POLLACK:    Objection.

5                THE COURT:    Why don't you lay a foundation for

6    that?     Sustained.

7                BY MR. ATKINSON:

8          Q     Did you hear at Yukom -- let me rephrase.          At

9    Yukom, did you hear employees tell clients that they had

10   economics degrees?

11         A     Yes, I did.

12         Q     How often did you hear employees tell clients

13   that they had economics degrees?

14         A     All the time on the phone and by email.

15         Q     Did you ever tell a client that you had a

16   Master's in economics?

17         A     Yes.   That was part of the script.

18         Q     How did you hope a client would react when you

19   told them falsely that you had a Master's Degree in

20   economics?

21         A     That they believed and trust that my

22   experience -- that with my experience, I would be able to

23   help them.

24         Q     The next sentence says "after graduation, I was

25   invited to Bank of America and worked as personal banker."




                                                                     47
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 48 of 187

1    Do you see that?

2          A     Yes.

3          Q     Did you ever tell employees -- I'm sorry.          Did

4    you ever tell clients that you had prior experience in the

5    financial industry?

6          A     Yes, I did.

7          Q     Was that true?

8          A     No, it wasn't.

9          Q     Why did you tell clients falsely that you had

10   prior experience in the financial industry?

11         A     Because that was part of the script.         That's

12   what we were instructed to do.

13         Q     How did you hope clients would react when you

14   told them that you had prior experience in the financial

15   industry?

16         A     That they would trust me and that they would

17   want to deposit more money.

18         Q     At Yukom, did you hear other employees tell

19   clients that they had experience in the financial

20   industry?

21         A     Yes.

22         Q     How many employees at Yukom did you know that

23   had significant financial experience -- significant

24   experience in the financial industry?

25               MR. POLLACK:    Objection.




                                                                       48
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 49 of 187

1                THE COURT:    Overruled as to her personal

2    knowledge.    You can answer.

3                BY MR. ATKINSON:

4          Q     I can ask the question again.       At Yukom, how

5    many people did you know that had significant experience

6    in the financial industry?

7                MR. POLLACK:    I'm going to object, not on the

8    personal knowledge, on the term "significant."

9                THE COURT:    Overruled.

10               MR. ATKINSON:     You can answer.

11               THE WITNESS:    I didn't know anybody who had an

12   extensive background in finance.

13               BY MR. ATKINSON:

14         Q     Now looking at the next two sentences.         It says

15   "my rate of success is 87%, which means that out of ten

16   positions, I can only lose two and still be in profit.

17   Based on my trading and experience and knowledge, I'm

18   making 83% profit for my clients."         Do you see that

19   sentence?

20         A     Yes.

21         Q     Did you tell clients that you were making

22   significant profits for other clients?

23         A     Yes.

24         Q     Was that true?

25         A     No.




                                                                     49
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 50 of 187

1          Q     Why did you falsely tell clients that you were

2    making money for other clients?

3          A     Because I wanted them -- I wanted to gain their

4    trust so that they would invest more money.

5          Q     Did you hear others at Yukom tell clients that

6    they had been making a lot of money for other clients?

7          A     Yes.

8          Q     How many employees at Yukom did you know that

9    were making a lot of money for clients?

10               MR. POLLACK:    Objection.

11               THE COURT:    Overruled.

12               THE WITNESS:    I can't recall anybody making

13   profits for clients.

14               MR. ATKINSON:     If we could go back to page 1 and

15   look at the email from Adam Bloom?

16               BY MR. ATKINSON:

17         Q     Ms. Welles, you identified Adam Bloom as a

18   retention agent at Yukom.       Is that correct?

19         A     Yes.

20         Q     Mr. Bloom sent emails with a -- and says "please

21   forward it to all."      Do you see that?

22         A     Yes.

23         Q     What did you understand "please forward it to

24   all" to mean?

25         A     It means please pass along to everybody else in




                                                                     50
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 51 of 187

1    the retention team.

2                MR. ATKINSON:     And if we could go to the top

3    email?

4                THE WITNESS:    Yeah.

5                BY MR. ATKINSON:

6          Q     The email is sent from ILcoordinator to IL@at

7    BigOption.com and IL@BinaryBook.com.         Do you see that?

8          A     Yes.

9          Q     Can you remind the jury who was on the

10   IL@BigOption.com email address and who was on the

11   IL@BinaryBook.com email address?

12         A     Everybody that worked under the Big Option brand

13   in Israel and everybody that worked under the Big Option

14   brand in Binary Book.

15         Q     Did you work in August 2016 under the Big Option

16   brand?

17         A     Yes.

18         Q     Did you work under the Binary Book brand?

19         A     Yes.

20         Q     So would you have received these emails?

21         A     Yes.

22         Q     Do you know if Ms. Elbaz was on these two email

23   lists?

24         A     Yes.

25         Q     Was she?




                                                                     51
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 52 of 187

1          A     She was.

2          Q     When you received this email, what did you

3    understand was the purpose of sending it to you?

4          A     To give retention agents more tools to approach

5    clients, like more templates.

6          Q     Did you think you were supposed to change the

7    false statements and put in the truthful ones?

8          A     No.

9          Q     Ms. Welles, if you could go to the next tab?

10               MR. ATKINSON:     Counsel, this is Exhibit 430.

11               BY MR. ATKINSON:

12         Q     Ms. Welles, do you remember an email address,

13   all Yukom?

14         A     Yes.

15         Q     Who was on the all Yukom email address?

16         A     All the employees in Yukom.

17               THE COURT:    Mr. Atkinson, could you just again

18   state for the record the exhibit number, which is the most

19   important fact?

20               MR. ATKINSON:     It's Exhibit 430.

21               BY MR. ATKINSON:

22         Q     Do you remember somebody that used the fake

23   name, Dave Simpson?

24         A     Yes.

25         Q     What was Dave Simpson's role at Yukom?




                                                                     52
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 53 of 187

1          A     He started out as one of the shift managers and

2    then he got switched to retention and then he became

3    manager again.       He had several roles in Yukom.

4          Q     Did you ever hear -- I'm sorry.        What was Dave

5    Simpson's real name?

6          A     Dave Barzilay.

7          Q     And is that B-A-R-Z-I-L-A-Y?

8          A     Yes.   That is correct.

9          Q     Did you ever hear Mr. Barzilay speak to clients

10   while you're at Yukom?

11         A     Yes.

12         Q     Did you ever hear Mr. Barzilay lie to clients to

13   get money?

14         A     Yes.

15         Q     If you could look just at the email generally

16   below, what does it appear to be, the one that's being

17   forwarded?

18         A     Sorry.    Can you say that again?

19         Q     Looking at the email below, the first one that's

20   being sent?

21         A     Yes.

22         Q     What does the email generally appear to be?

23         A     The first email underneath --

24         Q     The one sent at 12:21 a.m.

25         A     Yes.   Can you please ask the question again?




                                                                     53
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 54 of 187

1    I'm sorry.

2          Q     I'll ask another one.      Does it appear to be a

3    template?

4          A     Yes.

5          Q     And if you could look at the second page?          Do

6    you see statements about return on investment?

7          A     Yes.

8          Q     Do those statements appear to be false?

9          A     Yes, they do.

10               MR. ATKINSON:     Your Honor, at this time the

11   government offers Exhibit 430.

12               MR. POLLACK:    No objection.

13               THE COURT:    Exhibit 430 is in evidence.

14               MR. ATKINSON:     Could we show it to the jury,

15   please?

16               BY MR. ATKINSON:

17         Q     So let's start with the email from James Evans,

18   please.    Ms. Welles, do you know who used the email

19   account James.Evans@BinaryBook.com?

20         A     I'm not sure.

21         Q     And you testified that Dave Simpson was a

22   retention agent at Yukom.       Is that correct?

23         A     Yes.

24         Q     And he also had responsibilities as a manager --

25         A     May I add?    Dave Simpson -- I just looked at the




                                                                     54
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 55 of 187

1    time when this was sent on June.        I think that he was --

2    he had like a managerial position at that time like a

3    shift manager if I recall correctly.

4          Q     And do you see the subject of the email as

5    Five-month Plan?

6          A     Yes.

7          Q     Let's go to page 2, please.       Do you see the

8    sentence, "by this way, we can generate a return on

9    investment (ROI) of 30% on a monthly basis that compounds

10   on itself up to the fifth-month point"?

11         A     Yes.

12         Q     Did you know anyone at Yukom that was making 30%

13   for their clients a month?

14         A     No.

15         Q     Do you see the sentence, "compound annual growth

16   rate; we will work on the account until the end of this

17   financial year to receive a total profit in percent of

18   340% of your investment"?

19         A     Yes.   I see it.

20         Q     Did you know anyone at Yukom making 340% for

21   their clients in a year?

22         A     No.

23               MR. ATKINSON:     Can you go to the next page,

24   please?

25




                                                                     55
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 56 of 187

1                BY MR. ATKINSON:

2          Q     Do you see the graphics on the top?

3          A     Yes.

4          Q     Did Yukom employees typically send or -- excuse

5    me.   Did Yukom employees send clients emails with graphics

6    in them showing potential growth?

7          A     Yes.

8                MR. ATKINSON:     If we could go to the Attachment

9    430.1, please?

10               BY MR. ATKINSON:

11         Q     Ms. Welles, if you go past the blue sheet in

12   that tab, you will see 430.1.

13               MR. ATKINSON:     And if we could zoom in first on

14   the gray squares at the top that say "Monthly Growth"?

15               BY MR. ATKINSON:

16         Q     Ms. Welles, what is the monthly growth figure

17   that appears in the gray box?

18         A     30%.

19               MR. ATKINSON:     And if we could go down further

20   in the attachment to the line that starts with the

21   asterisks?

22               BY MR. ATKINSON:

23         Q     Do you see where it says "monthly growth is

24   based on my success rate since early 2015"?

25         A     Yes.




                                                                     56
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 57 of 187

1          Q     Did you know anyone at Yukom that had made 30%

2    growth for their clients since early 2015?

3          A     No, I don't.

4                MR. ATKINSON:     So if we could go back to 340,

5    page 1?

6                BY MR. ATKINSON:

7          Q     If you could look at the top email, do you see

8    that Mr. Simpson sends this email to all Yukom?

9          A     Yes.

10         Q     In June 2016, would you have received this email

11   at the all Yukom address?

12         A     Yes.

13         Q     Is Ms. Elbaz on this email distribution list in

14   June 2016?

15         A     Yes.

16         Q     What did you understand the purpose to be of

17   Mr. Simpson sending you this email?

18         A     As something to use to send to clients.

19         Q     Was this another example of a template?

20         A     Yes.

21         Q     Ms. Welles, how do the emails in the last three

22   exhibits compare to the other templates that you saw being

23   circulated inside Yukom?

24         A     How would I compare it?

25         Q     How standard were they?




                                                                     57
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 58 of 187

1          A     This was pretty standard.       They always were

2    sending emails of different things that we could send to

3    clients similar to these.       Also promotions about market

4    events and stuff like that as well.

5          Q     How common was it to see emails meant for

6    clients that lied about the money clients could expect to

7    make?

8          A     It was very common.

9          Q     Ms. Welles, on Friday, you testified about a man

10   named Yossi Herzog.      Can you remind the jury who Yossi

11   Herzog is?

12         A     He was the owner.

13               MR. ATKINSON:     And while we're doing that, Ms.

14   Wu, can we split screen Exhibit 207, page 2 at the top and

15   Exhibit 430.1, page 1?      Can we zoom in on the percentages?

16               BY MR. ATKINSON:

17         Q     Ms. Welles, do you ever remember Mr. Herzog

18   talking inside Yukom about what brokers should say about

19   their success rates?

20         A     Yes.

21         Q     What did Mr. Herzog say?

22         A     He basically said and this was -- I don't

23   remember exactly when this was, but he basically said that

24   the smartest thing to do is not to promise clients big

25   profits, but to promise them smaller profits so it would




                                                                     58
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 59 of 187

1    make more sense over longer period of time.

2          Q     So you don't remember exactly when this

3    statement --

4          A     I do remember he made this statement in the old

5    office.

6          Q     Who did he make the statement to?        Who was in

7    the room?

8          A     It was me and a few other retention agents.             We

9    were just sitting in the entrance of the office like

10   just -- sorry -- standing there.         And he was just talking

11   about don't say, you know, 40, 50%.         Don't say something

12   crazy.     Just, you know, promise them little by little over

13   time.     You know, say 10%, 15%.     Something that makes more

14   sense and would be more reliable over a period of time.

15         Q     Was the number that Mr. Herzog was recommending,

16   was that the truth?

17         A     No.

18         Q     Why was he saying use a smaller number?

19               MR. POLLACK:    Objection.

20               THE COURT:    Sustained.

21               BY MR. ATKINSON:

22         Q     Why did you understand he was recommending using

23   a smaller number?

24         A     Because he basically wanted to prevent getting

25   as many complaints as possible.        And in order to do that,




                                                                     59
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 60 of 187

1    you need to I would say lie more reliably in order to get

2    the clients to deposit and not to complain so fast.

3    Because when you're promising 30, 40%, the client would

4    complain in a shorter period of time.         But if you're

5    promising less over time, then you have more time to

6    prevent the withdrawals.

7          Q     Ms. Welles, if you could turn to the next tab?

8    That's Exhibit 28 and 28-T.

9                MR. ATKINSON:     And this has been admitted.       So

10   we can publish it to the jury.        And could we actually

11   publish 28-T to the jury?       If we could go to the next

12   page, please, and pull up the top of the email?

13               BY MR. ATKINSON:

14         Q     Ms. Welles, do you see the email that is sent

15   from Sebastian.Parker@BinaryBook.com?

16         A     Yes, I do.

17         Q     Do you know who used the email account,

18   Sebastian.Parker@BinaryBook.com?

19         A     I don't remember.

20         Q     It's sent to the all Tel Aviv branch.         Who used

21   the all Tel Aviv branch email address?

22         A     All the people that worked in the Tel Aviv

23   branch.

24         Q     And what did the Tel Aviv branch, what company's

25   name did that operate under?




                                                                     60
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 61 of 187

1          A     They operated under Numaris and -- I'm sorry.

2    When Numaris was the name, but like Binary Book was the

3    brand that they operated under.

4          Q     The subject is "Apple Is Back."        Do you see

5    that?

6          A     Yes.

7          Q     Based on your experience at Yukom, what was the

8    intended audience for this type of email?

9          A     Sorry.    Can you --

10         Q     Who was this email meant for?

11         A     It was meant for clients.

12               MR. ATKINSON:     Could we go to page 4 of the

13   exhibit?

14               BY MR. ATKINSON:

15         Q     Do you see the image at the top that says

16   "Summary, Strong Buy"?

17         A     Yes.

18         Q     What does that mean?

19         A     It means that Apple is going to go up.

20         Q     Do you see the chart that says Investment and

21   Return by April 29th?

22         A     Yes.

23         Q     For a $20,000 investment, what does the chart

24   say would be the return by April 29th?

25         A     35,000.




                                                                     61
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 62 of 187

1          Q     If an investor had bought this investment, but

2    the option had not turned out to be true, turned out to be

3    accurate, what would happen to the investment?

4          A     They would lose it.

5          Q     Lose how much of the $20,000 investment?

6          A     All of it.

7          Q     Take a look at the email.       Do you see that

8    described in the email?

9          A     Yes.

10         Q     Do you see the email say that the $20,000

11   investment would be lost?

12         A     Sorry.   No.

13         Q     Do you know if this Apple recommendation is a

14   good one?

15         A     No.

16         Q     Do you have any qualifications to analyze a

17   recommendation like this?

18         A     Did I have?

19         Q     Did you have any?

20         A     No, I didn't.

21         Q     From your perspective as a broker, did it matter

22   if this recommendation was right?

23         A     Not really.    As long as the client had something

24   that was advertised and something to be excited about.              It

25   was a way to sell an event, to market an event to a




                                                                     62
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 63 of 187

1    client.

2          Q     If a client sent the $20,000 and lost, who got

3    to keep the money?

4          A     The company.

5          Q     If the company sent $20,000 and the

6    recommendation was right, based on your experience was

7    Yukom going to send him the $35,000?

8          A     Well, most chances what we do is we, you know,

9    with the tools we were given, we would try to convince the

10   client to keep the money in the account.          We would use

11   several different tactics like you have a bonus in the

12   account, you have current open trades or just try to

13   convince them to stay in the market and just keep trading.

14         Q     Ms. Welles, how many of your clients do you

15   remember taking out more money than they put into their

16   account?

17         A     I don't remember that.

18               MR. ATKINSON:     So could we go back to page 2

19   quickly?

20               BY MR. ATKINSON:

21         Q     So this email is sent from Sebastian Parker to

22   the all Tel Aviv branch.       Is that correct?

23         A     Yes.

24               MR. ATKINSON:     Let's go to page 1 and look at

25   the email from Lena.Green@Binary Book.com.




                                                                      63
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 64 of 187

1                BY MR. ATKINSON:

2          Q     Ms. Welles, who used the fake name, Lena Green?

3          A     I'm sorry.    I didn't hear you.

4          Q     Who used the fake name, Lena Green?

5          A     Lee Elbaz.

6          Q     Ms. Elbaz forwards this email to IL Coordinator

7    and the message is passed to everybody in Big and Book.

8    Based on your experience in Yukom, what is Big and what is

9    Book?

10         A     Big Option and Binary Book.

11         Q     What did you understand this instruction to

12   mean?

13         A     It means forward to everybody in the company so

14   that they could use this to send to clients.

15         Q     How did Ms. Elbaz come to forward an email sent

16   to the Tel Aviv branch based on your knowledge?

17         A     Because she got emails from there.

18         Q     Well, let's go to the top.       The email was sent

19   by ILcoordinator@BigOption.com to IL@BigOption.com.            Did

20   you receive this email?

21         A     Yes.

22         Q     When you received this email and the forward

23   from Ms. Elbaz, what did you understand the purpose of it

24   being sent was?

25         A     It was sent so we'd use this to send to clients.




                                                                     64
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 65 of 187

1                MR. ATKINSON:     We can take that down.      Thank

2    you, Ms. Wu.

3                BY MR. ATKINSON:

4          Q     Ms. Welles, how did you most frequently

5    communicate with clients?

6          A     Over the phone.

7          Q     How many calls would you make a day?

8          A     I made approximately 50 calls a day.

9          Q     How many calls a day were Yukom employees

10   supposed to make?

11         A     Over 120, 130 calls a day.

12         Q     Who set that target?

13         A     Lee did.

14         Q     Did you lie to customers on the calls you had

15   with them?

16         A     Yes.

17         Q     How often would you lie to clients on calls?

18         A     Every call.

19               MR. ATKINSON:     We'll play now 754.1.

20               BY MR. ATKINSON:

21         Q     And, Ms. Welles, if you turn to the next tab,

22   Tab 9, it's Exhibit 754.1-S.

23               MR. ATKINSON:     Could we also publish that to the

24   jury?     And could we play Clip 1, please?

25               (Audio played.)




                                                                       65
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 66 of 187

1                BY MR. ATKINSON:

2          Q     Ms. Welles, can you identify the voice who said

3    "hi, Ann"?

4          A     That was me.

5          Q     Do you recall a client named Ann Theriault?

6    Spelling T-H-E-R-I-A-U-L-T.

7          A     Yeah.

8          Q     What do you remember about Ms. Theriault?

9          A     The only thing that I remember is that she was

10   Canadian and that she had -- she worked with kids.

11         Q     Did Yukom record the calls that brokers made to

12   clients?

13         A     Did Yukom record what?      Sorry.

14         Q     The calls that brokers made to clients.

15         A     Yes.    Lee said that all the calls were recorded

16   and that she was monitoring them as well as the managers.

17         Q     So you understood that recording calls was a

18   regular practice?

19         A     Yes.

20         Q     Going back to the call with Ms. Theriault, why

21   are you calling her?

22         A     In order to get her to deposit more money.

23               MR. ATKINSON:     Can we play clip 2, please?

24               (Audio played.)

25




                                                                     66
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 67 of 187

1                BY MR. ATKINSON:

2          Q     Ms. Welles, starting at the beginning of the

3    clip, how many times had Ann Theriault traded in her

4    account?

5          A     She never traded in the past.

6          Q     You mentioned a son.      Do you have a child?

7          A     No.

8          Q     Why did you tell Ms. Theriault you had a child?

9          A     To create a connection with her.

10               MR. ATKINSON:     Can you play the next clip,

11   please?

12               THE COURT:    Mr. Atkinson, you need to identify

13   where you are actually playing from for the record.

14               MR. ATKINSON:     Yes, judge.    On clip 4 is going

15   to be starting at around the 12:30 mark.

16               THE COURT:    And tell us when it ends as well.

17               MR. ATKINSON:     Yes, judge.    Judge, I'll identify

18   the end of the clip after the clip is played.

19               THE COURT:    That's fine.

20               (Audio played.)

21               BY MR. ATKINSON:     And for the record the clip

22   ended around the 12:58 mark.       And if we could blow up the

23   transcript for 12:33?

24               BY MR. ATKINSON:

25         Q     Ms. Welles, you told Ms. Theriault, "I can make




                                                                     67
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 68 of 187

1    you on a monthly basis to something like 20, 30% on your

2    account balance."      Do you see that?

3          A     Yes, I do.

4          Q     Was that true?

5          A     No.

6          Q     Why did you tell Ms. Theriault that you could

7    make 20 to 30% on the account balance in a month if that

8    wasn't true?

9          A     Because that's how we were told to get clients

10   to trust us.

11         Q     Did your clients tend to make money or lose

12   money?

13         A     They tend to lose money.

14         Q     If you had told that to clients, how do you

15   think they would have responded to your request for money?

16         A     They probably wouldn't have deposited it.

17         Q     What was your actual rate of return for clients

18   every month?

19         A     It didn't exist.     It wasn't a rate of return.

20   You mean like profits?

21         Q     Did you measure your rate of return?

22         A     Yeah.   That's what I'm saying.       There wasn't a

23   measurement for it.      All that mattered was deposits or

24   withdrawals.      How much money you brought in at the end of

25   every month and if you were able to save as many




                                                                     68
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 69 of 187

1    withdrawals as possible.

2                MR. ATKINSON:     Could we play the next clip which

3    starts at 15:47?

4                (Audio played.)

5                MR. ATKINSON:     And for the record the clip ended

6    at the 16:21 mark.

7                BY MR. ATKINSON:

8          Q     Ms. Welles, in that clip, you said that "any

9    time you want your money back, you can always take it

10   back, okay, it's everything is liquid in the account, all

11   right."    Do you see that?

12         A     Yes.

13         Q     You also talk about a hundred percent leverage.

14   What were you referring to there?

15         A     The company used to tell us to offer clients on

16   every deposit to offer them a bonus.         So leverage is

17   another way to say bonus because it gives you the ability

18   to have more in your account to trade with.

19         Q     How did it having a bonus in an account affect

20   the client's ability to take out money?

21         A     It made it pretty difficult.

22         Q     So if Ms. Theriault had taken the bonus, would

23   she have been -- excuse me.       If she had taken the bonus,

24   would she have been able to take out the money any time

25   she wanted it and was it liquid?




                                                                     69
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 70 of 187

1          A     So the bonus was used as a tactic to be able to

2    prevent withdrawals.      We were instructed by the company to

3    go ahead and tell the client that once they have a bonus

4    in the account, they need to trade 30 times the volume of

5    the bonus in order to withdraw.

6          Q     Did you tell her about the 30 times requirement

7    on this call?

8          A     No.

9                MR. ATKINSON:     Could we play the next clip which

10   starts at 18:02, please?

11               (Audio played.)

12               MR. ATKINSON:     And for the record, the clip ends

13   at 18:20 approximately.

14               BY MR. ATKINSON:

15         Q     Ms. Welles, you told Ms. Theriault, "I make my

16   money every time you withdraw profits, I make a 5%

17   commission and every time I -- if you want to trade, I

18   make a 2% commission."      Was that true?

19         A     No.

20         Q     Can you remind the jury what your actual

21   compensation was?

22         A     We made 5% commission on credit card deposits

23   and 8% commission on wire transfers.

24         Q     How did a client's trading success affect your

25   compensation?




                                                                     70
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 71 of 187

1          A     It wasn't relevant.

2          Q     How did withdrawing money from a client's

3    account affect your payment?

4          A     It would be deducted from my salary.

5          Q     Why didn't you tell Ms. Theriault the truth

6    about how you were paid?

7          A     Then she wouldn't invest with the company.

8          Q     Did you tell investors besides Ms. Theriault the

9    truth about how you were paid?

10         A     No.

11         Q     Did you tell them similar things to what you

12   told Ms. Theriault in this last clip?

13         A     Sorry.   I didn't hear you.      What did you say?

14         Q     Did you tell other investors similar things to

15   what you told Ms. Theriault in this clip?

16         A     Yes.

17         Q     When you told clients like Ms. Theriault that

18   you were paid on commission when they won, how did you

19   think they would react?

20         A     That they think we -- that our interests are

21   aligned.

22         Q     And if clients thought your interests were

23   aligned, what did you think would happen?

24         A     That they would deposit more money.

25         Q     When you are in Yukom, did you hear other




                                                                     71
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 72 of 187

1    employees tell clients that the employee was paid when the

2    client made money?

3          A     Yes.   It was one of the key sentences was like

4    you make money, I make money.

5          Q     Ms. Welles, if you could turn to the next tab?

6    That's Exhibit 773.

7                MR. POLLACK:    Your Honor, before we leave that

8    exhibit, I just want to make sure that the record is

9    clear.    I think 754 had been introduced previously over an

10   objection.    754.1, the transcript, has not been introduced

11   and I assume is marked just for identification.

12               MR. ATKINSON:     That is correct, Your Honor.          I

13   apologize if I didn't offer the exhibit --

14               THE COURT:    Well, 754.1-S, that's the one we're

15   referring to?

16               MR. ATKINSON:     Yes, judge.

17               THE COURT:    That is admitted for demonstrative

18   purposes only as to assist the jury.

19               BY MR. ATKINSON:

20         Q     And, Ms. Welles, if you could turn to Tab 10?

21   Exhibit 773-S.

22               MR. ATKINSON:     And, Your Honor, I believe the

23   exhibit is misidentified as 773.        The transcript is

24   misidentified as 773.      We'll fix that.     But we'll offer

25   773-S as a demonstrative.




                                                                     72
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 73 of 187

1                 MR. POLLACK:    And I apologize.     I'm a little

2    confused by the terminology.       I object to it being

3    admitted.      I do not object to it being used as a

4    demonstrative.

5                 THE COURT:   Okay.   Well, we've had this

6    discussion in general.       So we'll have two categories.

7    We'll have admitted as evidence and I guess we'll say it's

8    a --

9                 MR. ATKINSON:    Published as a demonstrative?

10                THE COURT:   Accepted as a demonstrative aid.

11   Can I say that for the record that you understand what I

12   mean?      And again, the significance of that we'll discuss

13   separately.

14                MR. POLLACK:    Thank you, Your Honor.

15                THE COURT:   So Exhibit 773 is accepted as a

16   demonstrative aid.

17                MR. POLLACK:    Thank you.

18                MR. ATKINSON:    Can we publish the demonstrative,

19   please?      And could we play Clip 1 of 773, which starts at

20   the 00 mark?

21                (Audio played.)

22                MR. ATKINSON:    And for the record the Clip 1

23   ended at the 25-second mark.

24                BY MR. ATKINSON:

25          Q     Ms. Welles, could you identify the female voice




                                                                      73
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 74 of 187

1    on that clip?

2          A     Yes.

3          Q     Who is it?

4          A     It's me.

5          Q     You call somebody Mark on that call.         Do you

6    remember who Mark was?

7          A     Pretty vaguely.     I think he was from Australia.

8          Q     Before the call is answered, there's another

9    voice that's a bit fainter.       Could we -- actually, we

10   don't need to play it.      But do you remember that other

11   voice at the beginning of the clip?

12         A     I don't know who it is exactly, but it must have

13   been a retention agent that was sitting next to me.

14         Q     How easy was it to hear other Yukom employees'

15   calls from where you were sitting?

16         A     Very easy.    We would sit right next to each

17   other.

18               MR. ATKINSON:     Could we play Clip 2, please,

19   which starts at the 4:20 mark?

20               (Audio played.)

21               MR. ATKINSON:     And for the record, the clip ends

22   around the five-minute mark?

23               BY MR. ATKINSON:

24         Q     Ms. Welles, you start off in that clip talking

25   about something, the NFP.       Can you tell the jury what the




                                                                       74
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 75 of 187

1    NFP was?

2           A    The NFP is the non-foreign payroll.        It's an

3    event that comes out on the first Friday of every month

4    announcing the unemployment rates in the United States.

5           Q    How much education did you receive about the

6    NFP?

7           A    What we were told by the company and what the

8    analyst would talk about.

9           Q    So why are you talking about the NFP to Mark?

10          A    Because that is something that was very common

11   to pitch to clients and I wanted him to go ahead and

12   invest more money into that event.

13          Q    You say "I want to achieve something like 20 to

14   30% profits on the NFP alone."        What professional

15   expertise did you have to make Mark 20 to 30% on the NFP?

16          A    I didn't.

17          Q    Why did you tell him that you were aiming to

18   make him 20 to 30%?

19          A    Because I knew that's what he wanted to hear.

20               MR. ATKINSON:     Could we play the next clip

21   please which starts at 11:57?

22               (Audio played.)

23               MR. ATKINSON:     And for the record the clip ends

24   around 12:15.

25




                                                                      75
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 76 of 187

1                BY MR. ATKINSON:

2          Q     Ms. Welles, you told Mark "I have over a hundred

3    thousand euros invested of my own money just for this

4    specific event."     Do you see that?

5          A     Yes.

6          Q     Was that true?

7          A     No.

8          Q     How much of your own money have you ever

9    invested in binary options?

10         A     I never invested in binary options.

11         Q     Why tell Mark that you have over 100,000 euros

12   invested of your own money?

13         A     Because it was the type of tactic that we would

14   use to get the client to trust us so that he would deposit

15   more.

16         Q     You said "we."     Did you hear others at Yukom

17   tell clients that they had their own money invested in

18   certain events?

19         A     Yes, I did.

20         Q     How many Yukom employees did you know who had

21   invested their own money in binary options?

22         A     Nobody that I know of.

23         Q     When you told a client that you had over a

24   hundred thousand euros invested of your own money, how did

25   you think they would react?




                                                                     76
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 77 of 187

1          A     It was a type of tactic used to get clients to

2    trust us and make him feel more comfortable with investing

3    more money.

4                MR. ATKINSON:     Let's play the next clip, please,

5    which starts at 14:04.

6                (Audio played.)

7                MR. ATKINSON:     And for the record the clip ended

8    at 14:26.

9                BY MR. ATKINSON:

10         Q     Ms. Welles, you talked about an insured trade

11   here.     What did you mean?

12         A     The insured trade was another way to promote the

13   bonus.     So if, for example, a client lost money, we'd add

14   that value of bonus funds into the account.

15         Q     Could the client then take that money out?

16         A     No.

17         Q     Did you tell them that in this clip?

18         A     No.

19               MR. ATKINSON:     We can take the exhibit down, Ms.

20   Wu.

21               MR. POLLACK:    And, Your Honor, again just so the

22   record is clear, in terms of the audio itself, I just want

23   it clear that it's admitted pursuant to the standing

24   objection previously raised.       Is that said at this point

25   that if we're admitting the exhibits --




                                                                     77
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 78 of 187

1                THE COURT:    Hold on a second.     773 I believe was

2    admitted yesterday as evidence.        Right?   You don't object

3    to that, the audio.

4                MR. POLLACK:    Okay.    I'm sorry.    I didn't

5    realize 773 was already in.

6                THE COURT:    It was something that I think Mr.

7    Atkinson moved in en masse right before --

8                MR. POLLACK:    If it's already in subject to my

9    objection, then we're fine.

10               THE COURT:    Thank you.

11               BY MR. ATKINSON:

12         Q     Ms. Welles, how do the two calls that the jury

13   just heard, how do they compare to the other conversations

14   that you had with clients?

15         A     This was a standard call.

16         Q     Were the lies that were just heard on those

17   tapes, were those standard or unique?

18         A     They were standard.

19         Q     How many calls like this one would you estimate

20   you made a day?

21         A     As I said previously, I made around like 50

22   calls a day.     So pretty similar things were said depending

23   on the client and depending on the -- you know.

24         Q     Where would you make those calls?

25         A     In the Yukom offices.




                                                                     78
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 79 of 187

1          Q     Did you ever hide what you were telling clients

2    from Ms. Elbaz?

3          A     No.

4          Q     Did Mr. Maymon ever tell you to hide anything

5    from Ms. Elbaz about what you were saying to clients?

6          A     No.

7          Q     How about Mr. Bigelman?      Did he ever tell you to

8    hide what you were saying from Ms. Elbaz?

9          A     No.

10         Q     Ms. Alfasi, did he ever tell you to hide what

11   you were saying to clients from Ms. Elbaz?

12         A     No.

13         Q     Were you worried that what you were saying to

14   clients might be heard by Ms. Elbaz?

15         A     No, because we all followed the guideline of

16   what we were supposed to do.

17         Q     So on Exhibit 773, we heard another retention

18   agent at the very beginning of that call.          Is that right?

19         A     Yes.

20         Q     You could hear what other employees were saying

21   to clients from where you were sitting.         Correct?

22         A     Yes.

23         Q     Based on what you heard, how often did Yukom

24   employees tell clients the same kinds of lies that the

25   jury just heard?




                                                                     79
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 80 of 187

1          A     Very often.    These are the kind of conversations

2    that were heard around the office.

3          Q     So, Ms. Welles, backing up, how could clients

4    send money?    What were the types of ways?

5          A     They either used credit cards or they sent the

6    funds via wire transfer.

7          Q     Did you ever receive bank information that you

8    could give to clients for bank wires?

9          A     Yes.

10               MR. ATKINSON:     Can we publish Exhibit 176,

11   please, which is already in evidence?         And if we could

12   start at the top, please?

13               BY MR. ATKINSON:

14         Q     So the sender of this email, it's from somebody

15   using the name, Nick Onasis.       Who used the fake name, Nick

16   Onasis?

17         A     Nissim Alfasi.

18         Q     What was his role in Yukom?

19         A     He was the Binary Book brand manager.

20         Q     On the "to" line, it says Retention IL.         Who

21   used that email address?

22         A     Everybody that worked in retention in Israel.

23         Q     And on this email, is Ms. Elbaz copied?

24         A     Yes, she is.

25         Q     What email address was she using?




                                                                       80
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 81 of 187

1          A     Lena.Green at BinaryBook.com.

2                MR. ATKINSON:     So if we could just zoom out on

3    page 1, please?

4                BY MR. ATKINSON:

5          Q     Just generally, what information is provided by

6    Mr. Alfasi on this first page?

7          A     He sent wire transfer details so that we could

8    send it to clients.

9                MR. ATKINSON:     And if we go to page 2, please,

10   and zoom in on the email?       Thank you.

11               BY MR. ATKINSON:

12         Q     Mr. Alfasi wrote "do not write binary, your name

13   or anything else besides the exact details."          Do you see

14   that?

15         A     Yes.

16         Q     And above there, he wrote "we cannot afford any

17   mistakes here."     Do you see that?

18         A     Yes.

19         Q     Why did you understand Mr. Alfasi wrote "do not

20   write binary"?

21         A     Because when banks would find out that clients

22   were sending money for binary options, the account would

23   be flagged and frozen and they wouldn't be able to use it

24   for any more transactions.

25         Q     Was this email the only time you were told not




                                                                     81
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 82 of 187

1    to write binary?

2          A     No.

3          Q     And to be clear, who is not supposed to write

4    binary on this?

5          A     When the employee, the retention agent calls the

6    client, you are supposed to explain to them that not to

7    mention binary or anything else like that just to make

8    sure that they don't put our names or the company's name.

9    The only thing that they should write specifically is

10   exactly what was sent in the details.

11         Q     So -- sorry.    Let me ask the question again.

12   Was this email the only time you were told not to have

13   clients write binary in wire?

14         A     It wasn't the only time.

15         Q     When else would it come up?

16         A     When else would it come up?

17         Q     Yes.

18         A     It would come up a lot because they would change

19   bank details quite often.

20         Q     Do you remember any of Yukom's accounts being

21   frozen or closed?

22         A     From what I was told, they would sometimes blame

23   employees for writing no details or maybe clients

24   complaining and stuff like that.        So they would have to

25   switch bank accounts.




                                                                     82
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 83 of 187

1          Q     You said "they."     Who do you remember talking

2    about this subject?

3          A     I remember Lee talking about it.        I remember the

4    managers talking about it.       I also remember Yossi talking

5    about it.

6          Q     Going back to your time at the beginning of

7    Yukom, how much money was Yukom bringing in monthly in

8    terms of net deposits?

9          A     At this time?

10         Q     No.    Back in 2014.

11         A     Oh, 2014.    It was around $2 million.

12               MR. ATKINSON:     And if we could show Exhibit 38

13   to the witness only, please, and actually play it on mute?

14               (Video played.)

15               MR. ATKINSON:     So we can stop it now.

16               BY MR. ATKINSON:

17         Q     Ms. Welles, do you recognize where this video

18   was taken?

19         A     Yes.    It was in the old office in Yukom.

20         Q     Do you recognize yourself in the video?

21         A     Yes, I do.

22         Q     Do you recognize Ms. Elbaz?

23         A     Yes, I do.

24         Q     Were you asked to watch this video before you

25   testified today?




                                                                     83
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 84 of 187

1          A     Yes, I was.

2          Q     From what you remember, who does most of the

3    talking on this video?

4          A     Sorry.   I didn't hear you.

5          Q     Who does most of the talking on this video?

6          A     Lee.

7                MR. ATKINSON:     The government offers Exhibit 38

8    and Exhibit 38-S as a demonstrative.

9                MR. POLLACK:    No objection to 38.      No objection

10   to the use of 38-S as a demonstrative.

11               THE COURT:    Okay.   38 is in evidence.      38-S will

12   be used as a demonstrative aid.

13               MR. ATKINSON:     And, Ms. Wu, can we play the

14   subtitles version?

15               (Video played.)

16               BY MR. ATKINSON:

17         Q     So, Ms. Welles, who is the woman in the center

18   with the blonde hair?

19         A     That's me.

20         Q     And who is to your left if we're looking at --

21   from where we're viewing?

22         A     That's Lee Elbaz.

23         Q     Do you see any other managers in this image?

24         A     Yes.   If you take a look at the far left, that's

25   Or Maymon.




                                                                     84
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 85 of 187

1          Q     And for the record is he the individual that has

2    his fingers close to his face?

3          A     Yeah.   He has the confetti in his hand.

4                MR. ATKINSON:     So why don't we watch the whole

5    clip, please?

6                (Video played.)

7                BY MR. ATKINSON:

8          Q     So, Ms. Welles, where was this video taken?

9          A     This was in the old office in Caesaria.

10         Q     Did you hear Ms. Elbaz and others talk about the

11   New Year?

12         A     Yes.

13         Q     So this was the new office and --

14         A     The old.

15         Q     I'm sorry.    The old office and celebrating the

16   New Year.    Approximately when would this have been?

17         A     The end of December.      The last month of

18   December.

19         Q     What year?

20         A     2014.

21         Q     On that video, did Ms. Elbaz say that $3 million

22   gross had been obtained by Yukom that month?

23         A     Yes.

24         Q     And did she say that 2.5 million net had been

25   achieved that month?




                                                                     85
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 86 of 187

1          A     Yes.

2          Q     Approximately?

3          A     Yes.

4                MR. ATKINSON:     Ms. Wu, can we go to 143, please?

5    Oh, no.    I'm sorry.    Go back to 143 on the minute mark.

6    Can you just play it from just a few seconds earlier?

7    Okay.

8                (Video played.)

9                BY MR. ATKINSON:

10         Q     Ms. Welles, based on the people you can see in

11   that video, approximately how much of the office would you

12   estimate -- how much of the total Yukom employees are in

13   this video?

14         A     I think this is around 80%.       70, 80% of the

15   employees.

16         Q     And that's in 2014.      Correct?

17         A     Yes.

18         Q     Did the office get a lot bigger?

19         A     Yes, it did.

20         Q     Did Yukom keep track of individual employee's

21   performance each month?

22         A     Yes, they did.

23         Q     What performance was tracked?

24         A     How many deposits you brought in and how many

25   withdrawals came out.




                                                                     86
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 87 of 187

1                MR. ATKINSON:     Can we publish Exhibit 131,

2    please, which is already admitted?         Can we zoom in at the

3    top, please?     I'm sorry.    Just on the email portion.

4                BY MR. ATKINSON:

5          Q     So the date of the email is January 26, 2015.

6    Is that correct?

7          A     Yes.

8          Q     Who sent the email?

9          A     The shift manager.

10         Q     Is Ms. Elbaz copied on this email?

11         A     Yes, she is.

12         Q     And the email was sent to Retention IL.         Who was

13   on the Retention IL email address?

14         A     All the employees that worked in retention.

15         Q     Let's go to the chart.      So, Ms. Welles, what

16   generally is tracked in this chart?

17         A     Your total deposits and in the red is how many

18   withdrawals you had that month and then they basically

19   take your total deposit, deduct your withdrawal and then

20   put in your net deposit.

21         Q     What time period would this chart cover?

22         A     This was the end of January in 2015.

23         Q     There's also a column, Monthly Target, dollar

24   sign.     Do you see that?

25         A     Yes.




                                                                     87
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 88 of 187

1          Q     What was in the Monthly Target, dollar sign

2    column?

3          A     These were targets, amounts that you were

4    expected by Lee and the company to bring in.          So they'd

5    set those targets at the beginning of every month.

6          Q     In January 2015, who set your target?

7          A     Lee Elbaz.

8          Q     Which columns in this chart focus on the

9    broker's trading success for their clients?

10         A     None of them do.

11         Q     Was that in a different email?

12         A     No.   That wasn't relevant.

13         Q     Where do you appear on this chart?

14         A     I'm the first one on the chart.

15         Q     How are traders ranked on this chart?

16         A     Traders?    Sorry.

17         Q     Sorry.   How are brokers or how are employees

18   ranked on this chart?

19         A     Whoever brings the most amount of money down to

20   whoever brought the least amount of money.

21         Q     So for this month, how much money had you

22   brought in in net deposits to date?

23         A     In net deposits, I brought in a little over

24   159,000.

25         Q     And what was your target for the month?




                                                                     88
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 89 of 187

1          A     My target was 200,000.

2          Q     How does your target compare to others at Yukom?

3          A     I had the highest one.

4                MR. ATKINSON:     Could we go to page 2, please,

5    and focus in on the Column row?

6                BY MR. ATKINSON:

7          Q     Ms. Welles, what does the Column row represent?

8          A     Sorry?

9          Q     What is the Total row?      I'm sorry.

10         A     Oh, the total?

11         Q     Yes.

12         A     The total was after withdrawals or before?

13         Q     I'm sorry.    Just what does the Total row in

14   general mean?

15         A     Oh, the total.     How much money came into the

16   company.    Sorry.

17         Q     So if you look at the fourth square there after

18   the red line, what was the net deposits for that month?

19         A     1.5 million.

20         Q     What was the -- looking at the next square or

21   cell, what was the target for the month?

22         A     It was a little over 2.5 million.

23         Q     How often would charts like this be mailed to

24   you and other Yukom employees?

25         A     Pretty often.     They'd send this to us to remind




                                                                     89
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 90 of 187

1    us of our progress and for us to remember what we were

2    expected to do and what our targets were for the month and

3    just to kind of push us to get there.

4                MR. ATKINSON:     Can we show Exhibit 133, please,

5    which is already in evidence and zoom in on the -- let's

6    start at the bottom email actually.

7                BY MR. ATKINSON:

8          Q     So do you see that the bottom email is sent from

9    Shift Manager IL?

10         A     Yes.

11         Q     And it says "hi, all, you are starting a new

12   month that is shorter than the rest, which means we will

13   have -- we have to work hard -- work and push harder; we

14   have to reach 3 million net only here in the IL branch."

15   What does "3 million net only here in the IL branch" mean?

16         A     It basically meant the Yukom branch in Israel.

17   The entire branch.

18         Q     What other branches were there in 2015?

19         A     To be honest, I don't remember Binary Book in

20   Tel Aviv was open yet at that time.

21         Q     Was the office in Mauritius open at the time?

22         A     Oh, yes.

23               MR. ATKINSON:     If we could zoom out and just

24   look at the chart on the first page?

25




                                                                     90
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 91 of 187

1                BY MR. ATKINSON:

2          Q     So looking at the net deposits, why are the net

3    deposit numbers so much lower than the last one we looked

4    at?

5          A     Because it's the beginning of the month.

6          Q     Do you see your name in the chart?

7          A     Yes, I do.

8          Q     Is it the fourth name down?

9          A     Yes.

10         Q     What was your target for the month?

11         A     It was 200,000.

12               MR. ATKINSON:     If we could go out and look at

13   the top email, please?

14               BY MR. ATKINSON:

15         Q     Who sent the email on the top of this exhibit?

16         A     Lee did.

17         Q     Could you read the email that Ms. Elbaz wrote?

18         A     "Hey, guys, let's do our best to get there and I

19   will spoil you.     Gerry, good job for your first day.         Keep

20   doing this.     Lindsay, again with the highest target, you

21   are doing an amazing job and I want to welcome the new

22   guys.     Welcome to Big Option's family, Yarden and Orel.

23   Love you all, Lee."

24         Q     Did Ms. Elbaz tell you in this email that you

25   were doing an amazing job?




                                                                     91
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 92 of 187

1          A     Yes.

2          Q     In February 2015, how often were you lying to

3    clients to get money?

4          A     That was the script.      I mean, yeah, that was

5    very common on every call.

6          Q     Did you think Ms. Elbaz cared how honest you

7    were with clients?

8                MR. POLLACK:     Objection.

9                THE COURT:     Sustained.

10               BY MR. ATKINSON:

11         Q     What was your understanding that Ms. Elbaz meant

12   by "amazing job"?

13         A     That I was bringing a lot of money into the

14   company and that was the primary goal of our job was to

15   bring deposits and to save withdrawals.

16         Q     Over the two years you were at the company, how

17   did the net deposits grow at Yukom per month?

18         A     Tremendously.

19               MR. ATKINSON:     Exhibit 46 is admitted as

20   evidence.     The government offers 46-S as evidence because

21   it is a translation, judge, and we'll play a subtitle

22   clip.     Oh, I'm sorry.    46 is not -- well, it's been --

23   this was one of them that we discussed, judge.

24               THE COURT:     I don't think it is.     But --

25               MR. ATKINSON:     Oh, I'm sorry.    I'm on the




                                                                     92
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 93 of 187

1    wrong --

2                THE COURT:    -- any objection to -- well, we have

3    the overall issue.      So I will admit Exhibit 46-S.

4                MR. ATKINSON:     Judge, I'm sorry.

5                THE COURT:    Well, hold on a second.      I don't

6    think 46 is in evidence.

7                MR. ATKINSON:     That was my mistake.     I flipped

8    to the wrong number.

9                Can we show to the witness only Exhibit 46,

10   please?    Can we play it for her?      And if we could play it

11   on mute first?

12               (Video played.)

13               MR. ATKINSON:     Okay.   Can we pause it?

14               BY MR. ATKINSON:

15         Q     Ms. Welles, do you see yourself in this video?

16         A     Yes.

17         Q     Where was this video taken?

18         A     In the new offices in Yukom.

19         Q     Have you reviewed this video prior to

20   testifying?

21         A     Yes, I did.

22         Q     Did you hear Ms. Elbaz talking on this video?

23         A     Yes.

24               MR. ATKINSON:     The government offers 46 and

25   46-S.




                                                                      93
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 94 of 187

1                MR. POLLACK:    No objection to 46 and no

2    objection to the use of 46-S.

3                THE COURT:    Okay.   46 is in evidence.      46-S is

4    also in evidence.     So I'm overruling that objection

5    because it's a translation of Hebrew.

6                MR. ATKINSON:     Could we play the clip for the

7    jury from the beginning, please?        And actually, once it's

8    published to the jury, why don't we just stop it right

9    there, Ms. Wu?

10               (Video played.)

11               BY MR. ATKINSON:

12         Q     So, Ms. Welles, could you tell us where the

13   video is taken?

14         A     It was in the new offices in Yukom.

15         Q     Do you see the woman with the blue shirt and

16   green jacket?

17         A     Yes.

18         Q     Who is that?

19         A     That's me.

20         Q     In a demonstrative exhibit, you identified

21   yourself as sitting at a red dot.        Are you sitting at the

22   red dot in this video?

23         A     Yes.

24         Q     Looking at the rest of the people in this video,

25   who do they work for?




                                                                     94
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 95 of 187

1          A     They are Yukom employees.

2          Q     You testified earlier about someone named Dave

3    Barzilay, who used the fake name, Dave Simpson.           Do you

4    remember that?

5          A     Yes.

6          Q     Is Mr. Barzilay in this video?

7          A     Yes.    He's in the right, far right.

8          Q     Where the --

9          A     Right behind the woman on the far right.

10         Q     Where the mouse is circling right now?

11         A     Yeah.   He's wearing a gray shirt.

12               MR. ATKINSON:     Okay.   Can we just play the clip

13   through, please?

14               (Video played.)

15               BY MR. ATKINSON:

16         Q     So Ms. Welles, could you describe generally

17   what's going on in this video?

18         A     Yes.    Lee is shouting are we reaching our target

19   this month and everybody is yelling back yes and she's

20   like I can't hear you and everybody is yelling back the

21   target number, which was nine million, but some people

22   were yelling ten million.

23         Q     Nine million what?

24         A     Dollars.

25         Q     Net or gross?




                                                                     95
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 96 of 187

1          A     I think that was net.

2          Q     This is the new building.       What year would this

3    video have been taken?

4          A     2016.

5          Q     How often did Ms. Elbaz have interactions with

6    the retention floor like we see in this video?

7          A     On a daily basis.     She'd have to pass through

8    the retention floor in order to get to her office.

9          Q     How typical was this kind of exchange where Ms.

10   Elbaz calls to the floor?

11         A     Pretty typical.

12               MR. ATKINSON:     Could we go back to the 00 mark?

13               BY MR. ATKINSON:

14         Q     Ms. Welles, what's in your left hand?

15         A     It's a phone.

16         Q     Who would you have been talking to on the phone?

17         A     A client.

18         Q     How far away were you from Ms. Elbaz when you

19   were talking to that client in this video?

20         A     She was standing pretty close to me.         I would

21   say maybe four or five feet away.

22         Q     How often was Ms. Elbaz from you -- excuse me.

23   Let me rephrase it.      How often was Ms. Elbaz four or five

24   feet from you when you are on a phone with clients?

25         A     Pretty often.     She was always in the office so.




                                                                     96
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 97 of 187

1          Q     When Ms. Elbaz was that close, did you change

2    the way that you spoke to clients?

3          A     No.

4          Q     Did you stop telling lies to clients to get them

5    to give you money?

6          A     No.

7          Q     Why weren't you worried Ms. Elbaz would hear you

8    lying?

9          A     Because I was following the script and I did

10   what I was expected to do.

11               MR. ATKINSON:     Your Honor, at this time the

12   government would like to play Exhibit 48.          This is the

13   video that we discussed.       We will stop it early, judge.

14               THE COURT:    Okay.    Why don't we take the morning

15   break now?    I think it's about time for that.

16               So we'll see you all back here in 15 minutes,

17   ladies and gentlemen.      Keep an open mind and don't discuss

18   the case among yourselves.        Don't do any outside research

19   or review any articles about the case.         We'll see you back

20   here in 15 minutes.      Thank you.

21               (Jury excused.)

22               THE COURT:    Thank you, everyone.      Anything else

23   we need to discuss now?

24               MR. ATKINSON:     Your Honor, just for the record,

25   I believe we now have a clip version of Exhibit 48.




                                                                      97
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 98 of 187

1                THE COURT:    Okay.    Great.   We'll see you in 15

2    minutes.

3                (Recess.)

4                THE COURT:    We can have Ms. Welles come back and

5    return to the stand.      Bring the jury in.

6                MR. ATKINSON:     Judge, I think we've had a ruling

7    on Exhibit 48.     But we just want to have it queued up for

8    the jury when they come in.

9                THE COURT:    Yes.    You can do that.

10               MR. ATKINSON:     Okay.

11               (Jury present.)

12               THE COURT:    Okay.    Thank you, everyone.     Please

13   be seated.    Ready to resume with the testimony of Ms.

14   Welles.    Go ahead, Mr. Atkinson.

15               BY MR. ATKINSON:

16         Q     So Ms. Welles, we're looking at Exhibit 48 on

17   the screen.    If you could look at that and the transcript

18   is -- 48-S is in Tab 16 of your binder, but it will also

19   be subtitled.     Can you tell the jury where this video was

20   taken?

21         A     This was taken in the new Yukom offices in

22   Caesarea.

23               MR. ATKINSON:     And can we just play it through,

24   Ms. Wu?

25               (Video played.)




                                                                     98
                        DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 99 of 187

1                BY MR. ATKINSON:

2          Q     Ms. Welles, who is the person in the white shirt

3    with the sunglasses hanging off his collar?

4          A     That was Or Maymon.

5          Q     What was Or Maymon's role at Yukom?

6          A     He was a manager.

7          Q     And where we stopped it, Or Maymon has just

8    talked about $3.2 million in the month of March.           What was

9    Mr. Maymon referring to?

10         A     The amount that the morning shift brought in.

11         Q     Is that net or gross?

12         A     I'm not sure if it was net or gross.

13         Q     You talked about the morning shift.        What was

14   the morning shift?

15         A     It was the shift that took place between 9 a.m.

16   to 6 p.m.

17         Q     And there was an evening shift I think you

18   testified about on Friday.       Is that right?

19         A     Yes.

20         Q     How much based on your experience at Yukom did

21   the evening shift bring in relative to the morning shift?

22         A     They brought around the same amounts.

23         Q     So was that evening shift net deposit or net or

24   gross deposits, are those included in the $3.2 million?

25         A     Can you re -- I'm sorry.       Can you rephrase?




                                                                     99
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 100 of 187

1           Q    I'm sorry.     When Mr. Maymon talks about $3.2

2     million, he's only talking about the morning shift.           Is

3     that right?

4           A    Right.

5                MR. ATKINSON:     We can take it down.      Thank you.

6                BY MR. ATKINSON:

7           Q    Ms. Welles, based on your experience at Yukom,

8     did Yukom want investors to withdraw their money from

9     their accounts?

10               MR. POLLACK:     Objection.

11               THE COURT:     Why don't you rephrase?      Sustained.

12               BY MR. ATKINSON:

13          Q    When you were at Yukom and a client wanted to

14    withdraw money, what did you understand you were supposed

15    to do?

16          A    To try to prevent those withdrawals.

17          Q    Why were you supposed to prevent the

18    withdrawals?

19          A    Because it wasn't in the best interest of the

20    company because then it would come out of the company.

21          Q    Who told you to prevent withdrawals at Yukom?

22          A    Lee Elbaz did.     She talked about it on a daily

23    basis, remind us via email.

24          Q    Did Yukom have ways to prevent withdrawals?

25          A    Yes.




                                                                    100
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 101 of 187

1           Q     What were some of those ways?

2           A     We were given several tactics that we use which

3     was bonus funds.     If you recall, bonus funds is money that

4     if you deposit, you get as a bonus from the company.

5     Then, you know, it would make it harder for them to

6     withdraw.    We'd give that as a reason.       Another reason

7     would be to expose them to the market, to get trading

8     activity in the account to make sure that they'd have

9     long-term trades placed for three, four, six months.           Then

10    we'd say listen, your account right now is in the middle

11    of trading activity, you can't withdraw at the moment

12    and -- what else?

13          Q     Let's stop there, Ms. Welles.       What was your

14    understanding as to the primary purpose of the bonus?

15          A     The primary purpose of the bonus was to -- was

16    used to be able to lock in the client's money.

17          Q     Ms. Welles, if you could turn to Tab 17 in your

18    binder?   This is Exhibit 134.      Is this an email that you

19    would have received at Yukom?

20          A     Yes.

21          Q     The email sent to Retention IL.       Do you see

22    that?

23          A     Yes.

24          Q     Was Ms. Elbaz on that email address?

25          A     Yes.




                                                                     101
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 102 of 187

1                MR. ATKINSON:     May I have a moment to confer

2     with counsel, judge?

3                THE COURT:     Yes.

4                (Counsel conferred.)

5                MR. ATKINSON:     Your Honor, the government offers

6     134 without objection.

7                THE COURT:     Exhibit 134 is in evidence.

8                BY MR. ATKINSON:

9           Q    So the email is sent from the Shift Manager IL

10    account and the email is signed Dave.         Who would have sent

11    this email?

12          A    One of the shift managers.

13          Q    Which shift manager used the first name, Dave?

14          A    Dave Barzilay.     His stage name was Dave Simpson.

15          Q    And Mr. Barzilay writes at the beginning "we

16    have been doing very well regarding keeping the

17    withdrawals under control."       What did you understand

18    "under control" to mean?

19          A    Trying to prevent them.

20          Q    He then writes "I remained all of you" -- do you

21    think that was remind all of you?

22          A    Yes.

23          Q    He then writes "I remind all of you that I don't

24    want to take the clients from you and deduct the money of

25    your monthly balance."      Do you think that's off your




                                                                    102
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 103 of 187

1     monthly balance?

2           A     Yes.

3           Q     What did you understand it to mean "take clients

4     from you and deduct the money off your monthly balance?"

5           A     That if you don't take care of the withdrawal

6     and you don't do what is required in order to keep the

7     money in the company, the client will be taken away from

8     you and you won't get the chance to handle him and the

9     money that would be withdrawal would be deducted off of

10    your salary.

11          Q     You said "take care of the withdrawal."         What

12    did you mean by "take care of the withdrawal"?

13          A     Take care means to prevent.

14                MR. ATKINSON:    Can we look at the next tab?

15    It's Tab 18, Exhibit 144, which has been admitted.

16                BY MR. ATKINSON:

17          Q     The email at the top is April 7, 2015.        Do you

18    see that?

19          A     Yes.

20          Q     And the subject is Concerning Your Withdrawal

21    Request-85503.     What's the subject about?

22          A     It's about a client.

23          Q     And the Number 85503, what would that represent?

24          A     It represents a client's account number.

25                MR. ATKINSON:    So if we can zoom out and go to




                                                                    103
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 104 of 187

1     the email from Dave Simpson?

2                BY MR. ATKINSON:

3           Q    Dave Simpson is Mr. Barzilay.        Is that correct?

4           A    Correct.

5           Q    And Mr. Barzilay writes "hi, Michael, please

6     advise here; the guy is trying to take profits and we

7     didn't have success with trying to talk to him and take

8     him off that."    What does "trying to take profits" mean?

9           A    Trying to take profits, it means trying to

10    withdraw your profits.

11          Q    Why did you understand Mr. Simpson was bringing

12    up the idea of taking profits out of an account?

13          A    Because this wasn't something that was

14    acceptable in the company or normal.

15          Q    Let's look at the top email.        Did you write the

16    top email?

17          A    Yes, I did.

18          Q    Could you read what you wrote?

19          A    I explained to him that "he has open trades; he

20    already withdrew his initial investment; nobody is giving

21    him anything back; take it easy."

22          Q    So what was the significance of open trades to a

23    withdrawal request?

24          A    As I said previously, that one of the tactics to

25    be able to prevent withdrawals would say -- would be to




                                                                    104
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 105 of 187

1     say that the client has open trades.

2           Q    You wrote "he already withdrew his initial

3     investment."    What's the initial investment?

4           A    It's what he invested into his account.

5           Q    Based on your experience at Yukom how common was

6     it for an investor to be able to withdraw his initial

7     investment?

8           A    It wasn't very common and it was, you know, we

9     try to prevent that as much as possible.

10          Q    You wrote "nobody is giving him anything back;

11    take it easy."    What did you mean by that?

12          A    I was trying to calm the manager down and saying

13    that I handled it and we're not going to give the money --

14    the profits that he requested.

15          Q    What made you think that nobody was going to

16    give this client his profits back?

17          A    Because it wasn't standard to return profits to

18    a client's account.

19               MR. ATKINSON:     If we could go back to

20    Mr. Simpson's email?

21               BY MR. ATKINSON:

22          Q    Mr. Simpson wrote "the guy keeps sending emails

23    to us demanding his money."       Do you see that?

24          A    Yes.

25          Q    How often did you see emails from investors




                                                                    105
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 106 of 187

1     demanding money back?

2           A     Pretty often.    We would get a lot of withdrawal

3     requests.

4                 MR. ATKINSON:    If we could turn to the next tab?

5     And that's Exhibit 147.      And could we publish that?       It's

6     in evidence.      And actually, if we could publish -- Your

7     Honor, we did not offer 147-T on Friday.         We now offer

8     147-T as the translation for the second email in this

9     chain.

10                MR. POLLACK:    No objection.

11                THE COURT:    Okay.   Exhibit 147-T is in evidence.

12                MR. ATKINSON:    And let's publish 147-T, please.

13                BY MR. ATKINSON:

14          Q     Let's look at the first email from the shift

15    manager at the bottom.      Is this email to you?

16          A     Yes.

17          Q     There are two email or email accounts on the

18    "to" line, Lindsay Wells and Lindsay Taylor.          Who do those

19    belong to?

20          A     Me.

21          Q     What was the difference between the accounts?

22          A     One was Binary Book and one was at Big Option.

23          Q     The subject is "please let us know if we should

24    proceed or not with the WD.       Thanks."    What does WD mean?

25          A     Withdrawal.




                                                                    106
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 107 of 187

1           Q    What's the chart that follows in the email?

2           A    It's a list of clients and how much -- and the

3     amount of money that they wanted to withdraw.

4           Q    Under that, the shift manager wrote "send cancel

5     to me."   What does that mean?

6           A    That whatever -- sorry.       Let me rephrase that.

7     Which ever client wants I guess -- no -- sorry -- agreed

8     to not, you know, withdraw from his account, we'd send it

9     to Eric, who is the shift manager and then whoever --

10    sorry.

11               MR. ATKINSON:     If we could go to the next email?

12               BY MR. ATKINSON:

13          Q    Who sent the next email?

14          A    Lee did.

15          Q    Who is Lee?

16          A    Lee Elbaz.

17          Q    Wasn't Ms. Elbaz copied on the first email?

18          A    Yes.

19          Q    What did Ms. Elbaz write?

20          A    She wrote "Liora, that's a lot of withdrawal

21    requests; take care of them please as fast as possible;

22    good luck."

23               MR. POLLACK:     Your Honor, I don't think that's

24    what the document says.

25               THE WITNESS:     Oh, I'm reading the Hebrew version




                                                                    107
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 108 of 187

1     and translating it.      Sorry.

2                 BY MR. ATKINSON:

3           Q     Ms. Welles, why don't you take a look at the

4     next -- the next document after the blue sheet?          You

5     can -- or you can look at the screen actually.          That's

6     fine.

7           A     Yeah.   Sorry about that.

8           Q     Is this an accurate translation of in substance

9     what Ms. Elbaz wrote?

10          A     Yes.

11          Q     When Ms. Elbaz wrote "please take care of them

12    as quickly as possible," what did you understand that to

13    mean?

14          A     To call the client and try to get them not to

15    withdraw.    Try to get them trading.

16          Q     Did she tell you how you were supposed to

17    prevent the withdrawal?

18          A     Yes.

19          Q     In this email, did she write it out?

20          A     Oh, no.    She didn't have to.

21          Q     Why not?

22          A     Because we followed the guidelines of how the

23    company operated.

24          Q     Let's go to the top email.      Did you write the

25    top email?




                                                                     108
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 109 of 187

1           A    Yes.

2           Q    You wrote at the beginning, "some of them I

3     already took care of."      What did you mean by that?

4           A    Some clients I managed to prevent their

5     withdrawals.

6           Q    Did taking care of withdrawal requests mean

7     processing them, giving them the money back?

8           A    Mostly, no.

9           Q    Was this the only time Ms. Elbaz asked you to

10    take care of a withdrawal?

11          A    No.    She would say it almost on a daily basis in

12    the office.

13          Q    When Ms. Elbaz told you to take care of

14    withdrawals, did you agree to do that?

15          A    Yes.

16               MR. ATKINSON:     If we could turn to the next tab,

17    which is 659 and 659-T during evidence?         And if we could

18    publish 659-T, please?      And let's start on page 2, please.

19    And at the bottom.

20               BY MR. ATKINSON:

21          Q    Is this an email from IL Coordinator to you?

22          A    Yes, it is.

23          Q    Is Ms. Elbaz copied on this email?

24          A    Yes, she is.

25          Q    And what's the subject?




                                                                    109
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 110 of 187

1           A    Withdrawals.

2                MR. ATKINSON:     Going to page 3.     And if you

3     could zoom in on that?

4                BY MR. ATKINSON:

5           Q    Is there another chart of withdrawals like the

6     one we saw previously?

7           A    Yes.

8                MR. ATKINSON:     Could we go to -- back to page 2

9     and to the middle email on that page?

10               BY MR. ATKINSON:

11          Q    Is that an email from Ms. Elbaz?

12          A    Yes, it is.

13          Q    What does she write?

14          A    A bunch of question marks.

15          Q    What did you understand the bunch of question

16    marks to mean?

17          A    Why aren't you calling the client and saving the

18    withdrawals?

19               MR. ATKINSON:     Let's go to page 1 and look at

20    the bottom email.

21               BY MR. ATKINSON:

22          Q    Did you respond to the question mark email?

23          A    Yes, I did.

24          Q    What did you write?

25          A    I wrote "most of the clients are not mine and I




                                                                     110
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 111 of 187

1     just got them as reassigns."

2           Q    What did you mean by "reassigns"?

3           A    It means basically that sometimes people left or

4     clients had withdrawal requests and somebody else couldn't

5     take care of it so they'd reassigned the clients from

6     different portfolios.

7           Q    You said that there was a withdrawal request and

8     the employee couldn't take care of it.         What did you mean

9     "take care of it"?

10          A    It means -- if the employee didn't take care of

11    it, it means it wasn't able to save the withdrawal.

12          Q    Did it mean the employee was out of the office

13    or did it mean that the employee had tried and couldn't

14    take care of it?

15          A    Sometimes the employee was out of the office or

16    didn't work there anymore or sometimes the employee tried

17    to save the withdrawal especially with larger amounts and

18    they would send the client to somebody else who was

19    considered better by Lee to go ahead and save the

20    withdrawal.

21          Q    How were you considered?

22          A    I was considered a very good employee.

23               MR. ATKINSON:     Let's go up to the next email.

24               BY MR. ATKINSON:

25          Q    Did Ms. Elbaz respond to you?




                                                                    111
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 112 of 187

1           A    Yes, she did.

2           Q    Did she write something in Hebrew to the effect

3     of take care of them and fight them like a lioness?

4           A    Yes.

5           Q    What is the "them" there?

6           A    Them is the clients.

7           Q    Could you look at the original Hebrew in your

8     binder?

9           A    Yes.

10          Q    Does "lioness" appear in Hebrew?

11          A    Yes.

12          Q    So that's a correct translation?

13          A    Yes, it is.

14          Q    What did you understand "fight them like a

15    lioness" to mean?

16          A    It means do what you're good at and be the good

17    employee that you are and save the withdrawals like I know

18    you can.

19               MR. ATKINSON:     Let's look at the top email,

20    please.

21               BY MR. ATKINSON:

22          Q    What did you respond?

23          A    "I didn't say that I don't want them; I simply

24    didn't want you to think that I was not handling my

25    client; those are clients that I've just received and of




                                                                    112
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 113 of 187

1     course, I will try to do my best to save the withdrawals."

2           Q    Did you agree to fight them like lionesses?

3           A    Sorry?

4           Q    I'm sorry.     Did you agree to fight them like a

5     lioness?

6           A    Yes.

7                MR. ATKINSON:     If you could turn to Tab 22 in

8     your binder and if we could publish Exhibit 181, which has

9     been admitted?

10               BY MR. ATKINSON:

11          Q    Is this an email that you wrote?

12          A    Yes.

13          Q    You wrote it to Michael Goldberg.         Who used the

14    fake name, Michael Goldberg?

15          A    Elad Bigelman.

16          Q    What was Mr. Bigelman's role at the company?

17          A    He was the brand manager of Big Option.

18          Q    The subject of the email you wrote is "Rick

19    Tofin-306466."      Who is Rick Tofin?

20          A    He was a client.

21          Q    Can you read what you wrote?

22          A    "Please cancel his withdrawal and take him off

23    of me; Michael we talked about this guy; we already sent

24    him back most of his investment and he wants to withdraw

25    profits, (NOT GOING TO HAPPEN); he invested over six




                                                                    113
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 114 of 187

1     months ago; I can't see his name on my CRM anymore;

2     please, please, please take him off.        Thank you."

3           Q     When you told Mr. Bigelman he wants to take --

4     "he wants to withdraw profits (NOT GOING TO HAPPEN), what

5     made you say that?

6           A     Because it wasn't a norm to -- for clients to

7     withdraw profits.

8           Q     You wrote "he invested over six months ago."

9     What was that significance?

10          A     Because we were told in the office that if a

11    client's last investment was over six months ago, his

12    ability to do a charge back would be way harder.

13          Q     What's a "charge back"?

14          A     A charge back is when you call the bank and you

15    complain and you get the money back.

16          Q     You said you were told that in the office.         Who

17    told you that?

18          A     The managers did.

19          Q     In your experience, if there was no charge back

20    threat, how did that change Yukom's approach to withdraw

21    requests?

22          A     If there was no risk of charge back?

23          Q     Correct.

24          A     Then we probably would be a lot more -- a lot

25    less concerned with allowing a withdrawal of profits.




                                                                    114
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 115 of 187

1           Q     If somebody's last investment was over six

2     months ago, would it make it more likely or less likely a

3     client would be able to withdraw money?

4           A     A lot less likely.

5                 MR. ATKINSON:    If you could turn to the next

6     tab, Exhibit 184?     And we can publish that.       It's been

7     admitted.

8                 BY MR. ATKINSON:

9           Q     At the top, is there an email that Ms. Elbaz

10    wrote?

11          A     Yes.

12          Q     Who did she write it to?

13          A     To me and Michael Goldberg.

14          Q     Did she forward another email to you and Michael

15    Goldberg?

16          A     I'm sorry?

17          Q     Did Ms. Elbaz forward you and Michael Goldberg

18    an email?

19          A     Yes, she did.

20          Q     Who used the fake name, Michael Goldberg?

21          A     Elad Bigelman.

22          Q     The first email on the bottom is from Richard

23    Jones.    Who is Richard Jones?

24          A     He was a client.

25          Q     Mr. Jones -- the subject of Mr. Jones' email is




                                                                    115
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 116 of 187

1     "My Accounts Have Just Been Wiped Out."         Do you see that?

2           A    Yes.

3           Q    Could you read what Mr. Jones wrote?

4           A    "My accounts with a total of 53,000 U.S. dollars

5     have just in one hour been wiped.        I have sent Lindsay

6     three emails and needed someone to talk to me.          This is

7     the second time huge trading and huge loss.          I cannot

8     believe someone would do this and lose and lose and keep

9     trading.   Lindsay has never done this.        Why would she do

10    it now?    Over 70 trades this morning in an hour, almost

11    all losing.    Why would you drain both accounts?        Why?

12    Because I asked for some of my funds back?"

13          Q    Do you know what happened in Mr. Jones' account

14    in this -- around this time?

15          A    What happened?

16          Q    Do you remember what happened?

17          A    I don't really remember this client specifically

18    well.

19          Q    Based on the email, what do you think happened?

20               MR. POLLACK:     Objection.

21               THE COURT:     Sustained.

22               BY MR. ATKINSON:

23          Q    Did Ms. Green receive this email?         I'm sorry.

24    Did Ms. Elbaz receive this email?

25          A    Yes.   That's why she forwarded it.




                                                                      116
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 117 of 187

1           Q    Do you remember Ms. Elbaz investigating this

2     customer complaint?

3           A    No.    I never heard her say anything about it.

4     Not that I can recall.      Other than just the email being

5     forward.

6           Q    So, Ms. Welles, were there certain circumstances

7     under which a client would be allowed to take out some

8     money, withdraw some money?

9           A    Yes.    If there were -- if he didn't have

10    compliance documents which were documents to verify his

11    identity, to verify his credit card, that would be mostly

12    for credit card companies.       So if he didn't have any of

13    his compliance documents, they would send the money back

14    within a few days.

15          Q    Why did you understand you would send the money

16    back if the compliance documents weren't filled out?

17          A    Because it would risk the processing companies.

18          Q    What do you mean by "risk the processing

19    companies"?

20          A    Because if the clients didn't have

21    documentation, then the processing -- the credit card

22    processing companies didn't want to take a risk.

23          Q    If Yukom lost its credit card processor, how

24    would it affect its ability to take money?

25          A    They wouldn't be able to bring money in.




                                                                    117
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 118 of 187

1           Q     Do you remember something called a "test

2     withdrawal"?

3           A     Yes.

4           Q     What was a test withdrawal?

5           A     It was a withdrawal that we were freely allowed

6     to give to clients if we knew clients had the potential to

7     deposit more money in the future.        So we would allow them

8     to take a certain amount out of the account just to build

9     trust.

10          Q     If you could turn to Tab 24 in your binder?

11    That's Exhibit 166.

12                MR. ATKINSON:    And if we could publish 166 to

13    the jury?    It's been admitted.

14                THE COURT:    Okay.   Go ahead.

15                BY MR. ATKINSON:

16          Q     Ms. Welles, did you write the email that appears

17    at the top of this exhibit?

18          A     Yes.

19          Q     Whose the first person you copied in the email?

20          A     Lee Elbaz.

21          Q     You wrote "hi, please process WD of 10K; here's

22    the APM form; it's important; this is a test WD that needs

23    processed before she will wire more money."          So first off,

24    what's WD stand for?

25          A     It stands for withdrawal.




                                                                    118
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 119 of 187

1           Q     10K, what's that stand for?

2           A     10,000.

3           Q     10,000 what?

4           A     Dollars.

5           Q     And it says "here's the APM form."        What is the

6     APM form?

7           A     It's a form that clients were required to fill

8     out in order to receive their withdrawal.

9           Q     So can you explain to the jury what you are

10    asking to be done in this email?

11          A     I'm asking Lee and the managers to allow this

12    withdrawal because it's a higher amount because the client

13    has potential to invest a lot more in the future.

14          Q     So if you let the client withdraw $10,000, how

15    did you think she was going to respond?

16          A     She was going to trust the company.

17          Q     And do what?

18          A     And deposit more.

19          Q     So why did you copy Ms. Elbaz on this request?

20          A     Because for bigger withdrawals, Lee needed to be

21    involved.

22          Q     Could you go to page 2, please, of the exhibit?

23    Do you see the name, Amy Bor?

24          A     Yes.

25          Q     Was Ms. Bor one of your clients?




                                                                    119
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 120 of 187

1           A    Yes.

2           Q    What do you remember about her?

3           A    She was American and she invested a good amount

4     of money, but I also remember that a few other people

5     handled her account before me.

6           Q    And if we go to page 3 --

7           A    Yes.

8           Q    -- and look at the top email.        Is that an email

9     that you were sent?

10          A    Yes.

11          Q    And is Ms. Elbaz copied on that?

12          A    Yes.

13          Q    According to this email, how much had Ms. Bor

14    deposited to that date in your account?         Sorry.   Let me

15    rephrase that.    I think I screwed that up.       How much had

16    Ms. Bor deposited in her account to date?

17          A    She deposited 130,000.

18          Q    So when you're asking to process the test

19    withdrawal, are you hoping that Ms. Bor would deposit more

20    than the 130,000 that she had already deposited?

21          A    Yes.

22          Q    So if we could go back to page 1, please?          Ms.

23    Welles, you described this withdrawal request as a test

24    withdrawal in the email.      Right?

25          A    Yes.




                                                                    120
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 121 of 187

1           Q    If an investor had withdrawn -- had asked to

2     withdraw $10,000, but you didn't think that investor would

3     give more money to the company, how would it affect their

4     chances of that $10,000 being withdrawn?

5                MR. POLLACK:     Objection.

6                THE COURT:     Overruled.

7                THE WITNESS:     It would affect it because that

8     wasn't the interest of what we were doing.

9                BY MR. ATKINSON:

10          Q    Ms. Welles, when you worked at Yukom, did Yukom

11    have a way to make it more difficult for clients to win

12    trades that were placed with either Binary Book or Big

13    Option?

14          A    Yes.

15          Q    Do you recall the term "putting a client on high

16    risk" being used at Yukom?

17          A    Yes.

18          Q    Can you explain what putting a client on high

19    risk meant?

20          A    Yes.   It basically meant it would be more

21    difficult for him to trade and to open trades on the

22    account and that the rates would change, making it more

23    difficult to win -- make successful trades.

24          Q    In your experience -- well, let me rephrase.

25    Did you ever ask to have a client put on high risk?




                                                                    121
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 122 of 187

1           A    Yes.   In the beginning when I started working in

2     the company, Lee told us about these options.          So yeah.

3           Q    What would prompt you to ask to have a client

4     placed on high risk?

5           A    If a client was making a lot of trades and there

6     were profits in the account and it was hard to save the

7     withdrawal or we wouldn't be able get a hold of him,

8     different scenarios like that, I'd send an email to Lee or

9     to the managers and they would do something on the back

10    end and make that happen.

11          Q    Could you yourself put a client on high risk?

12          A    No.

13          Q    Who did you have to ask to have a client put on

14    high risk?

15          A    Lee and the managers.

16          Q    If a client was placed on high risk, were they

17    told about the change?

18          A    No.

19          Q    In general, do you recall ever telling investors

20    that Yukom had the ability to change a client's chances of

21    winning?

22          A    No.

23          Q    Do you recall anyone in the company ever telling

24    a client that from what you heard?

25          A    Do I recall anybody --




                                                                    122
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 123 of 187

1           Q    Do you recall an employee ever telling a client

2     we can change your odds?

3           A    No.

4           Q    I think you testified just a moment ago that Ms.

5     Elbaz told you about the ability to put somebody on high

6     risk?

7           A    Yes.

8           Q    How early into your time at Yukom was that?

9           A    Pretty early into the employment.         I think

10    within the first few months.       She said that she had direct

11    contact with the platform provider, Spot Option.           So she'd

12    be able to, you know, change the setting through them.

13               MR. ATKINSON:     Your Honor, may I have a moment

14    to confer with counsel?

15               THE COURT:     Yes.

16               (Counsel conferred.)

17               MR. ATKINSON:     Could we publish Exhibit 140 for

18    the witness only?

19               THE COURT:     Okay.

20               MR. ATKINSON:     And if we could -- one moment.

21               (Pause.)

22               MR. ATKINSON:     Actually, could I have the ELMO,

23    please, and we'll just do it this way.         I think it might

24    be faster.    And if -- the government offers Exhibit 140

25    with no objection as redacted.




                                                                     123
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 124 of 187

1                THE COURT:     Okay.    Exhibit 40 is in evidence.

2                MR. ATKINSON:     I'm sorry, judge.     It's 140.

3                THE COURT:     140.    Thank you.

4                BY MR. ATKINSON:

5            Q   So, Ms. Welles, is this an email that you wrote

6     on March 20, 2015?

7            A   Yes.

8            Q   And who did you write the email to?

9            A   I sent it to the shift manager and I cc'ed it to

10    Lee.

11           Q   And the subject is Mohamed Ali Selmi-283121.

12    What does the subject refer to?

13           A   A client.

14           Q   What did you write?

15           A   I wrote "put client on high risk."

16           Q   Why would you ask to have Mr. Selmi put on high

17    risk?

18           A   Because he was probably profitable.

19               MR. POLLACK:     Objection.

20               THE COURT:     You can rephrase.     Sustained.

21               BY MR. ATKINSON:

22           Q   Do you remember exactly why you wrote what you

23    wrote about -- why you wrote this email about Mr. Selmi?

24           A   I don't remember exactly the reason, but I know

25    that --




                                                                     124
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 125 of 187

1                MR. POLLACK:     Your Honor --

2                BY MR. ATKINSON:

3           Q    I'll ask another question.

4           A    Sorry.

5           Q    What were the reasons you would ask to have a

6     client placed on high risk?

7           A    If a client was making too many successful

8     trades.

9           Q    Why did you copy Ms. Elbaz on this request to

10    put Mr. Selmi on high risk?

11          A    Because she asked us to.

12          Q    What did you understand putting Mr. Selmi on

13    high risk would do to his chances to win on the trades he

14    placed in his account?

15          A    It would make it harder.

16               MR. ATKINSON:     Can we have the computer back?

17               BY MR. ATKINSON:

18          Q    While that's happening, Ms. Welles, do you ever

19    remember being able to put a client on low risk?

20          A    Yes.

21          Q    What did putting a client on low risk mean?

22          A    So we were told that it would prevent --

23    sorry -- encourage the chances or increase the chances of

24    the client making more successful trades.

25          Q    Did you ever put a client on low risk?




                                                                    125
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 126 of 187

1            A   I think so.     Maybe a couple of times.

2            Q   Why would you put a client on low risk?

3            A   Because sometimes I did want them to profit so

4     that they would invest more.

5            Q   Did you want them to take that money out?

6            A   No.    Not necessarily.

7            Q   Ms. Welles, if you could turn to Tab 26?          It's

8     Exhibit 600 and 600-T.      Is this an email you would have

9     received at Yukom?

10           A   Yes.

11           Q   And was the email written by Ms. Elbaz at the

12    top?

13           A   Yes.

14               MR. ATKINSON:     The government offers 600 and

15    600-T.

16               THE COURT:     Any issues with that?

17               MR. POLLACK:     No objection to 600-T.      Objection

18    to 600 only with respect to the Hebrew.

19               THE COURT:     Do we need both, Mr. Atkinson?

20               MR. ATKINSON:     I think it's been practice to

21    offer the original and the translation and we've done so

22    to date, Your Honor.      So I think we'd want to offer the

23    original exhibit for the jury to see to make sure that all

24    the other communications are in fact what the translation

25    makes them appear to be.




                                                                    126
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 127 of 187

1                THE COURT:     Okay.   I don't think we have a

2     standard practice, but I'll admit Exhibit 600 and 600-T.

3                MR. ATKINSON:     If we could publish 600-T to the

4     jury, please?

5                BY MR. ATKINSON:

6           Q    Looking at the bottom, do you see an email from

7     someone with the fake name, Michael Goldberg?

8           A    Yes.

9           Q    Who used the fake name, Michael Goldberg?

10          A    The Big Option brand manager, Elad Bigelman.

11          Q    The email was sent to Retention IL.         Who would

12    receive this email?

13          A    Everybody on the retention team.

14          Q    The subject is Reassigning Leads.         And

15    Mr. Bigelman wrote "hey, guys, as you probably know,

16    lately a few people left the company so we are reassigning

17    the portfolios; you will all get leads from other people

18    and they will be under new."       Do you see that?

19          A    Yes.

20          Q    How common was it for clients to be reassigned

21    to other employees?

22          A    It was pretty common.

23          Q    Can you read the second to last email or the

24    line that appears in this email?

25          A    "There is a lot more money to take from these




                                                                    127
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 128 of 187

1     people."

2                MR. ATKINSON:     Could we look at the top email,

3     please?

4                BY MR. ATKINSON:

5           Q    Who responded to Mr. Bigelman's email?

6           A    Lee Elbaz.

7           Q    She wrote "why doesn't anyone but Afik reply to

8     the above-mentioned email?"       Do you see that?

9           A    Yes.

10          Q    Who was Afik?

11          A    He went by the name of Kevin White.         Afik Torre.

12          Q    Ms. Elbaz replied to the Whole Retention IL

13    email address.    Is that right?

14          A    Yes.

15          Q    So you would have received this email as well.

16    Correct?

17          A    Yes.

18          Q    Why did you understand Ms. Elbaz wanted people

19    to reply to Mr. Bigelman's email?

20          A    To make sure that we read and understood.

21          Q    Before I move on, Ms. Welles, I want to ask you

22    about Afik Torre.     I think you testified previously that

23    Afik Torre worked with you at a company before Yukom.           Is

24    that correct?

25          A    Yes.




                                                                    128
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 129 of 187

1           Q    Did you hear Afik Torre speak to clients?

2           A    Yes.

3           Q    Based on what you -- and let me make sure I'm

4     clear.    Did you here Mr. Torre speak to clients while at

5     Yukom?

6           A    Yes.

7           Q    Based on what you heard, did Mr. Torre lie to

8     clients in order to get them to invest money?

9           A    Yes.

10          Q    Did he tell the same kinds of lies that you told

11    to clients to get them to invest money?

12          A    Yes.

13               MR. ATKINSON:     If we could go back to Mr.

14    Bigelman's email and look at the second to last line?

15               BY MR. ATKINSON:

16          Q    Ms. Welles, is this the only time you heard

17    someone in Yukom talk about taking money from clients?

18          A    No.

19               MR. ATKINSON:     Your Honor, at this time we'd

20    like to offer a still frame from Exhibit 41.          This is the

21    exhibit that we discussed before the jury was brought in.

22               THE COURT:     So should we just call it Exhibit

23    41?

24               MR. ATKINSON:     Why don't we just call it Exhibit

25    41?   And there won't need -- no need for 41-S.         So the




                                                                    129
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 130 of 187

1     government just offers Exhibit 41.

2                THE COURT:     Okay.   Exhibit 41 is in evidence.

3                BY MR. ATKINSON:

4           Q    Ms. Welles, do you recognize where the frame

5     from this video was taken?

6           A    Yes.

7           Q    Where was it taken?

8           A    It was in the old Yukom offices.

9           Q    Was it near the space where you worked in Yukom?

10          A    Yes.

11          Q    What does the sign say behind the individual

12    that's in the front frame?

13          A    It says "Shut Up And Take My Money."

14               MR. ATKINSON:     Could we go back to Exhibit 38,

15    please, and go to the 1:36 mark?        We'll just freeze frame

16    there.

17               BY MR. ATKINSON:

18          Q    Ms. Welles, do you see in the back wall in the

19    frame over to the left?      Is that where that sign appears?

20          A    Yes.

21          Q    That's the same "Shut Up And Take My Money"

22    sign?

23          A    Yes.

24               MR. ATKINSON:     Could we play the next couple of

25    seconds of the video?




                                                                    130
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 131 of 187

1                (Video played.)

2                BY MR. ATKINSON:

3           Q    How far is Ms. Elbaz from the sign?

4           A    Not far.

5           Q    Did you ever hear Ms. Elbaz tell someone to take

6     the sign down?

7           A    No.

8           Q    What other signs or posters do you remember

9     being inside the Yukom offices?

10          A    There was another poster of The Wolf of Wall

11    Street.

12          Q    Can you -- was The Wolf of Wall Street a movie?

13          A    Yes.

14          Q    Do you remember the lead actor's name?

15          A    Leonardo DiCaprio.

16          Q    Who did Mr. DiCaprio play in the movie?

17          A    Jordan Belfort.

18          Q    Who is Jordan Belfort?

19          A    He was a -- he had a Wall Street scheme a while

20    ago and he sat in prison for what he did.

21          Q    Did you ever hear anyone talk about the Wolf of

22    Wall Street inside the office?

23          A    Yes.   It was idolized.

24          Q    I'd like to go back to your -- the use of your

25    fake name.    What did people mostly call you inside the




                                                                    131
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 132 of 187

1     office?

2           A     Lindsay.

3           Q     For how long were you called Lindsay by your

4     co-workers?

5           A     Pretty much the whole time I was there.

6           Q     Did the fact that you had a fake name affect

7     your ability to lie to clients?

8           A     Yes.   It made it easier.     I mean it -- like I

9     left my conscience at home.       I went to the office and I

10    was somebody completely different.

11                MR. ATKINSON:    We can take down the exhibit.

12                BY MR. ATKINSON:

13          Q     At some point did managers of Yukom ask you to

14    sign a code of ethics?

15          A     Yes, they did.

16          Q     When do you think this happened as best you can

17    remember?

18          A     It was around March or April of 2016.

19          Q     How long had you been working at Yukom?

20          A     About a year and a half.

21          Q     Had anyone ever ask you to sign a code of ethics

22    before?

23          A     No.

24          Q     Who asked you to sign the code of ethics?

25          A     Yossi Herzog and Lee.




                                                                    132
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 133 of 187

1           Q    Mr. Herzog was the same person that had talked

2     to you in the old office about guaranteeing rates of

3     success or promising rates of success?

4           A    Yes.

5           Q    Can you remind the jury what Mr. Herzog had

6     recommended?

7           A    He recommended to tell clients that it would be

8     more -- he said to us it would be more reasonable to tell

9     clients that they are making a small amount rather than a

10    bigger amount.

11          Q    Did you understand Mr. Herzog instructing you to

12    tell the truth?

13          A    He wasn't.

14          Q    So did you sign the code of ethics that you were

15    asked to sign?

16          A    Yes.

17          Q    Did you do it initially?

18          A    Yes, I did.

19          Q    You did it initially as soon as you were asked?

20          A    No.    It took me about a day because I didn't

21    understand why after all this time they brought in a

22    professional ethical code, you know, just that specific

23    time period.     I didn't get it.    But then they demanded

24    that we signed it and we didn't.        We just went back to

25    work.




                                                                    133
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 134 of 187

1           Q    Do you remember any other events connected to

2     this request to sign the ethics pledge?         Do remember

3     anything else happening in connection with this?

4           A    If I --

5           Q    I'll ask a different question.        Did Mr. Herzog

6     talk to the office ever?

7           A    Yes.

8           Q    Do you remember Mr. Herzog talking about doing

9     things ethically?

10          A    Yes, he did.

11          Q    What was your reaction to the speech?

12          A    We kind of thought it was a joke.

13               MR. POLLACK:     Objection.

14               THE COURT:     Sustained as to -- why don't you ask

15    the question again?      Sustained.

16               BY MR. ATKINSON:

17          Q    Ms. Welles, I'd only like to you to ask about

18    your reaction.    So please don't use plural pronouns.         What

19    was your reaction to the joke -- oh, I'm sorry.          What was

20    your reaction to Mr. Herzog's speech?

21          A    I didn't understand it.       It was a contradiction.

22          Q    Did you think it was a joke?

23          A    Yes, I did.

24          Q    After you signed this pledge, did you think --

25    after you signed this pledge, did you understand that Ms.




                                                                    134
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 135 of 187

1     Elbaz wanted you to change what you had been doing?

2           A    No.

3           Q    What did you think Ms. Elbaz wanted?

4           A    The business to continue as usual.

5                MR. ATKINSON:     If we could publish to the jury

6     Exhibit 654.1?

7                BY MR. ATKINSON:

8           Q    Ms. Welles, that's Tab 28 in your binder.          Is

9     this the professional ethical code that you were asked to

10    sign?

11          A    Yes.

12               MR. ATKINSON:     So could we go to the first

13    bullet, please?

14               BY MR. ATKINSON:

15          Q    Do you see where it says "behave fairly towards

16    end users"?

17          A    Yes.

18          Q    What did you understand "end users" to mean?

19          A    Clients.

20          Q    Could you read what's in the bolded, italicized

21    text at the bottom?

22          A    "You should not hide any financial risks or

23    guarantee success.     You should not charge credit card

24    without the explicit permission of the customer and you

25    should not trade, manage or execute orders for the




                                                                    135
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 136 of 187

1     clients."

2           Q     Prior to signing this pledge, had Yukom

3     employees been hiding the risks of binary options?

4           A     Yes.

5           Q     Had Yukom employees been lying and guaranteeing

6     success?

7           A     Yes.

8           Q     Based on what you saw and what you heard inside

9     the office, did people stop hiding financial risks after

10    signing this piece of paper?

11          A     No.

12          Q     What effect did you observe, if any, that this

13    code had on the behavior of Yukom employees?

14          A     It did -- nothing changed.

15                MR. ATKINSON:    Could we go to the next bullet

16    that says "do not delay treatment of end user's requests"?

17                THE WITNESS:    Wait.   Can I rephrase something

18    for a second --

19                BY MR. ATKINSON:

20          Q     Absolutely.

21          A     -- on the last question?

22          Q     Yes.

23          A     The only thing that did change was that we

24    weren't allowed to trade on clients' accounts anymore.

25    Okay.     Other than that, everything was the same.




                                                                    136
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 137 of 187

1           Q    Did you still lie to them?

2           A    Yes.

3           Q    Did you still lie to them to get money?

4           A    Yes.

5           Q    Could you read the bolded, italicized sentence

6     that appears under "do not delay treatment of end user's

7     requests"?

8           A    Yes.

9           Q    I'm sorry.     Could you read it to the jury?

10          A    Oh, I'm sorry.     I didn't hear you.      "The company

11    sees great importance in treating withdrawal requests of

12    end users and sees seriously any attempt to delay

13    execution of such requests."

14          Q    Prior to signing this ethical code, had you been

15    delaying withdrawal requests?

16          A    Yes.

17          Q    At whose direction?

18          A    Lee.

19          Q    After signing this letter, did Ms. Elbaz start

20    promptly honoring withdrawal requests?

21          A    No.    We were told to call clients four times a

22    day -- sorry -- three times a day over four days before we

23    could even think about it.

24               MR. ATKINSON:     Could we go to page 2, please?

25




                                                                    137
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 138 of 187

1                BY MR. ATKINSON:

2           Q    Do you see the bullet point "A Report For

3     Violation Of The Provisions"?

4           A    Yes.

5           Q    The first under that bullet point, it says "the

6     company has an internal person responsible for the

7     existence of the ethical code, updated when necessary and

8     managing requests made under; an employee who thinks that

9     the provisions of the ethical code has been violated

10    should contact the person responsible for the code of

11    ethics to deliver the matter reported."         Do you see that?

12          A    Yes.

13          Q    Who is that person?

14          A    I don't know.

15          Q    Do you remember being told who the internal

16    person was?

17          A    No.

18          Q    How were you going to report something if you

19    don't know who the internal person was?

20          A    I don't know.

21          Q    Ms. Welles, did signing this form change

22    anything that happened at Yukom?

23          A    No.

24          Q    Why do you believe you were asked to sign this

25    form?




                                                                    138
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 139 of 187

1            A    I think this was a way for the owner to protect

2     himself.

3            Q    As Yukom grew in size, did employees develop new

4     types of lies to tell clients?

5            A    Yes.

6                 MR. ATKINSON:    Could you turn to Tab 29 and

7     could we publish Exhibit 195 to the jury which has been

8     admitted?    Could we zoom in on the top email?

9                 BY MR. ATKINSON:

10           Q    Ms. Welles, is this an email you wrote at the

11    top?

12           A    Yes.

13           Q    You wrote it to someone named Larry Burton.         Do

14    you see that?

15           A    Yes.

16           Q    Who was Mr. Burton?

17           A    He was a client.

18           Q    The email's date is April 27, 2016.        Do you see

19    that?

20           A    Yes.

21           Q    When in relation to signing that ethical code

22    would this email have been sent?

23           A    This was probably after.

24           Q    Can you read the first sentence that you wrote

25    to Mr. Burton?




                                                                    139
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 140 of 187

1           A    "Attached is the letter confirming your spot in

2     the hedge fund program."

3           Q    What is a hedge fund?

4           A    It's a fund for a lot of money where people

5     invest together for a certain purpose, certain stock.

6           Q    Is it a sophisticated financial product?

7           A    Yes.

8           Q    Did Yukom run a hedge fund?

9           A    No.

10          Q    Did Binary Book have a hedge fund?

11          A    No.

12          Q    Is what you wrote to Mr. Burton about a hedge

13    fund, is that a lie?

14          A    Yes.

15          Q    Why did you tell Mr. Burton a lie about a hedge

16    fund?

17          A    In order to get him to deposit money.

18               MR. ATKINSON:     Could we look at the attachment

19    which is Exhibit 213, please, and publish that?

20               BY MR. ATKINSON:

21          Q    Is this a letter that you attached to your email

22    to Mr. Burton?

23          A    Yes.

24               MR. ATKINSON:     Could we zoom in on the top,

25    please?




                                                                    140
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 141 of 187

1                BY MR. ATKINSON:

2           Q    The first sentence says "this letter is to

3     verify that you will be included in Binary Book's Hedge

4     Fund program at the end of Q-2."        Do you see that?

5           A    Yes.

6           Q    Was there a hedge fund?

7           A    No.

8           Q    Can we go to the second paragraph, please?

9           A    The second paragraph?

10          Q    Yes.   I'm just going to -- and I'll direct

11    you -- do you see where it says "on average, the expected

12    return for an individual participating in this program

13    will be anywhere between 6 to 9% monthly"?

14          A    Yes.   I see that.

15          Q    Was that true?

16          A    No.

17          Q    Why did you tell Mr. Burton that he should

18    expect 6 to 9% monthly?

19          A    Because it would make him want to invest more

20    money.

21          Q    Why did you pick the number 6 to 9%?

22          A    Basically, they started saying in the company

23    that we should, you know, lower the amount of money

24    promised to clients, lower the percentages to make it seem

25    more reliable, more professional, more convincing.




                                                                    141
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 142 of 187

1           Q    Was it a better lie?

2           A    It was a better lie.      Yes.

3           Q    Were you the first person to come up with a fake

4     hedge fund idea at Yukom?

5           A    No.

6           Q    I'd like you to turn to the next tab.

7                MR. ATKINSON:     And if we could publish

8     Exhibit -- well, actually, Your Honor, the government

9     requests to publish Exhibit 177 which is in evidence and

10    one of the exhibits that we discussed previously.

11               THE COURT:     Yes.   177 is in evidence.

12               MR. ATKINSON:     Your Honor, and may we publish

13    it?

14               THE COURT:     Yes.

15               MR. POLLACK:     Your Honor, I don't think it's in.

16    I think what the Court said is that he could inquire about

17    it and then you would see where you were.

18               THE COURT:     Can we -- can you approach for a

19    moment?

20               (Bench conference:)

21               THE COURT:     So maybe you can remind me if I'm

22    wrong, but my recollection was that I had said that I

23    would allow it, that it would be admitted, but that you

24    could object to certain questions if she was asked to

25    interpret terms that were or what was in the mind of




                                                                    142
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 143 of 187

1     either the author, Mr. Cohen or Mr. Proctor --

2                MR. POLLACK:     No, no.   I think you are correct,

3     Your Honor.

4                THE COURT:     I just wanted to clarify.

5                MR. POLLACK:     I thought we were talking about

6     that other exhibit that we had discussed earlier.           So

7     we're -- you're correct.      I apologize.

8                THE COURT:     While I'm here, I cannot wait until

9     the break to just inform you, I don't agree that screen

10    was of Montgomery Burns.      It was someone else.      Judicial

11    notice is very dangerous.

12               MR. POLLACK:     Your Honor, I have a note to

13    myself to put that on the record and I was going to note

14    that this shows you how unreliable eyewitness

15    identification is because I thought for sure it was

16    Montgomery Burns and as soon as I saw it again, I realized

17    it was not.

18               THE COURT:     Okay.   Thank you.

19               (In open court:)

20               THE COURT:     Okay.   Exhibit 177 is in evidence.

21    Go ahead, Mr. Atkinson.

22               MR. ATKINSON:     Your Honor, if we could publish

23    177 to the jury, please?

24               Could we look at the top email, please?

25




                                                                       143
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 144 of 187

1                BY MR. ATKINSON:

2           Q    Ms. Welles, you're not on this email, are you?

3           A    No.

4           Q    Do you know who used the email account,

5     Lena.Green@BinaryBook.com?

6           A    Lee Elbaz.

7           Q    Do you know who used the email account,

8     Relly@BigOption.com?

9           A    Yes.    She was a secretary or worked with like

10    salaries from what I can remember.

11          Q    At Yukom?

12          A    Yes.

13          Q    The date of the email is August 18, 2015.          How

14    does that date compare to the date on which you sent

15    Mr. Burton the letter about the hedge fund?          You can look

16    back at Tab 30 if it helps.

17          A    Can you repeat the question?

18          Q    Yeah.    We don't need to show it to the jury.

19    Could you look back at Tab 30?       Exhibit 213.     What's the

20    date of your letter to Mr. Burton?

21          A    April 27, 2016.

22          Q    And what's the date of this email?

23          A    August 18, 2015.

24          Q    So which one came first?

25          A    The second one.




                                                                    144
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 145 of 187

1           Q    The email from Ms. Elbaz?

2           A    Yes.

3                MR. ATKINSON:     Could you -- could we go down to

4     the email at the bottom of page 1?

5                BY MR. ATKINSON:

6           Q    Do you see there's an email sent to Jack --

7     somebody using the name Jack Cohen?

8           A    Yes.

9           Q    Did anyone at Yukom use the fake name, Jack

10    Cohen?

11          A    Yes.

12          Q    Who was that?

13          A    I don't remember his last name.        I think his

14    first name was Nir.     N-I-R.

15          Q    What position did -- I'll call him Mr. Cohen.

16    What position did Mr. Cohen have at Yukom?

17          A    He was a retention agent.

18          Q    I'm just going to ask you to read the first

19    sentence that was sent to Mr. Cohen, the highlight on the

20    screen.

21          A    Okay.    "This is a confirmation for the wire

22    transfer of the new Binary Book Hedge Fund in the name of

23    Proctor Family Business Trust account.

24          Q    And in August 2015, did Binary Book have a hedge

25    fund?




                                                                    145
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 146 of 187

1           A     No.

2           Q     Did Yukom have a hedge fund?

3           A     No.

4                 MR. ATKINSON:    If you could look at -- if we

5     could zoom out?

6                 BY MR. ATKINSON:

7           Q     Is this email forwarded to Ms. Elbaz in the

8     second email?

9           A     Yes.

10          Q     Sorry.   The second email from the top.

11          A     If it was forwarded to Ms. Elbaz?        Yes.

12          Q     And then did Ms. Elbaz forward that email on as

13    well?

14          A     Sorry?

15          Q     At the top, did Ms. Elbaz forward this email on

16    to someone else inside the company --

17          A     Yes.

18          Q     So I'd like to ask you about training at Yukom.

19    When you started at Yukom in 2014, what kind of training

20    did you receive?

21          A     Other than what -- how the guideline of the

22    company worked, I didn't have any -- I didn't get any new

23    training.

24          Q     Why didn't you receive new training?

25          A     Because Yossi was happy with my previous




                                                                    146
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 147 of 187

1     experience.

2           Q     During 2015 and 2016, did Yukom start training

3     new employees?

4           A     Yes.

5           Q     What prompted the new training to be offered?

6                 MR. POLLACK:    Objection.

7                 MR. ATKINSON:    I believe she testified she was

8     involved in the training.

9                 MR. POLLACK:    Establish a timeframe.

10                THE COURT:    Sustained.

11                BY MR. ATKINSON:

12          Q     What did you understand -- I'll withdraw that

13    question.    Did employees at Yukom -- did certain new

14    employees at Yukom come to the company with no prior

15    experience in binary options?

16          A     Yes.

17          Q     Were those employees sent to training?

18          A     Yes.

19          Q     Ms. Welles, I think you testified on Friday that

20    you eventually became involved in training.          Is that

21    correct?

22          A     Yes.

23          Q     When was the first time you remember being

24    involved in training?

25          A     When I was sent to Mauritius.




                                                                     147
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 148 of 187

1           Q     When was that again?

2           A     That was at the end of 2015.

3           Q     Who sent you to Mauritius?

4           A     Lee did.

5           Q     And I think you testified on Friday that you

6     were also involved in training in Tel Aviv?

7           A     Yes.

8           Q     When was that?

9           A     That was my end -- at the end of my employment

10    in Yukom.    I was asked to conduct training sessions in Tel

11    Aviv.

12          Q     I think you testified that you left in the

13    August/September timeframe of 2016?

14          A     Yes.

15          Q     Who got you involved in the Tel Aviv training?

16          A     Lee did.

17          Q     From what you saw, how involved was Ms. Elbaz in

18    the training of new employees?

19          A     Highly involved.

20          Q     What involvement did you see her have?

21          A     In the beginning, when they first started doing

22    the training sessions, she would run them and she would

23    also have Or Maymon do the sessions.        And she would be the

24    one to hire the trainers to execute those training

25    sessions.




                                                                    148
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 149 of 187

1           Q    When you did trainings, did you receive

2     materials that you should use in these sessions?

3           A    Yes.

4           Q    Where were the training materials that you used

5     kept?

6           A    They were kept on a laptop in the office.

7           Q    What kinds of materials were kept on the laptop?

8           A    It was Power Point presentations, call scripts,

9     objections, how to handle objections and call recordings.

10          Q    What do you mean by objections?

11          A    Objections are how to overcome client

12    resistances.

13          Q    What do you mean by "resistances"?

14          A    If a client doesn't want to invest for a certain

15    reason, then how to overcome that.

16          Q    Did you play recordings between employees and

17    clients during your training sessions?

18          A    Yes, I did.

19          Q    Do you remember playing a recording of someone

20    who used the fake name, Mila Morales?

21          A    Yes.

22          Q    At the time you heard it, had you ever met Mila

23    Morales?

24          A    No.

25          Q    Had you ever heard of Mila Morales?




                                                                    149
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 150 of 187

1            A   Yes.   Lee talked about her a lot.

2            Q   What kind of things do you remember Ms. Elbaz

3     talking about I'll call her Ms. Morales?         What kinds of

4     things did Ms. Elbaz say?

5            A   That she's amazing and that we should learn from

6     her.   She's one of the best in the business.

7            Q   Do you know Ms. Morales' first name?

8            A   It's Sabrina.

9            Q   Do you know her last name?

10           A   I don't.

11           Q   Where were you told Ms. Morales worked?

12           A   In the Tel Aviv branch.

13           Q   Who told you that?

14           A   Lee did.

15               MR. ATKINSON:     Your Honor, at this time we

16    intend to play 649.4.      But it might be a good stopping

17    point unless you want us to continue.

18               THE COURT:     I think we should probably keep

19    going just to -- since we came out of the break a little

20    bit later.

21               MR. ATKINSON:     Yes, Your Honor.

22               THE COURT:     Thank you.

23               BY MR. ATKINSON:

24           Q   So Ms. Welles, could you turn to Tab 32 and see

25    Exhibit 649.4-S, which is already in evidence?




                                                                    150
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 151 of 187

1                MR. ATKINSON:     And if we can publish that to the

2     jury as well?     And if we could play Clip 1, please, which

3     starts at the 00 mark?

4                (Audio played.)

5                MR. ATKINSON:     And for the record that clip

6     ended at the 49-second mark.

7                MR. POLLACK:     And, Your Honor, while we're at it

8     for the record, I think that Mr. Atkinson referred to

9     649-S as being in evidence again.        649-S would just be a

10    demonstrative.

11               MR. ATKINSON:     Excuse me, Your Honor.      That's

12    correct.

13               THE COURT:     649.4-S I think is what we're

14    referring to.     Yes.

15               MR. POLLACK:     I'm sorry.    Yes.

16               BY MR. ATKINSON:

17          Q    Do you recognize the recording, Ms. Welles?

18          A    Yes.

19          Q    Was this a recording you heard during training?

20          A    Yes.

21          Q    And the broker on the call is Ms. Morales.          Is

22    that correct?

23          A    Yes.

24               MR. ATKINSON:     If we could play Clip 2, which

25    goes from 049 to 1:10 please?




                                                                    151
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 152 of 187

1                (Audio played.)

2                BY MR. ATKINSON:

3           Q    Did you hear Ms. Morales say that her winning

4     average is anywhere from 87 to 92%?

5           A    Yes.

6           Q    At the time you heard this for training, did you

7     think that was true?

8           A    No.

9           Q    If Ms. Morales wasn't telling the truth to a

10    client, why would you play this in training?

11          A    Because that was part of the script and Lee had

12    sent me that to play in the training.

13               MR. ATKINSON:     Could we play Clip 4, please,

14    which runs from 2:21 to 2:48?

15               (Audio played.)

16               MR. ATKINSON:     And if we could go back to the

17    2:45 mark in the transcript?

18               BY MR. ATKINSON:

19          Q    Did you hear in that clip Ms. Morales tell the

20    client that the minimum withdrawal that her clients were

21    making every month were $10,000?

22          A    Yes.

23          Q    At the time you heard this at training, did you

24    think that Ms. Morales' clients were withdrawing $10,000 a

25    month?




                                                                    152
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 153 of 187

1           A    No.

2           Q    If Ms. Morales wasn't telling the truth, why

3     play this recording?

4           A    Because it was provided to me.

5                MR. ATKINSON:     And if we could play the last

6     clip which starts at 19:08 and runs through 21:32?

7                (Audio played.)

8                BY MR. ATKINSON:

9           Q    Ms. Welles, how hard were employees taught to

10    push for deposits?

11          A    Sorry?

12          Q    How hard were employees at Yukom taught to push

13    for deposits?

14          A    Very hard.     If you didn't bring enough money,

15    you'd get fired eventually.

16          Q    From your experience and training, why was this

17    a good call to play for your employees?

18          A    Because it followed the guideline of the script.

19          Q    Was this the only recording of a client call you

20    used during training?

21          A    No.

22          Q    How do the lies that are heard in this recording

23    compared to the others you played during training?

24          A    Very similar.

25          Q    When you played these types of recordings for




                                                                    153
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 154 of 187

1     employees, what was the message that they were supposed to

2     take away?

3           A     That that's how you're supposed to work.         That

4     is what the company expected of you.

5           Q     How truthful did Yukom employees teach -- I'm

6     sorry.    How truthful did Yukom teach employees to be with

7     clients?

8           A     They didn't.

9           Q     From what you saw, did employees follow that

10    training?

11          A     Yes, they did.

12          Q     In addition to playing recordings, did Yukom

13    also have written materials to help new employees?

14          A     Yes.

15          Q     Were you ever involved in creating new

16    materials?

17          A     Yes.

18          Q     Do you recall an employee who worked under the

19    fake name, Joshua Miller?

20          A     Yes.

21          Q     What was Joshua Miller's role?

22          A     Lee hired him to -- I actually moved him from

23    being a retention agent to be the company's trainer of the

24    new employees.

25          Q     Do you remember Joshua's Miller's real name?




                                                                    154
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 155 of 187

1            A      Yes.

2            Q      What was it?

3            A      Guy Harel, H-A-R-E-L.

4            Q      And guy is spelled G-U-Y?

5            A      Yes.

6            Q      Who did Mr. Harel report to?

7            A      Lee Elbaz.

8                   MR. ATKINSON:   Could we turn to Tab 33 and look

9     at Exhibit 27, please?        We can publish this.    It's in

10    evidence.      Actually, I'm sorry --

11                  THE COURT:   Actually, I don't think this is in

12    evidence.      Is it?

13                  MR. ATKINSON:   I do believe so, judge.     I

14    believe it was admitted on Friday.         It was in the Tranche

15    1.   But I'm happy to offer it right now.

16                  THE COURT:   Is it a different one than the other

17    one?    No.    This one is fine.   Okay.   Go ahead.

18                  MR. ATKINSON:   Why don't we publish to the jury

19    27-T?      So let's start on page 2, please.

20                  BY MR. ATKINSON:

21           Q      Ms. Welles, you're not on this email, are you?

22           A      No.

23           Q      The sender is Joshua Miller.     Is that correct?

24           A      Yes.

25           Q      Who is the first person that Mr. Miller sent




                                                                      155
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 156 of 187

1     this email to on the "to" line?

2           A     Lee Elbaz.

3           Q     Could you also identify the real names of the

4     people who are on the "to" line besides Ms. Elbaz?

5           A     So Patrick Accardo is Or Maymon.       Nick Onasis

6     was Nissim Alfasi.     Michael Goldberg was Elad Bigelman.

7           Q     Do you know Tom Stark?

8           A     I know who it is.     But I forgot his last name.

9     It's Tomer.

10          Q     Tomer is spelled T-O-M-E-R?

11          A     Yes.

12          Q     And Mr. Miller wrote "enclosed in components are

13    two presentations that I have finished so far."          Do you

14    see that?

15          A     Yes.

16          Q     Did Mr. Miller's responsibilities -- I'm sorry.

17    Did Mr. Harel's responsibilities include preparing

18    materials to use in training?

19          A     Yes.

20                MR. ATKINSON:    Could we go to the page 1 and

21    look at the bottom email?

22                BY MR. ATKINSON:

23          Q     Who sent the next email?

24          A     Lee did.

25          Q     Lee who?




                                                                    156
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 157 of 187

1           A    Sorry?

2           Q    Lee who?    What's Lee's last name?

3           A    Oh, Elbaz.     Sorry.   I didn't hear you there.

4           Q    Not a problem.     I'm sorry.    I stepped away from

5     the microphone.     The original response is in Hebrew.

6     Correct?

7           A    Yes.

8           Q    I'm just going to look at the translation.          Ms.

9     Elbaz wrote "excellent, what's up with the professional

10    material, speeches, resistances, et cetera; what is the

11    retention work?"      Did you ever hear Ms. Elbaz use the term

12    "speeches" in the context of Yukom?

13          A    Yes.

14          Q    What did you understand Ms. Elbaz to mean by

15    "speeches"?

16          A    The call scripts.

17          Q    Did you ever hear her use the term

18    "resistances"?

19          A    Yes.

20          Q    What did you understand Ms. Elbaz to mean by

21    "resistances"?

22          A    It's to teach how to overcome resistances, the

23    reasons why clients don't want to invest.

24               MR. ATKINSON:     Let's go to the top email,

25    please.




                                                                    157
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 158 of 187

1                 BY MR. ATKINSON:

2           Q     Did Mr. Harel respond to Ms. Elbaz's email?

3           A     Yes.

4           Q     At the bottom, he said "in the meantime,

5     enclosed is also the script of the conversation."           Do you

6     see that?

7           A     Yes.

8           Q     And there's an attachment.      The first attachment

9     says binary options-script.       Do you see where it says

10    binaryoptions-script.docx?

11          A     Yes.

12                MR. ATKINSON:    Let's look at that attachment

13    which is 27.1 and if we can publish that to the jury?

14                BY MR. ATKINSON:

15          Q     Ms. Welles, do you recognize this document from

16    your time at Yukom?

17          A     Yes, I do.

18          Q     Where did you see this?

19          A     Where?

20          Q     Yes.

21          A     I saw this around the office.       Sometimes new

22    employees had it on their desk like hung up there or they

23    read from it while they were on a call and I also saw this

24    in the training session.

25          Q     What is it generally?     What is it?




                                                                    158
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 159 of 187

1            A     It's a call script, how to conduct a call with a

2     client.

3                  MR. ATKINSON:    Could we zoom in on the top first

4     few lines please?

5                  BY MR. ATKINSON:

6            Q     The title says Binary Options-call Script-Tier 1

7     Call.      Do you see that?

8            A     Yes.

9            Q     What does Tier 1 refer to?

10           A     In this scenario, it's referred to new clients.

11           Q     Could you read the first four paragraphs of this

12    script?

13           A     Yes.   It's "Good morning/evening, may I please

14    speak with Mr. or Mrs. XX?       Hi, how are you?     My name is

15    XXX and I'm a senior broker, a VIP account manager of Big

16    Option.      I will be in charge of the account you have with

17    us."

18           Q     According to the script, how were employees

19    supposed to introduce themselves by title?

20           A     We were supposed to introduce ourselves as

21    brokers.

22                 MR. ATKINSON:    So if we could zoom out, please,

23    and zoom in on the paragraph -- the two paragraphs?           The

24    first one starts with "okay, so I would like."

25                 BY MR. ATKINSON:




                                                                    159
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 160 of 187

1           Q    Could you read those two paragraphs of the

2     script?

3           A    Yes.   "Okay.    So I would like to tell you a

4     little bit about myself and how I work and then we can get

5     started.   So as you can probably hear on my voice, I'm not

6     British originally.     I'm actually from XXX and I moved

7     from London X years ago to complete my Master's Degree in

8     economics from XXX."

9           Q    You testified earlier that you didn't know

10    anyone at Yukom with a degree in economics.          Is that

11    correct?

12          A    Not that I was aware of.

13          Q    Why put it in the script?

14          A    Because that's what we were told will be a good

15    way to get -- to convince clients that we were experienced

16    enough to be able to handle their account and for them to

17    deposit money.

18               MR. ATKINSON:     Could we zoom out, please, and

19    just look at the parenthetical that appears under that?

20               BY MR. ATKINSON:

21          Q    Do you see where it says provide your client

22    with personal bio?

23          A    Yes.

24          Q    What were you supposed to do at that point?

25          A    We were supposed to create like a cover story,




                                                                     160
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 161 of 187

1     not only the name, but who we were, our characters.

2           Q    Could you tell the jury of an example of a

3     personal bio cover story that you used with clients?

4           A    Yes.   I told them my name is Lindsay and that I

5     have a child and that I'm -- I would tell them I'm in my

6     30's or 40's, that I have a Master's Degree in economics

7     from a London school of economics.        I would tell them that

8     I worked on Wall Street, that I work with Bank of America

9     and that I went to NYU.

10          Q    And is any of that true?

11          A    No.

12               MR. ATKINSON:     If we could zoom out and zoom

13    back in on the paragraph that says "Today, I manage"?

14               BY MR. ATKINSON:

15          Q    Could you read that paragraph, Ms. Welles?

16          A    Yes.   "Today, I manage around 80 clients which

17    are generating a profit between 15 to 25% on a monthly

18    basis.    The way I achieve this for my clients is by

19    relying on my track record which is X%, which means that

20    from every ten trades we open together, we will win at

21    least seven, which is exactly what we need to generate the

22    profit we talked about."

23          Q    The first sentence talks about managing 80

24    clients which are generating a profit of between 15 to 25%

25    on a monthly basis.     Did you know anyone at Yukom with




                                                                    161
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 162 of 187

1     that success rate?

2           A    No.

3           Q    Why put it in the script?

4           A    Because that's what we were told the client to

5     convince them to invest.

6                MR. ATKINSON:     Could we go to page 3, please?

7     Could we zoom in on the top?

8                BY MR. ATKINSON:

9           Q    Could you read the sentence that starts with the

10    bonus?    I'm sorry.   Just the bonus through the rest of the

11    text that appears on the screen.

12          A    "The bonus is there to help us leverage the

13    account.   But I want to be up front with you.         You can

14    always withdraw your initial investment and the profit but

15    you cannot withdraw the bonus.       It is just there to help

16    us leverage the account."

17          Q    You can take a look at the rest of the scripts.

18    Is there anything about the turnover requirement --

19          A    No.

20          Q    -- in the scripts?      Is there any reference to

21    the terms and conditions on the website?

22          A    Sorry?

23          Q    Is there anything about looking at the website

24    for terms and conditions?

25          A    No.




                                                                    162
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 163 of 187

1           Q    It says "you can always withdraw your initial

2     investment and the profit, but you cannot withdraw the

3     bonus."

4                If a bonus was placed into an account, how would

5     that affect an investor's ability to withdraw money that

6     the investor had deposited into that account?

7           A    It would make it much harder.

8           Q    Why tell the client you can always withdraw your

9     initial investment?

10          A    That was a tactic to get the client to trust us.

11          Q    So you mentioned that you saw this script inside

12    Yukom's offices.     Is that right?

13          A    Yes.

14          Q    Just tell the jury where would you see it

15    physically?

16          A    As I said earlier, a lot of new employees, they

17    would hold the script in their hand and read it while they

18    were on the phone and it was for some of the employees,

19    they taped it next to their computer so that they have a

20    reminder of what to say.

21          Q    Did you ever hear new employees reading off the

22    script?

23          A    Yes.

24               MR. ATKINSON:     So this is Exhibit 27.1.       Could

25    we go back to Exhibit 27-T, please?




                                                                    163
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 164 of 187

1                BY MR. ATKINSON:

2           Q    Was this script attached to an email sent to Ms.

3     Elbaz in February of 2016?

4           A    Yes.

5           Q    Ms. Welles, could you turn to Tab 34 in your

6     binder?

7                THE COURT:     Could we perhaps now take the break?

8                MR. ATKINSON:     That would be great, judge.

9                THE COURT:     If that's okay now that we're done

10    with that exhibit.

11               Okay.    Ladies and gentlemen, thank you for a

12    lengthy morning.     We'll take the lunch break now.        We'll

13    see you back here in an hour at five minutes before 2.

14    Again don't discuss the case among yourselves and don't do

15    any outside research.      Keep an open mind.     We'll see you

16    back here in an hour.      Thank you.

17               (Jury excused.)

18               THE COURT:     Thank you, everyone.     Please be

19    seated.   Ms. Welles, you can take your break now.

20               Anything else we need to discuss before lunch?

21               MR. ATKINSON:     Not from the government, Your

22    Honor.

23               MR. POLLACK:     No, Your Honor.

24               THE COURT:     Just as a matter of timing, how much

25    more time do we have with this witness to your estimate?




                                                                     164
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 165 of 187

1                MR. ATKINSON:     I'm really hoping to get done in

2     20 minutes, judge.

3                THE COURT:     Okay.   And then, Mr. Pollack, any

4     idea?

5                MR. POLLACK:     I would certainly think I will

6     finish the cross today.      I don't think the cross will be

7     as lengthy as it was with the previous witness.

8                THE COURT:     Will you get us to the next break in

9     like the 3:00-plus range or so or not sure?

10               MR. POLLACK:     I would think so.

11               THE COURT:     Okay.   Your next witness after this,

12    Mr. Atkinson?

13               MS. COTTINGHAM:     It's Aquil Bryant.

14               THE COURT:     Okay.   So I'll take a look at the

15    exhibits regarding Mr. Bryant.       And if we have anything to

16    discuss, we might talk about it at the break or right

17    before we start.     Thank you.

18               (Proceedings concluded.)

19

20

21

22

23

24

25




                                                                    165
                         DIRECT EXAMINATION OF WELLES
     Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 166 of 187

1                      CERTIFICATE OF REPORTER

2

3                I, Lisa K. Bankins, an Official Court Reporter

4     for the United States District Court for the District of

5     Maryland, do hereby certify that I reported, by machine

6     shorthand, in my official capacity, the proceedings had

7     and testimony adduced upon the trial in the case of the

8     United States of America versus Lee Elbaz, Criminal Action

9     Number TDC-18-00157, in said court on the 22nd day of

10    July, 2019.

11               I further certify that the foregoing 165 pages

12    constitute the official transcript of said proceedings, as

13    taken from my machine shorthand notes, together with the

14    backup tape of said proceedings to the best of my ability.

15               In witness whereof, I have hereto subscribed my

16    name, this 23rd day of July, 2019.

17

18

19                                       Lisa K. Bankins

20                                       Lisa K. Bankins
                                         Official Court Reporter
21

22

23

24

25




                                                                    166
                                        12:30 [1] 67/15                          27 [3] 139/18 144/21 155/9
                                        12:33 [1] 67/23                          27-T [2] 155/19 163/25
 BY MR. ATKINSON:      [121] 24/2 25/2
          Case 8:18-cr-00157-TDC           Document
                                        12:58  [1] 67/22 314 Filed 08/22/1927.1Page          167 163/24
                                                                                       [2] 158/13  of 187
 27/17 30/1 39/9 40/24 44/1 44/21 45/21
                                        13 [3] 26/10 28/20 29/5                  28 [2] 60/8 135/8
 46/10 46/20 47/6 49/2 49/12 50/15 51/4
                                        130 [1] 65/11                            28-T [2] 60/8 60/11
 52/10 52/20 54/15 55/24 56/9 56/14
                                        130,000 [2] 120/17 120/20                283121 [1] 124/11
 56/21 57/5 58/15 59/20 60/12 61/13
                                        131 [1] 87/1                             29 [1] 139/6
 63/19 63/25 65/2 65/19 65/25 66/24
                                        133 [1] 90/4                             29th [2] 61/21 61/24
 67/20 67/23 69/6 70/13 72/18 73/23
                                        134 [3] 101/18 102/6 102/7               2:21 [1] 152/14
 74/22 75/24 77/8 78/10 80/12 81/3
                                        140 [5] 3/11 123/17 123/24 124/2 124/3 2:45 [1] 152/17
 81/10 83/15 84/15 85/6 86/8 87/3 89/5
                                        1400 [1] 1/13                            2:48 [1] 152/14
 90/6 90/24 91/13 92/9 93/13 94/10
                                        143 [2] 86/4 86/5
 95/14 96/12 98/14 98/25 100/5 100/11                                            3
                                        144 [1] 103/15
 102/7 103/15 104/1 105/20 106/12
                                        147 [1] 106/5                            3 million [2] 90/14 90/15
 107/11 108/1 109/19 110/3 110/9
                                        147-T [4] 106/7 106/8 106/11 106/12      30 [18] 17/6 27/10 27/12 28/1 55/9
 110/20 111/23 112/20 113/9 115/7
                                        14:04 [1] 77/5                            55/12 56/18 57/1 60/3 68/1 68/7 70/4
 116/21 118/14 121/8 124/3 124/20
                                        14:26 [1] 77/8                            70/6 75/14 75/15 75/18 144/16 144/19
 125/1 125/16 127/4 128/3 129/14 130/2
                                        15 [6] 59/13 97/16 97/20 98/1 161/17     30's [1] 161/6
 130/16 131/1 132/11 134/15 135/6
                                         161/24                                  306466 [1] 113/19
 135/13 136/18 137/24 139/8 140/19
                                        159,000 [1] 88/24                        32 [4] 3/8 3/10 3/14 150/24
 140/25 143/24 145/4 146/5 147/10
                                        15:47 [1] 69/3                           32.1 [1] 3/16
 150/22 151/15 152/1 152/17 153/7
                                        16 [1] 98/18                             33 [1] 155/8
 155/19 156/21 157/25 158/13 159/4
                                        165 [1] 166/11                           34 [1] 164/5
 159/24 160/19 161/13 162/7 163/25
                                        166 [2] 118/11 118/12                    340 [3] 55/18 55/20 57/4
 MR. ATKINSON: [218]
                                        16:21 [1] 69/6                           35,000 [1] 61/25
 MR. POLLACK: [71] 4/23 5/15 9/2 9/11
                                        17 [1] 101/17                            38 [5] 83/12 84/7 84/9 84/11 130/14
 9/16 10/1 10/3 10/11 13/24 18/4 19/12
                                        173 [1] 25/1                             38-S [3] 84/8 84/10 84/11
 21/12 22/23 23/1 23/6 30/19 30/21
                                        176 [1] 80/10                            3:00-plus [1] 165/9
 31/13 31/20 31/25 33/18 33/21 33/24
                                        177 [9] 3/9 3/10 16/6 16/8 17/17 142/9
 34/1 34/21 35/9 37/13 38/17 38/24
                                         142/11 143/20 143/23                    4
 40/19 43/20 44/17 45/18 46/8 46/17                                              40 [6] 27/10 27/12 28/1 59/11 60/3
                                        18 [3] 103/15 144/13 144/23
 47/3 48/24 49/6 50/9 54/11 59/18 72/6                                            124/1
                                        181 [1] 113/8
 72/25 73/13 73/16 77/20 78/3 78/7 84/8                                          40's [1] 161/6
                                        184 [1] 115/6
 92/7 93/25 100/9 106/9 107/22 116/19                                            403 [1] 11/2
                                        18:02 [1] 70/10
 121/4 124/18 124/25 126/16 134/12                                               41 [9] 3/8 3/10 7/21 7/22 129/20 129/23
                                        18:20 [1] 70/13
 142/14 143/1 143/4 143/11 147/5 147/8                                            129/25 130/1 130/2
                                        195 [1] 139/7
 151/6 151/14 164/22 165/4 165/9                                                 41-S [1] 129/25
                                        19:08 [1] 153/6
 MS. COTTINGHAM: [4] 21/22 22/1                                                  430 [4] 52/10 52/20 54/11 54/13
                                        1:10 [1] 151/25
 22/20 165/12                                                                    430.1 [3] 56/9 56/12 58/15
                                        1:36 [1] 130/15
 THE COURT: [173]                                                                46 [7] 92/19 92/22 93/6 93/9 93/24 94/1
 THE WITNESS: [7] 45/20 49/10 50/11 2                                             94/3
 51/3 107/24 121/6 136/16                                                        46-S [5] 92/20 93/3 93/25 94/2 94/3
                                        2.5 million [2] 85/24 89/22
$                                       20 [8] 29/1 68/1 68/7 75/13 75/15 75/18 48 [8] 3/8 3/10 12/18 16/5 97/12 97/25
                                         124/6 165/2                              98/7 98/16
$10,000 [5] 119/14 121/2 121/4 152/21
                                        200,000 [2] 89/1 91/11                   48-S [1] 98/18
 152/24
                                        2000 [1] 1/18                            49-second [1] 151/6
$2 [1] 83/11
                                        20006 [1] 1/19                           4:20 [1] 74/19
$2 million [1] 83/11
                                        2014 [10] 14/11 26/10 26/18 28/20 29/5 4th [1] 44/9
$20,000 [5] 61/23 62/5 62/10 63/2 63/5
                                         83/10 83/11 85/20 86/16 146/19
$3 [1] 85/21
                                        2015 [15] 19/1 56/24 57/2 87/5 87/22     5
$3 million [1] 85/21                                                             50 [3] 59/11 65/8 78/21
                                         88/6 90/18 92/2 103/17 124/6 144/13
$3.2 [5] 13/2 14/4 99/8 99/24 100/1                                              53,000 [1] 116/4
                                         144/23 145/24 147/2 148/2
$3.2 million [4] 13/2 14/4 99/8 99/24
                                        2016 [16] 14/12 32/13 40/4 43/23 44/3
$35,000 [1] 63/7
                                         44/9 51/15 57/10 57/14 96/4 132/18      6
0                                        139/18 144/21 147/2 148/13 164/3        600 [4] 126/8 126/14 126/18 127/2
                                        2019  [3]   1/5 166/10  166/16           600-T [5] 126/8 126/15 126/17 127/2
00 [3] 73/20 96/12 151/3                                                          127/3
00157 [2] 1/3 166/9                     20530   [1]  1/13
                                        207 [7]   30/5  30/19  40/19 43/20 44/17 649-S [2] 151/9 151/9
049 [1] 151/25                                                                   649.4 [1] 150/16
                                         44/19 58/14
1                                       20770 [1] 1/22                           649.4-S [2] 150/25 151/13
                                        213 [4]   17/6  19/2 140/19  144/19      6500 [1] 1/22
1.5 million [1] 89/19
                                        21:32  [1]   153/6                       654.1 [1] 135/6
10 [2] 59/13 72/20
                                        22 [2]  1/5   113/7                      659 [1] 109/17
10,000 [2] 119/2 119/3
                                        22nd  [1]   166/9                        659-T [2] 109/17 109/18
100,000 [1] 76/11
                                        23 [1]  2/5
1041 [1] 12/7
                                        23rd [1] 166/16
                                                                                 7
10K [2] 118/21 119/1                                                             70 [2] 86/14 116/10
11:57 [1] 75/21                         24 [1] 118/10
                                        25 [2]  161/17    161/24                 754 [1] 72/9
120 [1] 65/11                                                                    754.1 [2] 65/19 72/10
12:15 [1] 75/24                         25-second     [1] 73/23
                                        26 [2]  87/5   126/7                     754.1-S [2] 65/22 72/14
12:21 a.m [1] 53/24
7                                       act [1] 7/10                                        36/19 41/3 41/11 41/14 41/17 41/21
                                        Action [1] 166/8                                    44/21 45/18
773 [8] 72/6
           Case72/23 72/24 73/15 73/19
                  8:18-cr-00157-TDC        Document
                                        actions    [1] 5/7 314 Filed 08/22/19Alamin's           Page[2]168   of46/12
                                                                                                         34/23  187
 78/1 78/5 79/17
                                        active [2] 7/9 7/17                                Alfasi [6] 79/10 80/17 81/6 81/12 81/19
773-S [2] 72/21 72/25
                                        activities [1] 34/6                                 156/6
8                                       activity [3] 15/6 101/8 101/11                     Ali [1] 124/11
80 [4] 86/14 86/14 161/16 161/23        actor's [1] 131/14                                 aligned [2] 71/21 71/23
801 [3] 4/13 4/22 19/7                  acts  [1]    6/8                                   all [40] 6/21 7/3 16/17 17/7 18/3 18/10
83 [2] 37/20 49/18                      actual   [4]    4/8   20/15  68/17  70/20           21/10 21/22 29/12 34/20 35/18 36/3
84 [1] 38/19                            actually    [20]    3/10  16/14   22/17 30/3        47/14 50/21 50/24 52/13 52/15 52/16
85503 [2] 103/21 103/23                  34/20    35/13     60/10   67/13  74/9 83/13       57/8 57/11 60/20 60/21 60/22 62/6
87 [3] 33/15 49/15 152/4                 90/6 94/7 106/6 108/5 123/22 142/8                 63/22 66/15 68/23 69/10 79/15 87/14
8:30 [1] 1/6                             154/22     155/10      155/11  160/6               90/11 91/23 97/16 102/20 102/21
                                        Adam [7] 32/1 35/24 35/25 41/25 42/2                102/23 116/11 126/23 127/17 133/21
9                                        50/15 50/17                                       allow [4] 34/11 118/7 119/11 142/23
92 [1] 152/4                            add [2] 54/25 77/13                                allowed [3] 117/7 118/5 136/24
9:50 [1] 44/9                           added [2] 26/2 26/4                                allowing [2] 28/11 114/25
                                        addition [1] 154/12                                almost [3] 6/6 109/11 116/10
A                                       additional [1] 23/10                               alone [1] 75/14
a.m [3] 1/6 53/24 99/15                 address [24] 3/12 32/3 33/6 39/12 39/13 along [1] 50/25
ability [9] 69/17 69/20 114/12 117/24    39/16 39/23 39/25 40/5 40/16 43/16                already [18] 7/3 8/22 9/5 11/9 12/6
 122/20 123/5 132/7 163/5 166/14         43/23 44/4 51/10 51/11 52/12 52/15                 12/24 39/1 78/5 78/8 80/11 87/2 90/5
able [22] 8/8 13/12 13/16 13/18 16/21    57/11    60/21     80/21   80/25  87/13 101/24     104/20 105/2 109/3 113/23 120/20
 23/8 37/25 47/22 68/25 69/24 70/1       128/13                                             150/25
 81/23 101/16 104/25 105/6 111/11       addresses [2] 20/5 39/12                           also [24] 4/5 9/23 10/25 22/7 28/6 32/14
 115/3 117/25 122/7 123/12 125/19       adduced [1] 166/7                                   37/6 39/13 41/10 54/24 58/3 65/23
 160/16                                 administrative [2] 42/24 43/2                       69/13 83/4 87/23 94/4 98/18 120/4
about [113] 5/17 5/25 6/25 7/13 7/14    admissibility [3] 18/6 20/1 20/2                    148/6 148/23 154/13 156/3 158/5
 7/21 7/23 8/4 9/19 10/19 11/5 15/5     admissible       [7]   4/13 7/7  7/9 18/19  18/22   158/23
 15/18 17/21 18/8 18/10 18/14 19/18      19/7 35/1                                         although [3] 3/3 11/21 22/15
 19/22 20/10 21/14 21/25 23/4 28/6      admit [5] 7/11 15/9 15/9 93/3 127/2                always [6] 58/1 69/9 96/25 162/14 163/1
 28/13 28/16 28/25 30/7 30/7 31/22 32/2 admitted      [17]    4/21 36/18   60/9 72/17       163/8
 32/16 33/6 33/17 34/23 37/20 38/13      73/3 73/7 77/23 78/2 87/2 92/19 103/15 am [4] 7/20 21/17 23/7 37/24
 38/15 39/11 39/23 40/15 43/5 45/5       113/9 115/7 118/13 139/8 142/23                   amazing [4] 91/21 91/25 92/12 150/5
 46/14 46/20 54/6 58/3 58/6 58/9 58/18 155/14                                              AMERICA [4] 1/3 47/25 161/8 166/8
 58/18 59/11 62/24 66/8 69/13 70/6 71/6 admitting      [2]   36/17  77/25                  American [1] 120/3
 71/9 74/25 75/5 75/8 75/9 77/10 79/5   advertised       [1]   62/24                       among [2] 97/18 164/14
 79/7 83/2 83/3 83/4 83/5 85/10 95/2    advise [1] 104/6                                   amount [11] 14/14 88/19 88/20 99/10
 97/15 97/19 99/8 99/13 99/18 100/1     affect  [8]    69/19    70/24  71/3  117/24  121/3  107/3 118/8 119/12 120/3 133/9 133/10
 100/2 100/22 103/21 103/22 108/7        121/7 132/6 163/5                                  141/23
 113/23 117/3 120/2 122/2 122/17 123/5 afford [1] 81/16                                    amounts [3] 88/3 99/22 111/17
 124/23 124/23 128/22 129/17 131/21     Afik [6] 128/7 128/10 128/11 128/22                Amy [1] 119/23
 132/20 133/2 133/20 134/8 134/17        128/23 129/1                                      analyst [1] 75/8
 137/23 140/12 140/15 142/16 143/5      after  [16]     21/6   22/3  24/22  29/10 47/24    analyze [1] 62/16
 144/15 146/18 150/1 150/3 160/4         67/18    89/12     89/17   108/4  133/21  134/24  and/or [1] 6/25
 161/22 161/23 162/18 162/23 165/16      134/25 136/9 137/19 139/23 165/11                 Ann [3] 66/3 66/5 67/3
above [2] 81/16 128/8                   afterwards       [1]   43/9                        announcing [1] 75/4
above-mentioned [1] 128/8               again [25] 7/18 9/8 10/6 11/2 11/14                annual [1] 55/15
absolutely [2] 6/19 136/20               13/25    15/24     16/16   22/19  35/8 36/16      another [15] 12/20 26/2 30/11 35/25
Accardo [1] 156/5                        49/4   52/17     53/3   53/18  53/25  73/12        54/2 57/19 69/17 74/8 77/12 79/17
acceptable [1] 104/14                    77/21 82/11 91/20 134/15 143/16 148/1 101/6 110/5 115/14 125/3 131/10
accepted [2] 73/10 73/15                 151/9 164/14                                      answer [11] 42/21 44/24 45/2 45/3 45/8
according [3] 38/7 120/13 159/18        against [2] 6/12 6/14                               45/10 46/10 46/19 46/20 49/2 49/10
account [57] 16/23 17/2 17/21 18/25     agent [14] 18/22 23/14 24/11 34/4 36/1 answered [1] 74/8
 20/9 24/19 25/8 27/7 28/11 32/14 42/15 41/10 42/7 50/18 54/22 74/13 79/18                 anticipate [4] 3/22 4/16 12/23 37/7
 42/18 43/6 43/11 44/10 54/19 55/16      82/5 145/17 154/23                                anticipated [1] 21/1
 60/17 63/10 63/12 63/16 67/4 68/2 68/7 agents    [5]    8/25   16/18  35/18  52/4 59/8    any [36] 9/20 12/14 14/1 18/5 18/13
 69/10 69/18 69/19 70/4 71/3 77/14      ago  [8]    22/13     114/1  114/8   114/11  115/2  19/18 20/19 21/15 21/16 21/19 22/10
 81/22 101/8 101/10 102/10 103/24        123/4 131/20 160/7                                 28/21 31/3 62/16 62/19 69/8 69/24
 104/12 105/4 105/18 107/8 116/13       agree    [13]     7/4  9/10  15/8  15/11 20/3       81/16 81/24 82/20 84/23 93/2 97/18
 118/8 120/5 120/14 120/16 121/22        20/15 38/21 38/22 39/4 109/14 113/2                97/19 117/12 126/16 134/1 135/22
 122/6 125/14 144/4 144/7 145/23         113/4    143/9                                     136/12 137/12 146/22 146/22 161/10
 159/15 159/16 160/16 162/13 162/16     agreed     [1]    107/7                             162/20 164/15 165/3
 163/4 163/6                            agreement [1] 3/6                                  anybody [3] 49/11 50/12 122/25
accounts [9] 82/20 82/25 100/9 106/17 ahead [11] 39/9 42/20 44/1 45/4 70/3                 anymore [3] 111/16 114/1 136/24
 106/21 116/1 116/4 116/11 136/24        75/11 98/14 111/19 118/14 143/21                  anyone [10] 55/12 55/20 57/1 122/23
accurate [2] 62/3 108/8                  155/17                                             128/7 131/21 132/21 145/9 160/10
accurately [1] 4/25                     aid [3]   73/10      73/16  84/12                   161/25
achieve [2] 75/13 161/18                aiming [1] 75/17                                   anything [22] 3/4 5/25 6/12 9/4 21/8
achieved [1] 85/25                      Alamin [13] 31/22 33/23 34/1 34/15 35/2 21/21 34/20 36/7 38/4 79/4 81/13 82/7
A                                         143/16 146/12 151/2 151/9 159/20        117/16 120/22 122/9 125/16 129/13
                                          160/5 163/16 164/24 165/7 165/7         130/14 130/18 131/24 133/24 144/16
anything...Case
             [10] 97/22 104/21 105/10
                   8:18-cr-00157-TDC        Document 314 Filed 08/22/19144/19       Page     169161/13
                                                                                                  of 187
                                          166/12                                          152/16         163/25 164/13
 117/3 134/3 138/22 162/18 162/23
                                         aside [1] 37/23                          164/16
 164/20 165/15
                                         ask [32] 5/22 14/8 19/20 23/16 24/7     background [6] 28/19 33/22 46/2 46/12
anyways [1] 12/17
                                          24/7 30/6 31/16 33/10 35/12 35/16       46/14 49/12
anywhere [2] 141/13 152/4
                                          39/11 43/22 43/24 49/4 53/25 54/2      backing [1] 80/3
APM [3] 118/22 119/5 119/6
                                          82/11 121/25 122/3 122/13 124/16       backup [1] 166/14
apologize [5] 20/24 38/13 72/13 73/1
                                          125/3 125/5 128/21 132/13 132/21       balance [5] 68/2 68/7 102/25 103/1
 143/7
                                          134/5 134/14 134/17 145/18 146/18       103/4
apparent [1] 3/14
                                         asked [15] 19/18 22/7 25/12 83/24       bank [7] 47/25 80/7 80/8 82/19 82/25
apparently [1] 37/17
                                          109/9 116/12 121/1 125/11 132/24        114/14 161/8
appear [11] 31/23 36/12 45/17 45/23
                                          133/15 133/19 135/9 138/24 142/24      banker [1] 47/25
 53/16 53/22 54/2 54/8 88/13 112/10
                                          148/10                                 Bankins [4] 1/21 166/3 166/19 166/20
 126/25
                                         asking [4] 21/25 119/10 119/11 120/18 banks [1] 81/21
APPEARANCES [1] 1/10
                                         asserted [1] 34/16                      barely [1] 10/5
appears [7] 56/17 118/16 127/24 130/19
                                         assigned [3] 26/14 26/16 45/14          BARRY [1] 1/17
 137/6 160/19 162/11
                                         assist [1] 72/18                        Barzilay [9] 53/6 53/9 53/12 95/3 95/6
Apple [3] 61/4 61/19 62/13
                                         Assisted [5] 26/25 27/7 28/6 28/9 28/13 102/14 102/15 104/3 104/5
appreciate [1] 23/22
                                         associated [1] 38/23                    based [22] 6/23 11/11 28/18 28/18
approach [4] 30/24 52/4 114/20 142/18
                                         assume [2] 34/25 72/11                   36/14 42/11 47/1 49/17 56/24 61/7 63/6
appropriate [2] 18/16 18/18
                                         assuming [1] 6/12                        64/8 64/16 79/23 86/10 99/20 100/7
approximately [5] 65/8 70/13 85/16 86/2
                                         assumption [2] 6/21 34/13                105/5 116/19 129/3 129/7 136/8
 86/11
                                         asterisks [1] 56/21                     basically [10] 28/10 29/4 58/22 58/23
April [6] 61/21 61/24 103/17 132/18
                                         ATKINSON [19] 1/12 2/5 5/22 10/4 10/8 59/24 87/18 90/16 111/3 121/20 141/22
 139/18 144/21
                                          18/11 23/25 32/8 35/13 39/9 40/24      basis [10] 10/15 35/20 36/6 55/9 68/1
April 27 [2] 139/18 144/21
                                          52/17 67/12 78/7 98/14 126/19 143/21 96/7 100/23 109/11 161/18 161/25
April 29th [2] 61/21 61/24
                                          151/8 165/12                           be [113] 4/16 4/17 4/21 7/8 8/3 8/9 9/13
April 7 [1] 103/17
                                         attached [3] 140/1 140/21 164/2          12/6 12/23 13/16 13/18 16/21 17/12
Aquil [1] 165/13
                                         attachment [7] 3/21 56/8 56/20 140/18 18/7 18/8 19/18 20/6 20/12 20/16 20/17
are [74] 4/1 4/14 5/13 6/6 6/8 8/21 9/16
                                          158/8 158/8 158/12                      22/5 22/9 22/11 22/16 22/19 23/8 23/10
 9/24 11/7 12/2 12/10 14/8 14/13 14/17
                                         attachments [5] 3/7 4/20 4/21 5/18 5/19 23/20 27/6 32/3 32/5 33/8 34/23 35/1
 14/21 14/22 15/6 15/18 16/12 16/16
                                         attempt [1] 137/12                       35/1 35/1 35/20 36/20 36/23 36/23
 16/18 17/18 18/21 19/11 19/17 19/21
                                         attention [2] 18/8 46/1                  37/25 38/3 38/22 43/12 45/17 45/24
 20/1 20/5 20/8 20/13 20/19 21/25 22/16
                                         attributing [1] 15/25                    47/22 49/16 53/16 53/22 54/2 54/8
 23/23 33/15 33/21 66/21 67/13 71/20
                                         audience [1] 61/8                        57/16 59/14 61/24 62/2 62/2 62/11
 71/25 75/9 80/1 82/6 86/12 88/15 88/17
                                         audio [16] 12/8 65/25 66/24 67/20 69/4 62/24 67/15 70/1 71/4 79/14 81/23
 88/17 90/11 91/2 91/21 94/21 95/1
                                          70/11 73/21 74/20 75/22 77/6 77/22      81/23 82/3 84/12 89/23 90/19 98/13
 95/18 96/24 99/24 106/17 110/25
                                          78/3 151/4 152/1 152/15 153/7           98/19 101/7 101/16 103/7 103/9 103/9
 112/17 112/25 119/9 120/19 126/24
                                         August [9] 40/4 43/23 44/3 44/9 51/15    104/25 104/25 105/6 112/16 114/12
 127/16 133/9 143/2 144/2 149/11
                                          144/13 144/23 145/24 148/13             114/24 115/3 117/7 117/11 117/25
 153/22 155/21 156/4 156/12 159/14
                                         August 18 [2] 144/13 144/23              119/10 119/20 121/20 122/7 123/12
 161/17 161/24
                                         August 2015 [1] 145/24                   123/24 126/25 127/18 127/20 133/7
area [1] 7/25
                                         August 2016 [2] 43/23 51/15              133/8 141/3 141/13 142/23 147/5
aren't [2] 22/18 110/17
                                         August 4th [1] 44/9                      148/23 150/16 151/9 154/6 154/23
argue [3] 4/6 7/7 12/13
                                         August of [1] 44/3                       159/16 160/14 160/16 162/13 164/8
argued [1] 18/7
                                         August/September [1] 148/13              164/18 165/6
argument [1] 7/2
                                         Australia [1] 74/7                      beautiful [1] 37/16
around [19] 5/11 5/21 7/1 29/12 29/14
                                         authenticity [1] 19/9                   became [2] 53/2 147/20
 43/16 67/15 67/22 74/22 75/24 78/21
                                         author [2] 32/24 143/1                  because [55] 4/13 8/14 11/9 11/14
 80/2 83/11 86/14 99/22 116/14 132/18
                                         authored [2] 5/2 32/25                   11/18 15/23 18/24 22/15 25/19 35/20
 158/21 161/16
                                         available [1] 23/13                      38/4 39/1 48/11 50/3 59/24 60/3 64/17
arranged [1] 38/7
                                         Avenue [1] 1/13                          68/9 69/17 75/10 75/19 76/13 79/15
articles [1] 97/19
                                         average [2] 141/11 152/4                 81/21 82/18 91/5 92/20 94/5 97/9
as [114] 3/6 3/22 4/5 4/17 4/21 5/10 7/6
                                         Aviv [11] 60/20 60/21 60/22 60/24 63/22 100/19 100/20 104/13 105/17 108/22
 7/9 7/19 8/25 12/23 12/24 13/3 13/25
                                          64/16 90/20 148/6 148/11 148/15         114/6 114/10 116/12 117/17 117/20
 16/4 16/12 16/23 17/11 20/20 20/23
                                          150/12                                  119/12 119/12 119/20 121/7 124/18
 20/25 20/25 23/4 23/4 24/11 27/8 27/24
                                         aware [3] 17/20 46/24 160/12             125/11 126/3 133/20 141/19 143/15
 29/13 29/17 32/25 33/20 34/3 34/11
                                         away [5] 96/18 96/21 103/7 154/2 157/4 146/25 152/11 153/4 153/18 160/14
 34/19 35/13 35/17 36/5 36/6 36/18
                                                                                  162/4
 36/19 37/15 37/19 38/9 45/20 47/25      B                                       been [40] 5/6 8/8 8/23 8/24 13/12 26/10
 49/1 50/17 53/1 54/24 55/4 57/18 58/4
                                         B-A-R-Z-I-L-A-Y [1] 53/7                 36/22 38/12 44/12 44/14 45/13 50/6
 59/25 59/25 62/21 62/23 62/23 66/16
                                         Bachelor's [1] 46/3                      60/9 69/23 69/24 72/9 72/10 74/13
 66/16 67/16 68/25 69/1 70/1 72/18
                                         back [56] 9/12 9/21 10/1 11/8 20/24      85/16 85/22 85/24 92/22 96/3 96/16
 72/23 72/24 72/25 73/3 73/7 73/9 73/10
                                          23/21 26/7 27/17 50/14 57/4 61/4 63/18 102/16 103/15 113/9 115/6 116/1 116/5
 73/15 78/2 78/21 84/8 84/10 84/12
                                          66/20 69/9 69/10 83/6 83/10 86/5 95/19 118/13 126/20 132/19 135/1 136/3
 92/19 92/20 94/21 101/4 101/6 101/14
                                          95/20 96/12 97/16 97/19 98/4 104/21     136/5 137/14 138/9 139/7 139/22
 104/24 105/9 105/9 106/8 107/21
                                          105/10 105/16 105/19 106/1 109/7       before [25] 1/8 4/16 11/16 14/9 15/12
 107/21 108/12 108/12 111/1 120/23
                                          110/8 113/24 114/12 114/13 114/14       15/14 21/9 21/11 31/3 46/13 72/7 74/8
 123/25 127/15 128/15 132/16 133/19
                                          114/15 114/19 114/22 116/12 117/13      78/7 83/24 89/12 118/23 120/5 128/21
 133/19 134/14 135/4 139/3 143/16
B                                       bonus [23] 27/24 63/11 69/16 69/17        65/14 65/17 66/11 66/14 66/15 66/17
                                         69/19 69/22 69/23 70/1 70/3 70/5 77/13 74/15 78/12 78/19 78/22 78/24 82/5
before... [7] 128/23
           Case      129/21 132/22
                  8:18-cr-00157-TDC        Document       314
                                         77/14  101/3 101/3 101/4Filed
                                                                  101/1408/22/19     Page 170 of 187
                                                                          101/15 96/10
 137/22 164/13 164/20 165/17
                                         162/10 162/10 162/12 162/15 163/3       calm [1] 105/12
beginning [15] 24/24 26/3 43/4 43/5
                                         163/4                                   came [6] 26/7 29/8 86/25 89/15 144/24
 67/2 74/11 79/18 83/6 88/5 91/5 94/7
                                        Book [20] 16/22 17/2 18/25 26/3 26/4      150/19
 102/15 109/2 122/1 148/21
                                         32/14 40/3 51/14 51/18 61/2 64/7 64/9 can [135] 4/21 5/10 5/12 5/17 5/18 6/5
begins [1] 17/12
                                         64/10 80/19 90/19 106/22 121/12          6/15 6/20 7/13 7/14 7/15 8/15 9/13 9/17
behalf [2] 2/3 28/12
                                         140/10 145/22 145/24                     9/25 10/23 10/24 11/8 11/8 11/16 12/1
behave [1] 135/15
                                        Book's [2] 17/13 141/3                    13/4 13/13 14/7 15/9 15/10 15/11 15/19
behavior [1] 136/13
                                        Book.com [1] 63/25                        16/4 18/7 18/12 18/20 18/24 19/18
behind [3] 3/16 95/9 130/11
                                        Bor [5] 119/23 119/25 120/13 120/16       21/10 22/17 23/17 25/2 25/25 27/17
being [22] 7/1 13/8 16/24 17/25 19/3
                                         120/19                                   27/24 30/3 31/19 34/3 36/9 36/11 36/23
 34/19 53/16 53/20 57/22 64/24 73/2
                                        both [3] 36/15 116/11 126/19              38/16 43/22 44/15 44/20 45/7 45/21
 73/3 82/20 117/4 121/4 121/16 125/19
                                        bottles [2] 14/2 14/8                     49/2 49/4 49/10 49/16 51/9 53/18 53/25
 131/9 138/15 147/23 151/9 154/23
                                        bottom [15] 16/19 30/11 31/21 44/20       55/8 55/23 58/10 58/14 58/15 60/10
Belfort [2] 131/17 131/18
                                         90/6 90/8 106/15 109/19 110/20 115/22 61/9 65/1 66/2 66/23 67/10 67/25 69/9
believe [14] 3/5 13/16 32/12 33/5 33/9
                                         127/6 135/21 145/4 156/21 158/4          70/20 73/11 73/18 74/25 77/19 80/10
 36/5 72/22 78/1 97/25 116/8 138/24
                                        bought [1] 62/1                           83/15 84/13 86/4 86/6 86/10 87/1 87/2
 147/7 155/13 155/14
                                        box [1] 56/17                             90/4 93/9 93/10 93/13 95/12 98/4 98/9
believed [1] 47/21
                                        branch [12] 37/10 60/20 60/21 60/23       98/19 98/23 99/25 99/25 100/5 103/14
belong [1] 106/19
                                         60/24 63/22 64/16 90/14 90/15 90/16      103/25 108/5 108/5 112/18 113/21
below [3] 45/16 53/16 53/19
                                         90/17 150/12                             115/6 117/4 119/9 121/18 123/2 124/20
Bench [2] 31/1 142/20
                                        branches [1] 90/18                        125/16 127/23 131/12 132/11 132/16
besides [3] 71/8 81/13 156/4
                                        brand [12] 26/3 39/18 39/19 40/3 51/12 133/5 136/17 139/24 141/8 142/18
best [6] 91/18 100/19 113/1 132/16
                                         51/14 51/16 51/18 61/3 80/19 113/17      142/18 142/21 144/10 144/15 144/17
 150/6 166/14
                                         127/10                                   151/1 155/9 158/13 160/4 160/5 162/13
better [8] 18/24 21/21 22/4 38/12 38/14
                                        break [9] 21/10 97/15 143/9 150/19        162/17 163/1 163/8 164/19
 111/19 142/1 142/2
                                         164/7 164/12 164/19 165/8 165/16        can't [5] 38/2 50/12 95/20 101/11 114/1
between [9] 10/17 15/24 20/4 99/15
                                        brief [1] 9/20                           Canadian [1] 66/10
 106/21 141/13 149/16 161/17 161/24
                                        bring [9] 14/22 21/9 23/17 88/4 92/15    cancel [2] 107/4 113/22
beyond [1] 31/18
                                         98/5 99/21 117/25 153/14                cannot [5] 81/16 116/7 143/8 162/15
big [19] 26/4 32/12 37/10 39/12 39/17
                                        bringing [3] 83/7 92/13 104/11            163/2
 39/19 51/12 51/13 51/15 58/24 64/7
                                        brings [1] 88/19                         capacity [1] 166/6
 64/8 64/10 91/22 106/22 113/17 121/12
                                        British [1] 160/6                        caption [1] 9/7
 127/10 159/15
                                        broker [4] 27/8 62/21 151/21 159/15      card [6] 70/22 117/11 117/12 117/21
Bigelman [7] 79/7 113/15 114/3 115/21
                                        broker's [1] 88/9                         117/23 135/23
 127/10 127/15 156/6
                                        brokers [5] 58/18 66/11 66/14 88/17      cards [1] 80/5
Bigelman's [4] 113/16 128/5 128/19
                                         159/21                                  care [16] 103/5 103/11 103/12 103/13
 129/14
                                        brought [11] 14/4 14/23 68/24 86/24       107/21 108/11 109/3 109/6 109/10
bigger [4] 14/15 86/18 119/20 133/10
                                         88/20 88/22 88/23 99/10 99/22 129/21 109/13 111/5 111/8 111/9 111/10
BigOption.com [16] 16/10 25/9 39/14
                                         133/21                                   111/14 112/3
 39/21 40/11 42/16 42/19 43/7 43/10
                                        Bryant [3] 21/6 165/13 165/15            cared [1] 92/6
 43/15 44/4 51/7 51/10 64/19 64/19
                                        build [1] 118/8                          case [8] 12/16 15/7 18/23 45/8 97/18
 144/8
                                        building [2] 8/8 96/2                     97/19 164/14 166/7
Bill [1] 8/23
                                        bullet [4] 135/13 136/15 138/2 138/5     categories [2] 22/9 73/6
binary [35] 16/22 17/1 17/13 18/25 26/3
                                        bunch [3] 8/16 110/14 110/15             caught [1] 8/11
 26/4 32/14 40/2 51/14 51/18 61/2 63/25
                                        Burns [5] 9/6 9/13 9/14 143/10 143/16 caused [1] 36/5
 64/10 76/9 76/10 76/21 80/19 81/12
                                        Burton [11] 17/9 17/11 139/13 139/16     caution [2] 6/12 6/14
 81/20 81/22 82/1 82/4 82/7 82/13 90/19
                                         139/25 140/12 140/15 140/22 141/17      cc'ed [1] 124/9
 106/22 121/12 136/3 140/10 141/3
                                         144/15 144/20                           celebrating [3] 14/18 14/22 85/15
 145/22 145/24 147/15 158/9 159/6
                                        business [5] 17/3 19/10 135/4 145/23     cell [1] 89/21
BinaryBook.com [12] 39/23 39/25 40/4
                                         150/6                                   center [1] 84/17
 40/8 40/15 51/7 51/11 54/19 60/15
                                        Buy [1] 61/16                            certain [9] 10/24 76/18 117/6 118/8
 60/18 81/1 144/5
                                                                                  140/5 140/5 142/24 147/13 149/14
binaryoptions [1] 158/10                C                                        certainly [3] 5/12 34/22 165/5
binaryoptions-script.docx [1] 158/10
                                        C-O-U-R-S-E [1] 4/12                     CERTIFICATE [1] 166/1
binder [9] 24/25 30/3 98/18 101/18
                                        Caesarea [1] 98/22                       certify [2] 166/5 166/11
 112/8 113/8 118/10 135/8 164/6
                                        Caesaria [1] 85/9                        cetera [1] 157/10
binders [3] 37/17 38/3 38/7
                                        CAITLIN [1] 1/11                         chain [3] 17/19 18/14 106/9
bio [2] 160/22 161/3
                                        California [1] 46/5                      chains [1] 18/7
bit [4] 20/23 74/9 150/20 160/4
                                        call [32] 7/25 41/11 45/3 45/10 65/18    chance [1] 103/8
blame [1] 82/22
                                         66/20 70/7 74/5 74/5 74/8 78/15 79/18 chances [6] 63/8 121/4 122/20 125/13
blonde [1] 84/18
                                         92/5 108/14 114/14 129/22 129/24         125/23 125/23
Bloom [9] 32/2 35/24 35/25 37/5 41/25
                                         131/25 137/21 145/15 149/8 149/9        change [12] 52/6 82/18 97/1 114/20
 42/2 50/15 50/17 50/20
                                         150/3 151/21 153/17 153/19 157/16        121/22 122/17 122/20 123/2 123/12
blow [1] 67/22
                                         158/23 159/1 159/1 159/6 159/7           135/1 136/23 138/21
blue [3] 56/11 94/15 108/4
                                        called [5] 17/22 26/3 27/7 118/1 132/3 changed [4] 3/4 26/5 26/8 136/14
board [6] 8/5 8/12 10/4 11/13 11/20
                                        calling [2] 66/21 110/17                 character [1] 9/18
 20/8
                                        calls [18] 45/8 65/7 65/8 65/9 65/11     characters [1] 161/1
bolded [2] 135/20 137/5
C                                        co [7] 4/6 5/4 5/7 5/8 5/23 12/25 132/4 confirming [3] 16/17 16/17 140/1
                                         co-conspirator [6] 4/6 5/4 5/7 5/8 5/23 confused [2] 18/3 73/2
charge [7]Case
             114/12 114/13 114/14 114/19
                  8:18-cr-00157-TDC         Document 314 Filed 08/22/19confuses     Page[1]171     of 187
                                          12/25                                                 11/22
 114/22 135/23 159/16
                                         co-workers [1] 132/4                    confusing [1] 37/24
chart [16] 33/12 33/13 61/20 61/23
                                         code [12] 132/14 132/21 132/24 133/14 congratulated [1] 13/8
 87/15 87/16 87/21 88/8 88/13 88/14
                                          133/22 135/9 136/13 137/14 138/7       congratulating [1] 12/25
 88/15 88/18 90/24 91/6 107/1 110/5
                                          138/9 138/10 139/21                    connected [1] 134/1
charts [1] 89/23
                                         Cohen [13] 16/13 16/18 16/20 16/20      connection [3] 35/4 67/9 134/3
Cherrywood [1] 1/22
                                          17/17 18/13 20/11 143/1 145/7 145/10 conscience [1] 132/9
child [3] 67/6 67/8 161/5
                                          145/15 145/16 145/19                   considered [3] 111/19 111/21 111/22
CHUANG [1] 1/8
                                         Cole [3] 17/10 25/23 26/8               consistent [1] 22/7
circling [1] 95/10
                                         collar [1] 99/3                         conspiracy [6] 5/3 6/2 6/19 7/4 35/3
circulate [1] 43/11
                                         collected [1] 13/3                       36/24
circulated [2] 36/13 57/23
                                         column [4] 87/23 88/2 89/5 89/7         conspirator [6] 4/6 5/4 5/7 5/8 5/23
circulating [1] 36/14
                                         columns [1] 88/8                         12/25
circumstances [1] 117/6
                                         come [13] 4/21 5/8 6/15 31/5 64/15      conspiratorial [1] 34/6
clarify [2] 31/19 143/4
                                          82/15 82/16 82/18 98/4 98/8 100/20     constitute [1] 166/12
clean [1] 16/4
                                          142/3 147/14                           contact [3] 41/17 123/11 138/10
cleaner [1] 7/12
                                         comes [2] 6/16 75/3                     CONTENTS [1] 2/1
clear [6] 4/20 72/9 77/22 77/23 82/3
                                         comfortable [1] 77/2                    context [5] 10/16 15/2 15/19 16/21
 129/4
                                         coming [1] 5/5                           157/12
clearly [1] 9/13
                                         comment [3] 19/20 20/15 20/16           continue [5] 23/23 37/18 40/20 135/4
client [77] 14/25 16/22 24/18 26/13
                                         commenting [1] 19/17                     150/17
 26/15 27/2 27/12 27/21 27/25 28/3 45/3
                                         commission [5] 70/17 70/18 70/22 70/23 CONTINUED [1] 24/2
 45/14 47/15 47/18 60/3 62/23 63/1 63/2
                                          71/18                                  contract [1] 28/11
 63/10 66/5 70/3 72/2 76/14 76/23 77/13
                                         common [10] 32/22 47/1 58/5 58/8        contradiction [1] 134/21
 77/15 78/23 82/6 96/17 96/19 100/13
                                          75/10 92/5 105/5 105/8 127/20 127/22 control [2] 102/17 102/18
 103/7 103/22 105/1 105/16 107/7
                                         communicate [1] 65/5                    conversation [2] 20/16 158/5
 108/14 110/17 111/18 112/25 113/20
                                         communication [1] 22/16                 conversations [2] 78/13 80/1
 115/3 115/24 116/17 117/7 119/12
                                         communications [2] 41/14 126/24         convince [4] 63/9 63/13 160/15 162/5
 119/14 121/15 121/18 121/25 122/3
                                         companies [4] 117/12 117/17 117/19      convincing [1] 141/25
 122/5 122/11 122/13 122/16 122/24
                                          117/22                                 cool [1] 23/23
 123/1 124/13 124/15 125/6 125/7
                                         company [37] 6/9 12/10 13/5 26/6 28/15 coordinate [1] 42/21
 125/19 125/21 125/24 125/25 126/2
                                          36/11 63/4 63/5 64/13 69/15 70/2 71/7 Coordinator [8] 32/4 33/4 36/7 36/22
 139/17 149/11 149/14 152/10 152/20
                                          75/7 88/4 89/16 92/14 92/16 100/20      37/8 43/23 64/6 109/21
 153/19 159/2 160/21 162/4 163/8
                                          100/20 101/4 103/7 104/14 108/23       copied [6] 80/23 87/10 107/17 109/23
 163/10
                                          113/16 119/16 121/3 122/2 122/23        118/19 120/11
client's [8] 69/20 70/24 71/2 101/16
                                          127/16 128/23 137/10 138/6 141/22      copy [2] 119/19 125/9
 103/24 105/18 114/11 122/20
                                          146/16 146/22 147/14 154/4             correct [28] 20/21 21/6 21/7 21/17 24/12
clients [125] 18/1 24/15 24/23 28/10
                                         company's [3] 60/24 82/8 154/23          37/11 50/18 53/8 54/22 63/22 72/12
 28/23 28/25 29/1 29/13 29/18 32/22
                                         compare [5] 57/22 57/24 78/13 89/2       79/21 86/16 87/6 104/3 104/4 112/12
 41/15 41/17 41/21 42/9 42/12 45/10
                                          144/14                                  114/23 128/16 128/24 143/2 143/7
 45/13 45/24 47/9 47/12 48/4 48/9 48/13
                                         compared [2] 22/12 153/23                147/21 151/12 151/22 155/23 157/6
 48/19 49/18 49/21 49/22 50/1 50/2 50/5
                                         compel [2] 21/20 21/24                   160/11
 50/6 50/9 50/13 52/5 53/9 53/12 55/13
                                         compensation [2] 70/21 70/25            correctly [1] 55/3
 55/21 56/5 57/2 57/18 58/3 58/6 58/6
                                         competence [2] 18/14 33/20              COTTINGHAM [1] 1/11
 58/24 60/2 61/11 63/14 64/14 64/25
                                         competency [1] 18/9                     could [142] 3/12 10/20 18/22 24/18
 65/5 65/17 66/12 66/14 68/9 68/11
                                         complain [3] 60/2 60/4 114/15            24/25 25/1 27/4 27/11 27/21 27/25
 68/14 68/17 69/15 71/17 71/22 72/1
                                         complaining [1] 82/24                    29/18 29/23 29/25 38/3 44/14 50/14
 75/11 76/17 77/1 78/14 79/1 79/5 79/11
                                         complaint [1] 117/2                      51/2 52/9 52/17 53/15 54/5 54/14 56/8
 79/14 79/21 79/24 80/3 80/8 81/8 81/21
                                         complaints [1] 59/25                     56/13 56/19 57/4 57/7 58/2 58/6 60/7
 82/13 82/23 88/9 92/3 92/7 96/24 97/2
                                         complete [1] 160/7                       60/10 60/11 61/12 63/18 64/14 65/23
 97/4 102/24 103/3 107/2 109/4 110/25
                                         completely [1] 132/10                    65/24 67/22 68/6 69/2 70/9 72/5 72/20
 111/4 111/5 112/6 112/25 114/6 117/20
                                         compliance [3] 117/10 117/13 117/16      73/19 73/25 74/9 74/18 75/20 77/15
 118/6 118/6 119/7 119/25 121/11
                                         components [1] 156/12                    79/20 80/3 80/8 80/11 81/2 81/7 83/12
 127/20 129/1 129/4 129/8 129/11
                                         compound [1] 55/15                       89/4 90/23 91/12 91/17 93/10 94/6
 129/17 132/7 133/7 133/9 135/19 136/1
                                         compounds [1] 55/9                       94/12 95/16 96/12 98/17 101/17 104/18
 137/21 139/4 141/24 149/17 152/20
                                         computer [2] 125/16 163/19               105/19 106/4 106/5 106/6 107/11
 152/24 154/7 157/23 159/10 160/15
                                         concedes [1] 10/5                        109/16 109/17 110/3 110/8 112/7 113/7
 161/3 161/16 161/18 161/24
                                         concerned [1] 114/25                     113/8 115/5 116/3 118/10 118/12
clients' [1] 136/24
                                         Concerning [1] 103/20                    119/22 120/22 122/11 123/17 123/20
clip [38] 65/24 66/23 67/3 67/10 67/14
                                         concluded [1] 165/18                     123/22 126/7 127/3 128/2 129/13
 67/18 67/18 67/21 69/2 69/5 69/8 70/9
                                         conditional [1] 5/4                      130/14 130/24 135/5 135/12 135/20
 70/12 71/12 71/15 73/19 73/22 74/1
                                         conditions [2] 162/21 162/24             136/15 137/5 137/9 137/23 137/24
 74/11 74/18 74/21 74/24 75/20 75/23
                                         conduct [2] 148/10 159/1                 139/6 139/7 139/8 140/18 140/24 142/7
 77/4 77/7 77/17 85/5 92/22 94/6 95/12
                                         confer [2] 102/1 123/14                  142/16 142/24 143/22 143/24 144/19
 97/25 151/2 151/5 151/24 152/13
                                         conference [2] 31/1 142/20               145/3 145/3 146/4 146/5 150/24 151/2
 152/19 153/6
                                         conferred [2] 102/4 123/16               151/24 152/13 152/16 153/5 155/8
close [4] 23/10 85/2 96/20 97/1
                                         confetti [1] 85/3                        156/3 156/20 159/3 159/11 159/22
closed [1] 82/21
                                         confirmation [2] 17/1 145/21             160/1 160/18 161/2 161/12 161/15
closeups [2] 14/2 15/13
C                                        84/12 94/20 151/10                              doing [12] 5/24 11/6 12/3 58/13 91/20
                                        Department [1] 1/11                               91/21 91/25 102/16 121/8 134/8 135/1
could... [6] 162/68:18-cr-00157-TDC
           Case    162/7 162/9 163/24       Document
                                        depend     [1] 19/24314 Filed 08/22/19148/21         Page 172 of 187
 164/5 164/7
                                        depending [4] 5/13 20/13 78/22 78/23 dollar [2] 87/23 88/1
could look [1] 146/4
                                        depends [3] 35/8 36/20 36/21                     dollars [3] 95/24 116/4 119/4
couldn't [5] 27/13 27/23 111/4 111/8
                                        deposit [16] 48/17 60/2 66/22 69/16              don't [97] 3/4 3/5 3/13 4/18 5/5 6/9 6/19
 111/13
                                         71/24 76/14 87/19 87/20 91/3 99/23               6/21 6/23 7/4 8/24 9/7 9/11 9/19 9/22
counsel [5] 52/10 102/2 102/4 123/14
                                         101/4 118/7 119/18 120/19 140/17                 10/7 11/15 11/17 11/24 12/2 12/9 12/13
 123/16
                                         160/17                                           13/16 14/5 14/17 15/5 15/9 15/19 18/5
couple [4] 3/6 39/11 126/1 130/24
                                        deposited [6] 68/16 120/14 120/16                 19/9 19/15 20/1 21/9 21/16 21/22 22/10
course [3] 4/12 7/8 113/1
                                         120/17 120/20 163/6                              23/16 24/6 26/17 30/8 30/24 32/4 33/19
court [14] 1/1 1/21 1/21 23/3 37/15
                                        deposits [17] 8/17 13/6 14/24 68/23               34/13 35/15 37/1 38/19 41/6 42/22
 37/17 39/7 41/7 142/16 143/19 166/3
                                         70/22 83/8 86/24 87/17 88/22 88/23               44/11 47/5 57/3 58/22 59/2 59/11 59/11
 166/4 166/9 166/20
                                         89/18 91/2 92/15 92/17 99/24 153/10              60/19 63/17 74/10 74/12 78/2 82/8 85/4
Court's [2] 5/3 22/8
                                         153/13                                           90/19 92/24 93/5 94/8 97/14 97/17
cover [3] 87/21 160/25 161/3
                                        describe [2] 18/24 95/16                          97/18 100/11 102/23 103/5 103/6
crazy [1] 59/12
                                        described [5] 41/21 42/13 43/17 62/8              107/23 108/3 112/23 116/17 124/24
create [3] 15/13 67/9 160/25
                                         120/23                                           127/1 129/24 134/14 134/18 138/14
created [2] 5/18 45/18
                                        desk [1] 158/22                                   138/19 138/20 142/15 143/9 144/18
creating [1] 154/15
                                        details [5] 81/7 81/13 82/10 82/19 82/23 145/13 150/10 155/11 155/18 157/23
credentials [1] 34/20
                                        develop [1] 139/3                                 164/14 164/14 165/6
credit [7] 70/22 80/5 117/11 117/12
                                        DiCaprio [2] 131/15 131/16                       done [5] 116/9 119/10 126/21 164/9
 117/21 117/23 135/23
                                        did [285]                                         165/1
criminal [3] 1/3 15/6 166/8
                                        didn't [37] 28/21 29/7 45/3 45/10 49/11 dot [2] 94/21 94/22
CRM [1] 114/1
                                         62/20 64/3 68/19 71/5 71/13 72/13               down [11] 18/7 56/19 65/1 77/19 88/19
cross [3] 21/3 165/6 165/6
                                         75/16 78/4 84/4 104/7 108/20 111/10              91/8 100/5 105/12 131/6 132/11 145/3
cross-examination [1] 21/3
                                         111/16 112/23 112/24 117/9 117/12               drain [1] 116/11
Cruz [1] 46/5
                                         117/20 117/22 121/2 133/20 133/23               drive [1] 14/20
cumulative [1] 9/25
                                         133/24 134/21 137/10 146/22 146/22              driving [1] 14/21
cumulativeness [1] 10/14
                                         146/24 153/14 154/8 157/3 160/9                 dry [1] 16/2
current [1] 63/12
                                        difference [2] 20/4 106/21                       during [8] 13/20 26/2 109/17 147/2
custodian [2] 19/11 19/14
                                        different [16] 6/10 11/16 15/3 26/1 36/9 149/17 151/19 153/20 153/23
customer [2] 117/2 135/24
                                         36/10 37/24 43/8 58/2 63/11 88/11               duties [2] 42/24 43/2
customers [1] 65/14
                                         111/6 122/8 132/10 134/5 155/16                 DYCK [2] 1/12 15/23
D                                       difficult [5] 37/21 69/21 121/11 121/21
                                                                                         E
D.C [2] 1/13 1/19                        121/23
                                        direct [7] 2/5 23/23 24/2 26/18 46/1             each [2] 74/16 86/21
daily [3] 96/7 100/22 109/11
                                         123/10 141/10                                   earlier [5] 86/6 95/2 143/6 160/9 163/16
Dan [3] 3/15 4/9 6/9
                                        direction   [2]   3/23   137/17                  early [8] 15/11 38/14 43/22 56/24 57/2
dance [5] 10/17 11/2 11/5 11/21 11/25
                                        disclosure     [1]  23/7                          97/13 123/8 123/9
dancing [2] 8/2 10/20
                                        discuss    [9]   3/3  21/5  21/9  73/12  97/17   easier [2] 10/24 132/8
dangerous [1] 143/11
                                         97/23 164/14 164/20 165/16                      easy [5] 16/2 74/14 74/16 104/21
date [11] 87/5 88/22 120/14 120/16
                                        discussed [5] 92/23 97/13 129/21                  105/11
 126/22 139/18 144/13 144/14 144/14
                                         142/10    143/6                                 economics [16] 29/3 33/16 46/4 46/7
 144/20 144/22
                                        discussion [1] 73/6                               46/16 46/23 46/24 47/2 47/10 47/13
Dave [15] 33/9 52/23 52/25 53/4 53/6
                                        discussions      [1]   15/17                      47/16 47/20 160/8 160/10 161/6 161/7
 54/21 54/25 95/2 95/3 102/10 102/13
                                        distinguishable       [1]  10/5                  economy [2] 46/3 46/4
 102/14 102/14 104/1 104/3
                                                                                         education [1] 75/5
day [15] 23/8 23/10 38/3 65/7 65/8 65/9 distracts [1] 11/22
                                        distribution    [1]  57/13                       educational [2] 33/22 46/2
 65/11 78/20 78/22 91/19 133/20 137/22
                                        DISTRICT       [6]   1/1  1/1 1/9 1/21  166/4    effect [2] 112/2 136/12
 137/22 166/9 166/16
                                         166/4                                           efficient [2] 38/4 38/24
days [2] 117/14 137/22
                                        DIVISION      [1]   1/2                          either [5] 11/5 15/15 80/5 121/12 143/1
deadline [1] 23/5
                                        do  [197]                                        Elad [4] 113/15 115/21 127/10 156/6
dealt [1] 21/17
                                        document      [26]    3/16  3/22  3/25 4/16 6/15 ELBAZ [91] 1/5 4/17 12/9 14/21 17/22
December [2] 85/17 85/18
                                         6/16  6/16    17/11    18/6  18/10  18/12 18/16  17/24 20/12 26/23 28/17 37/7 40/10
deduct [3] 87/19 102/24 103/4
                                         18/18   18/18    19/17    19/18  19/19  19/20    40/15 51/22 57/13 64/5 64/6 64/15
deducted [2] 71/4 103/9
                                         19/21   19/22    20/3    22/5 32/17  107/24      64/23 79/2 79/5 79/8 79/11 79/14 80/23
defendant [3] 1/6 1/16 3/23
                                         108/4   158/15                                   83/22 84/22 85/10 85/21 87/10 88/7
defendant's [1] 16/9
                                        document-by-document [1] 6/16                     91/17 91/24 92/6 92/11 93/22 96/5
defense [4] 3/20 12/7 12/8 23/3
                                        documentation        [1]   117/21                 96/10 96/18 96/22 96/23 97/1 97/7
degree [13] 29/3 36/21 46/3 46/4 46/7
                                        documents       [11]    4/14 7/18  18/21  22/6    100/22 101/24 107/16 107/17 107/19
 46/15 46/16 46/23 47/3 47/19 160/7
                                         22/6  22/9    22/10    117/10  117/10   117/13   108/9 108/11 109/9 109/13 109/23
 160/10 161/6
                                         117/16                                           110/11 111/25 115/9 115/17 116/24
degrees [3] 46/25 47/10 47/13
delay [4] 15/24 136/16 137/6 137/12     does [29] 18/13 18/19 30/14 31/23 32/7 117/1 118/20 119/19 120/11 123/5
                                         36/11 36/12 45/17 45/23 53/16 53/22              125/9 126/11 128/6 128/12 128/18
delaying [1] 137/15
                                         54/2  61/18     61/23    84/2 84/5  89/2 89/7    131/3 131/5 135/1 135/3 137/19 144/6
deliver [2] 27/25 138/11
                                         89/13   90/15    104/8    106/24  107/5  110/13  145/1 146/7 146/11 146/12 146/15
demanded [1] 133/23
                                         112/10    124/12     130/11   144/14  159/9      148/17 150/2 150/4 155/7 156/2 156/4
demanding [2] 105/23 106/1
                                        doesn't   [9]   3/21   5/8  9/4 15/15  15/21      157/3 157/9 157/11 157/14 157/20
demonstrative [12] 72/17 72/25 73/4
                                         38/4  45/8    128/7    149/14                    164/3 166/8
 73/9 73/10 73/16 73/18 84/8 84/10
E                                       eventually [2] 147/20 153/15             114/19 121/24 147/1 147/15 153/16
                                        ever [30] 47/15 48/3 48/4 53/4 53/9     experienced [1] 160/15
Elbaz's [1]Case
              158/28:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 173 of 187
                                         53/12 58/17 76/8 79/1 79/4 79/7 79/10 expert [1] 23/3
elicit [5] 4/19 7/23 10/20 18/11 18/12
                                         80/7 107/7 121/25 122/19 122/23 123/1 expertise [1] 75/15
eliciting [2] 8/4 8/10
                                         125/18 125/25 131/5 131/21 132/21      explain [7] 4/1 4/5 25/25 27/24 82/6
ELMO [1] 123/22
                                         134/6 149/22 149/25 154/15 157/11       119/9 121/18
else [16] 10/3 21/8 32/24 50/25 81/13
                                         157/17 163/21                          explained [1] 104/19
 82/7 82/15 82/16 97/22 101/12 111/4
                                        every [15] 4/2 6/15 6/18 14/23 65/18    explicit [1] 135/24
 111/18 134/3 143/10 146/16 164/20
                                         68/18 68/25 69/16 70/16 70/17 75/3     expose [1] 101/7
email [218]
                                         88/5 92/5 152/21 161/20                extensive [1] 49/12
email's [1] 139/18
                                        everybody [14] 7/4 36/3 38/24 39/17     extent [2] 18/6 20/4
emailed [1] 6/1
                                         40/2 50/25 51/12 51/13 64/7 64/13      eyewitness [1] 143/14
emails [27] 6/6 6/7 18/15 29/16 29/17
                                         80/22 95/19 95/20 127/13
 29/19 35/23 36/10 39/21 40/7 40/10
                                        everyone [4] 23/19 97/22 98/12 164/18 F
 40/16 42/21 42/22 43/3 43/9 43/11
                                        everything [2] 69/10 136/25             face [5] 4/4 4/6 4/13 7/2 85/2
 50/20 51/20 56/5 57/21 58/2 58/5 64/17
                                        evidence [28] 6/20 9/25 11/9 44/19      fact [8] 14/17 18/6 18/25 36/14 37/23
 105/22 105/25 116/6
                                         54/13 73/7 78/2 80/11 84/11 90/5 92/20 52/19 126/24 132/6
employee [13] 72/1 82/5 111/8 111/10
                                         92/20 93/6 94/3 94/4 102/7 106/6       fainter [1] 74/9
 111/12 111/13 111/15 111/16 111/22
                                         106/11 109/17 124/1 130/2 142/9        fair [1] 6/21
 112/17 123/1 138/8 154/18
                                         142/11 143/20 150/25 151/9 155/10      fairly [1] 135/15
employee's [1] 86/20
                                         155/12                                 fake [23] 16/13 16/14 25/20 25/22 26/1
employees [54] 4/15 14/21 29/12 29/16
                                        evidentiary [2] 9/4 10/13                41/3 41/25 42/2 52/22 64/2 64/4 80/15
 29/17 43/11 43/12 47/2 47/9 47/12 48/3
                                        exact [1] 81/13                          95/3 113/14 115/20 127/7 127/9 131/25
 48/18 48/22 50/8 52/16 56/4 56/5 65/9
                                        exactly [11] 8/9 10/16 17/25 33/2 58/23 132/6 142/3 145/9 149/20 154/19
 72/1 76/20 79/20 79/24 82/23 86/12
                                         59/2 74/12 82/10 124/22 124/24 161/21 false [8] 16/24 17/3 17/4 29/19 30/14
 86/15 87/14 88/17 89/24 95/1 127/21
                                        examination [4] 2/5 21/3 23/24 24/2      33/14 52/7 54/8
 136/3 136/5 136/13 139/3 147/3 147/13
                                        example [6] 12/5 12/7 36/19 57/19       falsely [3] 47/19 48/9 50/1
 147/14 147/17 148/18 149/16 153/9
                                         77/13 161/2                            family [3] 17/2 91/22 145/23
 153/12 153/17 154/1 154/5 154/6 154/9
                                        exceedingly [1] 10/12                   far [7] 84/24 95/7 95/9 96/18 131/3
 154/13 154/24 158/22 159/18 163/16
                                        excellent [1] 157/9                      131/4 156/13
 163/18 163/21
                                        exception [1] 5/9                       fast [3] 20/23 60/2 107/21
employees' [1] 74/14
                                        exchange [1] 96/9                       faster [1] 123/24
employment [2] 123/9 148/9
                                        excited [1] 62/24                       FCRR [1] 1/21
en [1] 78/7
                                        exclude [2] 10/15 11/1                  February [2] 92/2 164/3
enclosed [2] 156/12 158/5
                                        excuse [5] 28/18 56/4 69/23 96/22       February 2015 [1] 92/2
encourage [1] 125/23
                                         151/11                                 feel [1] 77/2
encouraging [1] 21/19
                                        excused [2] 97/21 164/17                feet [2] 96/21 96/24
end [22] 12/22 14/8 14/23 15/11 15/21
                                        execute [2] 135/25 148/24               female [1] 73/25
 23/8 32/7 55/16 67/18 68/24 85/17
                                        execution [1] 137/13                    few [9] 3/2 29/8 59/8 86/6 117/14 120/4
 87/22 122/10 135/16 135/18 136/16
                                        exercise [1] 6/16                        123/10 127/16 159/4
 137/6 137/12 141/4 148/2 148/9 148/9
                                        exhibit [93] 3/14 7/21 7/22 12/7 12/8   fifth [1] 55/10
ended [5] 67/22 69/5 73/23 77/7 151/6
                                         12/17 16/8 17/6 17/17 19/2 25/1 30/5   fifth-month [1] 55/10
ends [4] 67/16 70/12 74/21 75/23
                                         30/16 30/18 37/19 37/20 38/14 38/18    fight [4] 112/3 112/14 113/2 113/4
engaged [1] 34/5
                                         39/3 40/19 43/20 44/17 44/19 52/10     figure [1] 56/16
Englert [1] 1/16
                                         52/18 52/20 54/11 54/13 58/14 58/15    file [1] 12/9
enough [3] 38/14 153/14 160/16
                                         60/8 61/13 65/22 72/6 72/8 72/13 72/21 fill [1] 119/7
entire [4] 9/6 14/6 14/11 90/17
                                         72/23 73/15 77/19 79/17 80/10 83/12    filled [1] 117/16
entirely [1] 44/5
                                         84/7 84/8 87/1 90/4 91/15 92/19 93/3   filter [2] 22/5 22/8
entrance [1] 59/9
                                         93/9 94/20 97/12 97/25 98/7 98/16      Finally [1] 42/15
Eric [1] 107/9
                                         101/18 102/7 103/15 106/5 106/11       finance [4] 33/17 46/3 46/5 49/12
especially [1] 111/17
                                         113/8 115/6 118/11 118/17 119/22       financial [11] 48/5 48/10 48/14 48/19
ESQUIRE [5] 1/11 1/12 1/12 1/17 1/17
                                         123/17 123/24 124/1 126/8 126/23        48/23 48/24 49/6 55/17 135/22 136/9
essentially [2] 10/5 38/8
                                         127/2 129/20 129/21 129/22 129/24       140/6
Establish [1] 147/9
                                         130/1 130/2 130/14 132/11 135/6 139/7 find [3] 6/5 28/13 81/21
established [2] 36/23 36/23
                                         140/19 142/8 142/9 143/6 143/20        finding [2] 37/24 38/1
estimate [3] 78/19 86/12 164/25
                                         144/19 150/25 155/9 163/24 163/25      fine [6] 21/22 41/13 67/19 78/9 108/6
et [1] 157/10
                                         164/10                                  155/17
ethical [6] 133/22 135/9 137/14 138/7
                                        exhibits [13] 3/3 3/8 12/7 20/20 21/4   fingers [1] 85/2
 138/9 139/21
                                         31/4 31/6 38/7 39/2 57/22 77/25 142/10 finish [1] 165/6
ethically [1] 134/9
                                         165/15                                 finished [1] 156/13
ethics [6] 132/14 132/21 132/24 133/14
                                        exist [2] 21/18 68/19                   fired [1] 153/15
 134/2 138/11
                                        existence [1] 138/7                     first [44] 4/10 8/4 11/8 16/7 16/15 25/9
ETTINGER [1] 1/17
                                        expect [3] 6/20 58/6 141/18              25/11 27/4 27/6 32/7 38/6 53/19 53/23
euros [3] 76/3 76/11 76/24
                                        expected [5] 88/4 90/2 97/10 141/11      56/13 75/3 81/6 88/14 90/24 91/19
Evans [1] 54/17
                                         154/4                                   93/11 102/13 106/14 107/17 115/22
even [6] 4/18 6/9 10/5 13/15 20/11
                                        expecting [1] 11/4                       118/19 118/23 123/10 135/12 138/5
 137/23
                                        experience [27] 28/18 28/19 28/21        139/24 141/2 142/3 144/24 145/14
evening [4] 99/17 99/21 99/23 159/13
                                         28/21 28/25 29/2 47/22 47/22 48/4       145/18 147/23 148/21 150/7 155/25
event [6] 9/20 62/25 62/25 75/3 75/12
                                         48/10 48/14 48/19 48/23 48/24 49/5      158/8 159/3 159/11 159/24 161/23
 76/4
                                         49/17 61/7 63/6 64/8 99/20 100/7 105/5 Fisher [5] 3/15 4/9 5/25 6/10 6/25
events [3] 58/4 76/18 134/1
F                                         28/2 29/18 36/18 53/13 60/1 66/22 68/9 guaranteeing [2] 133/2 136/5
                                          76/14 77/1 86/18 90/3 91/18 92/3 96/8 guess [7] 6/11 9/16 12/21 22/22 23/17
five [6] 18/14
           Case 55/5 74/22 96/21 96/23
                  8:18-cr-00157-TDC         Document
                                          97/4 101/4 101/7314   103/8 Filed  08/22/1973/7
                                                                       106/2 108/14        Page
                                                                                              107/7174 of 187
 164/13
                                          108/15 114/15 122/7 127/17 129/8             guidance [1] 22/8
five-minute [1] 74/22
                                          129/11 133/23 137/3 140/17 146/22            guideline [3] 79/15 146/21 153/18
Five-month [1] 55/5
                                          153/15 160/4 160/15 163/10 165/1             guidelines [1] 108/22
fix [1] 72/24
                                          165/8                                        guy [5] 104/6 105/22 113/23 155/3
flagged [1] 81/23
                                         gets [1] 31/3                                  155/4
flip [2] 37/25 38/1
                                         getting [1] 59/24                             guys [3] 91/18 91/22 127/15
flipped [1] 93/7
                                         Gilad [1] 42/3
floor [4] 1/18 96/6 96/8 96/10                                                         H
                                         give [12] 24/15 34/17 37/16 38/2 52/4
focus [3] 11/10 88/8 89/5
                                          80/8 97/5 101/6 105/13 105/16 118/6          H-A-R-E-L [1] 155/3
folks [1] 15/19
                                          121/3                                        had [89] 3/2 11/16 15/17 16/2 20/25
follow [2] 37/21 154/9
                                         given [8] 4/20 5/3 6/4 11/23 27/23 39/1 23/4 23/22 26/7 26/10 29/1 29/2 31/4
followed [3] 79/15 108/22 153/18
                                          63/9 101/2                                    31/5 31/12 32/14 34/20 40/22 45/13
following [1] 97/9
                                         gives [1] 69/17                                46/15 46/22 46/24 47/2 47/9 47/13
follows [1] 107/1
                                         giving [6] 38/8 38/12 43/13 104/20             47/15 47/19 48/4 48/9 48/14 48/19
foregoing [1] 166/11
                                          105/10 109/7                                  48/23 49/5 49/11 50/6 53/3 54/24 55/2
foreign [1] 75/2
                                         glare [1] 8/15                                 57/1 62/1 62/2 62/23 65/14 66/10 67/3
forgot [1] 156/8
                                         go [63] 9/12 9/21 10/1 11/8 15/15 21/1 67/8 68/14 69/22 69/23 72/9 73/5 76/17
form [6] 118/22 119/5 119/6 119/7
                                          39/9 42/20 44/1 45/3 50/14 51/2 52/9          76/20 76/23 78/14 85/22 85/24 87/18
 138/21 138/25
                                          55/7 55/23 56/8 56/11 56/19 57/4 60/11 88/21 89/3 98/6 111/4 111/13 118/6
forward [12] 36/2 42/22 50/21 50/23
                                          61/12 61/19 63/18 63/24 64/18 70/3            120/13 120/15 120/20 121/1 121/1
 64/13 64/15 64/22 115/14 115/17 117/5
                                          75/11 81/9 86/4 86/5 87/15 89/4 91/12 122/20 123/10 131/19 132/6 132/19
 146/12 146/15
                                          96/12 98/14 103/25 105/19 107/11              132/21 133/1 133/5 135/1 136/2 136/5
forwarded [7] 32/1 32/3 36/5 53/17
                                          108/24 110/8 110/19 111/19 111/23             136/13 137/14 142/22 143/6 149/22
 116/25 146/7 146/11
                                          118/14 119/22 120/6 120/22 129/13             149/25 152/11 158/22 163/6 166/6
forwards [1] 64/6
                                          130/14 130/15 131/24 135/12 136/15           hair [1] 84/18
foul [1] 10/6
                                          137/24 141/8 143/21 145/3 152/16             half [3] 8/6 13/4 132/20
found [2] 6/17 6/19
                                          155/17 156/20 157/24 162/6 163/25            halfway [1] 39/5
foundation [7] 5/14 6/24 31/7 34/9 34/12
                                         goal [1] 92/14                                hand [3] 85/3 96/14 163/17
 40/23 47/5
                                         goes [4] 17/5 37/13 39/2 151/25               handle [4] 15/19 103/8 149/9 160/16
foundational [1] 31/16
                                         going [36] 10/17 11/1 11/4 11/17 19/25 handled [2] 105/13 120/5
four [7] 18/14 96/21 96/23 101/9 137/21
                                          22/19 23/10 30/6 32/16 32/18 33/3            handling [1] 112/24
 137/22 159/11
                                          34/14 34/23 35/5 38/9 41/11 49/7 61/19 hanging [1] 99/3
fourth [3] 1/18 89/17 91/8
                                          63/7 66/20 67/14 83/6 95/17 105/13           happen [5] 62/3 71/23 113/25 114/4
frame [5] 129/20 130/4 130/12 130/15
                                          105/15 110/2 113/25 114/4 119/15              122/10
 130/19
                                          119/16 138/18 141/10 143/13 145/18           happened [7] 29/10 116/13 116/15
free [4] 27/8 27/20 27/21 27/23
                                          150/19 157/8                                  116/16 116/19 132/16 138/22
freely [1] 118/5
                                         Goldberg [9] 113/13 113/14 115/13             happening [2] 125/18 134/3
freeze [1] 130/15
                                          115/15 115/17 115/20 127/7 127/9             happens [1] 16/1
frequently [1] 65/4
                                          156/6                                        happy [3] 43/24 146/25 155/15
Friday [11] 3/4 20/24 23/25 24/10 58/9
                                         gong [1] 15/3                                 hard [7] 8/14 22/19 90/13 122/6 153/9
 75/3 99/18 106/7 147/19 148/5 155/14
                                         good [15] 23/22 24/4 24/5 37/22 62/14 153/12 153/14
front [5] 16/2 19/20 20/7 130/12 162/13
                                          91/19 107/22 111/22 112/16 112/16            harder [5] 90/13 101/5 114/12 125/15
frozen [2] 81/23 82/21
                                          120/3 150/16 153/17 159/13 160/14             163/7
full [1] 8/7
                                         got [13] 7/18 7/19 21/3 21/20 35/14 46/2 Harel [3] 155/3 155/6 158/2
fund [26] 16/22 17/2 17/5 17/13 17/14
                                          46/3 46/13 53/2 63/2 64/17 111/1             Harel's [1] 156/17
 17/15 17/18 17/21 18/13 18/25 19/1
                                          148/15                                       has [38] 3/4 3/15 4/11 4/25 6/10 8/6
 20/9 140/2 140/3 140/4 140/8 140/10
                                         government [22] 1/11 2/3 4/25 7/23 14/3 8/22 8/24 9/3 10/13 11/24 12/8 12/24
 140/13 140/16 141/4 141/6 142/4
                                          30/18 37/15 38/25 40/19 43/20 44/17           15/7 16/11 16/23 19/22 33/20 35/3 36/7
 144/15 145/22 145/25 146/2
                                          54/11 84/7 92/20 93/24 97/12 102/5            36/22 37/16 37/17 37/18 60/9 72/10
funds [5] 77/14 80/6 101/3 101/3 116/12
                                          123/24 126/14 130/1 142/8 164/21              85/1 85/3 99/7 103/15 104/19 105/1
further [3] 12/14 56/19 166/11
                                         graduation [1] 47/24                           113/8 116/9 119/13 138/6 138/9 139/7
furtherance [3] 5/3 6/2 6/8
                                         graphics [2] 56/2 56/5                        have [139] 3/6 3/11 5/5 5/25 6/17 6/19
future [2] 118/7 119/13
                                         gray [3] 56/14 56/17 95/11                     6/24 9/21 10/23 11/3 11/4 12/16 14/4
G                                        great [4] 23/11 98/1 137/11 164/8              15/21 16/4 18/5 18/9 18/13 18/19 18/21
                                         green  [7]   16/9   17/19  17/23 64/2 64/4     19/8 19/15 19/16 20/5 20/14 20/18 21/2
G-I-L-A-D [1] 42/4
                                          94/16 116/23                                  21/16 22/5 22/7 22/10 28/20 28/21 29/3
G-U-Y [1] 155/4
                                         Green's   [1]  19/6                            29/19 30/14 31/3 31/10 32/14 32/14
gain [1] 50/3
                                         Greenbelt    [2]  1/4  1/22                    33/6 33/9 34/11 37/19 38/11 40/4 40/21
general [6] 30/7 30/7 46/12 73/6 89/14
                                         grew  [1]  139/3                               41/14 41/17 42/24 43/1 44/12 44/14
 122/19
                                         gross  [5]  85/22    95/25  99/11 99/12 99/24  45/9 45/12 46/6 46/16 51/20 57/10 60/5
generally [7] 22/25 53/15 53/22 81/5
                                         group [2] 22/25 31/23                          62/16 62/18 62/19 63/11 63/12 67/6
 87/16 95/16 158/25
                                         groups   [1]  32/9                             68/15 68/16 69/18 69/23 69/24 70/3
generate [2] 55/8 161/21
                                         grow  [1]  92/17                               73/6 73/7 74/12 75/15 76/2 76/8 76/11
generated [1] 19/10
                                         growth   [9]  13/5   13/6 14/11  55/15 56/6    82/12 82/24 85/16 90/13 90/13 90/14
generating [2] 161/17 161/24
                                          56/14  56/16    56/23  57/2                   93/2 93/19 96/3 96/5 96/7 96/16 97/25
gentlemen [3] 23/21 97/17 164/11
                                         guarantee    [2]   27/11  135/23               98/4 98/7 100/24 101/8 101/19 102/1
Gerry [1] 91/19
                                         guaranteed     [2]  27/9  27/25                102/10 102/16 104/7 108/20 116/1
get [42] 9/24 14/6 15/12 18/3 24/15 27/2
H                                        134/8                                  hung [1] 158/22
                                        Herzog's [1] 134/20
have... [36] 116/5
          Case     116/5 117/9 117/12
                 8:18-cr-00157-TDC      heyDocument      314 Filed 08/22/19I Page 175 of 187
                                             [2] 91/18 127/15
 117/20 121/11 121/25 122/3 122/13
                                        hi [5] 66/3 90/11 104/5 118/21 159/14 I'd [7] 10/15 46/1 122/8 131/24 134/17
 122/13 123/13 123/22 124/16 125/5
                                        hide [5] 79/1 79/4 79/8 79/10 135/22     142/6 146/18
 125/16 126/8 127/1 128/15 139/22
                                        hiding [2] 136/3 136/9                  I'll [12] 31/16 46/19 54/2 67/17 125/3
 140/10 143/12 145/16 145/24 146/2
                                        high [14] 29/3 121/15 121/18 121/25      127/2 134/5 141/10 145/15 147/12
 146/22 148/20 148/23 154/13 156/13
                                         122/4 122/11 122/14 122/16 123/5        150/3 165/14
 159/16 161/5 161/6 163/19 164/25
                                         124/15 124/16 125/6 125/10 125/13      I'm [93] 3/20 5/17 7/15 7/17 8/11 9/9
 165/15 166/15
                                        higher [1] 119/12                        9/19 9/23 10/18 10/21 11/1 11/2 11/4
haven't [6] 5/25 8/7 8/8 13/12 21/4
                                        highest [2] 89/3 91/20                   11/14 12/12 15/1 15/25 17/5 17/9 19/25
 40/21
                                        highlight [1] 145/19                     21/5 21/15 21/19 26/21 26/23 26/23
having [7] 17/19 20/15 20/16 22/4 37/24
                                        Highly [1] 148/19                        27/19 30/4 30/6 31/2 31/12 36/17 36/17
 38/1 69/19
                                        him [28] 34/3 38/4 38/12 41/11 45/4      38/20 41/11 43/4 43/21 43/24 44/5
he [77] 5/7 5/24 5/24 6/10 18/11 18/12
                                         45/7 45/8 63/7 75/11 75/17 75/18 77/2 46/24 48/3 49/7 49/17 53/4 54/1 54/20
 28/5 33/13 34/18 34/20 41/10 42/6 45/8
                                         103/8 104/7 104/8 104/19 104/21         61/1 64/3 68/22 73/1 78/4 85/15 86/5
 46/13 46/15 46/16 53/1 53/2 53/2 53/3
                                         105/10 113/22 113/24 114/2 121/21       87/3 88/14 89/9 89/13 92/22 92/25
 54/24 55/1 55/2 58/12 58/22 58/23 59/4
                                         122/7 140/17 141/19 145/15 154/22       92/25 93/4 94/4 99/12 99/25 100/1
 59/6 59/10 59/18 59/22 59/24 74/7
                                         154/22                                  107/25 113/4 115/16 116/23 119/11
 75/19 76/14 79/7 79/10 80/19 81/7
                                        himself [1] 139/2                        124/2 129/3 134/19 137/9 137/10
 81/16 85/1 85/3 99/6 102/20 102/23
                                        hire [1] 148/24                          141/10 142/21 143/8 145/18 151/15
 104/19 104/19 105/2 105/4 105/14
                                        hired [3] 4/17 42/20 154/22              154/5 155/10 155/15 156/16 157/4
 113/17 113/20 113/24 113/25 114/3
                                        his [33] 5/7 28/11 34/2 41/5 41/6 42/3   157/8 159/15 160/5 160/6 161/5 161/5
 114/4 114/8 115/24 117/9 117/12
                                         45/8 46/14 80/18 85/2 85/2 85/3 99/3    162/10 165/1
 124/18 125/13 128/11 129/10 131/19
                                         102/14 104/20 105/2 105/4 105/6        I've [2] 9/9 112/25
 131/19 131/20 131/20 133/7 133/8
                                         105/16 105/23 107/8 113/22 113/24      idea [10] 6/1 11/3 22/14 22/16 29/9
 133/13 134/10 139/17 141/17 142/16
                                         114/1 114/11 117/10 117/11 117/13       34/10 37/19 104/12 142/4 165/4
 145/17 158/4
                                         125/13 125/14 145/13 145/13 156/8      identification [2] 72/11 143/15
he's [4] 38/5 95/7 95/11 100/2
                                        hold [4] 78/1 93/5 122/7 163/17         identified [10] 4/17 8/23 8/24 9/13 12/23
heading [1] 7/19
                                        home [1] 132/9                           12/24 22/6 40/21 50/17 94/20
hear [33] 24/6 42/8 47/8 47/9 47/12
                                        honest [2] 90/19 92/6                   identify [15] 3/22 8/8 8/15 8/25 13/12
 48/18 50/5 53/4 53/9 53/12 64/3 71/13
                                        Honor [46] 4/24 9/3 12/24 15/22 19/13 13/18 16/21 17/11 22/9 34/3 66/2 67/12
 71/25 74/14 75/19 76/16 79/20 84/4
                                         21/12 21/13 21/23 22/21 22/24 23/14     67/17 73/25 156/3
 85/10 93/22 95/20 97/7 129/1 131/5
                                         24/1 35/7 37/14 40/18 43/19 43/21      identifying [2] 22/10 38/13
 131/21 137/10 152/3 152/19 157/3
                                         44/16 44/18 54/10 72/7 72/12 72/22     identities [1] 16/12
 157/11 157/17 160/5 163/21
                                         73/14 77/21 97/11 97/24 102/5 106/7    identity [1] 117/11
heard [26] 5/25 6/4 31/12 31/22 32/2
                                         107/23 123/13 125/1 126/22 129/19      idolized [1] 131/23
 41/20 42/11 47/1 78/13 78/16 79/14
                                         142/8 142/12 142/15 143/3 143/12       IL [31] 32/3 33/4 36/7 36/21 37/8 39/14
 79/17 79/23 79/25 80/2 117/3 122/24
                                         143/22 150/15 150/21 151/7 151/11       39/21 39/23 39/25 40/8 40/11 40/15
 129/7 129/16 136/8 149/22 149/25
                                         164/22 164/23                           43/15 43/23 51/6 51/7 51/10 51/11 64/6
 151/19 152/6 152/23 153/22
                                        HONORABLE [1] 1/8                        64/19 80/20 87/12 87/13 90/9 90/14
hearing [1] 22/3
                                        honoring [1] 137/20                      90/15 101/21 102/9 109/21 127/11
hearsay [5] 4/10 5/9 7/10 30/23 32/5
                                        hope [3] 23/22 47/18 48/13               128/12
Hebrew [7] 94/5 107/25 112/2 112/7
                                        hopeful [3] 22/7 22/11 23/7             ILcoordinator [7] 42/16 42/19 43/7 43/10
 112/10 126/18 157/5
                                        hoping [2] 120/19 165/1                  44/4 51/6 64/19
hedge [25] 16/22 17/2 17/5 17/13 17/14
                                        hour [4] 116/5 116/10 164/13 164/16     image [2] 61/15 84/23
 17/14 17/18 17/21 18/13 18/25 19/1
                                        how [122] 6/1 9/23 11/5 14/23 20/13     images [2] 12/1 12/1
 20/8 140/2 140/3 140/8 140/10 140/12
                                         20/23 24/22 25/15 26/10 26/14 26/14    importance [1] 137/11
 140/15 141/3 141/6 142/4 144/15
                                         27/11 27/21 28/3 28/13 28/19 29/19     important [2] 52/19 118/22
 145/22 145/24 146/2
                                         31/5 32/7 37/12 39/23 40/15 46/22 47/1 inadmissible [2] 5/15 5/17
help [4] 47/23 154/13 162/12 162/15
                                         47/12 47/18 48/13 48/22 49/4 50/8      inappropriate [1] 11/6
helped [1] 32/24
                                         57/21 57/24 57/25 58/5 62/5 63/14      include [2] 31/24 156/17
helpful [2] 37/25 38/1
                                         64/15 65/4 65/7 65/9 65/17 67/3 68/9   included [3] 17/13 99/24 141/3
helps [1] 144/16
                                         68/14 68/24 69/19 70/24 71/2 71/6 71/9 increase [1] 125/23
HENRY [1] 1/12
                                         71/18 74/14 75/5 76/8 76/20 76/24      indication [1] 13/4
her [40] 7/14 8/19 13/9 13/13 17/22
                                         78/12 78/13 78/19 79/7 79/23 80/3 83/7 individual [6] 12/9 16/20 85/1 86/20
 19/20 19/20 20/15 20/16 21/6 23/16
                                         86/11 86/12 86/24 86/24 87/17 88/15     130/11 141/12
 32/20 33/6 35/16 35/17 35/20 35/22
                                         88/17 88/17 88/21 89/2 89/15 89/23     individuals [1] 16/12
 35/23 36/5 36/5 49/1 66/21 66/22 67/3
                                         92/2 92/6 92/16 96/5 96/9 96/18 96/22 industry [6] 48/5 48/10 48/15 48/20
 67/9 70/6 93/10 96/8 117/3 120/2 120/5
                                         96/23 99/20 105/5 105/25 107/2 108/16 48/24 49/6
 120/16 148/20 150/1 150/3 150/6 150/9
                                         108/22 111/21 114/20 117/23 119/14     inform [1] 143/9
 152/3 152/20 157/17
                                         120/13 120/15 121/3 123/8 127/20       information [3] 18/7 80/7 81/5
here [20] 3/18 4/8 7/18 21/10 23/12
                                         131/3 132/3 132/19 138/18 143/14       Inherent [1] 35/10
 30/25 31/3 31/18 33/15 77/11 81/17
                                         144/13 146/21 148/17 149/9 149/11      initial [7] 104/20 105/2 105/3 105/6
 90/14 90/15 97/16 97/20 104/6 129/4
                                         149/15 153/9 153/12 153/22 154/3        162/14 163/1 163/9
 143/8 164/13 164/16
                                         154/5 154/6 157/22 159/1 159/14        initially [2] 133/17 133/19
here's [3] 14/16 118/21 119/5
                                         159/18 160/4 163/4 164/24              inquire [1] 142/16
hereby [1] 166/5
                                        huge [2] 116/7 116/7                    inside [16] 7/24 7/25 17/16 29/11 36/1
hereto [1] 166/15
                                        hundred [3] 69/13 76/2 76/24             36/14 42/24 43/2 57/23 58/18 131/9
Herzog [11] 58/10 58/11 58/17 58/21
                                        hundreds [1] 6/17                        131/22 131/25 136/8 146/16 163/11
 59/15 132/25 133/1 133/5 133/11 134/5
I                                          117/23 117/24                             kids [1] 66/10
                                          itself [4] 5/16 7/7 55/10 77/22            kind [7] 12/11 80/1 90/3 96/9 134/12
instructedCase
            [3] 25/19 48/12 70/2
                   8:18-cr-00157-TDC          Document 314 Filed 08/22/19146/19           Page   176 of 187
                                                                                               150/2
instructing [2] 4/15 133/11                J                                         kinds [4] 79/24 129/10 149/7 150/3
instruction [3] 34/14 34/17 64/11
                                           Jack [5] 16/13 18/12 145/6 145/7 145/9 knew [4] 18/8 46/6 75/19 118/6
insurance [1] 27/24
                                           jacket [1] 94/16                          Knock [1] 23/1
insured [2] 77/10 77/12
                                           James [1] 54/17                           know [71] 3/4 3/13 6/1 6/9 6/10 7/15
intend [1] 150/16
                                           James.Evans [1] 54/19                      8/24 10/18 11/12 12/9 15/10 15/17 19/9
intended [1] 61/8
                                           January [3] 87/5 87/22 88/6                22/15 29/8 29/18 31/20 32/4 33/19 34/1
interactions [1] 96/5
                                           January 2015 [1] 88/6                      37/3 38/18 38/20 40/10 42/21 44/9
interest [2] 100/19 121/8
                                           January 26 [1] 87/5                        44/12 46/12 46/14 46/22 48/22 49/5
interested [2] 12/3 27/2
                                           JESSICA [1] 1/17                           49/11 50/8 51/22 54/18 55/12 55/20
interesting [2] 9/21 35/19
                                           job [7] 38/12 38/14 91/19 91/21 91/25      57/1 59/11 59/12 59/13 60/17 62/13
interests [2] 71/20 71/22
                                            92/12 92/14                               63/8 74/12 76/20 76/22 78/23 101/5
internal [4] 6/6 138/6 138/15 138/19
                                           joke [3] 134/12 134/19 134/22              105/8 106/23 107/8 112/17 116/13
interpret [1] 142/25
                                           Jones [4] 115/23 115/23 115/25 116/3       123/12 124/24 127/15 133/22 138/14
interpreting [1] 19/22
                                           Jones' [2] 115/25 116/13                   138/19 138/20 141/23 144/4 144/7
interruption [1] 39/8
                                           Jordan [2] 131/17 131/18                   150/7 150/9 156/7 156/8 160/9 161/25
introduce [5] 15/21 19/14 27/6 159/19
                                           Joshua [6] 3/14 4/9 4/15 154/19 154/21 knowledge [10] 16/12 16/23 18/20
 159/20
                                            155/23                                    18/23 19/23 20/6 49/2 49/8 49/17 64/16
introduced [3] 4/16 72/9 72/10
                                           Joshua's [1] 154/25                       knows [2] 37/16 43/22
introduction [1] 3/21
                                           judge [49] 1/9 3/5 3/18 3/20 6/3 6/22 7/6
invest [13] 28/5 50/4 71/7 75/12 119/13
                                            7/22 10/11 10/19 10/24 12/4 12/4 12/15 L
 126/4 129/8 129/11 140/5 141/19
                                            12/16 12/19 13/9 13/17 13/22 14/7        ladies [3] 23/21 97/17 164/11
 149/14 157/23 162/5
                                            14/20 15/16 16/8 16/19 17/6 18/17        laid [1] 31/8
invested [11] 76/3 76/9 76/10 76/12
                                            20/22 21/7 32/10 34/7 35/16 36/25 38/6 Lane [1] 1/22
 76/17 76/21 76/24 105/4 113/25 114/8
                                            38/13 43/25 67/14 67/17 67/17 72/16      language [1] 10/6
 120/3
                                            92/21 92/23 93/4 97/13 98/6 102/2        laptop [2] 149/6 149/7
investigating [1] 117/1
                                            124/2 155/13 164/8 165/2                 larger [2] 3/7 111/17
investing [1] 77/2
                                           judicial [2] 9/17 143/10                  Larry [1] 139/13
investment [19] 54/6 55/9 55/18 61/20
                                           July [3] 1/5 166/10 166/16                last [20] 25/15 26/5 30/15 41/6 42/4
 61/23 62/1 62/3 62/5 62/11 104/20
                                           June [3] 55/1 57/10 57/14                  46/20 57/21 71/12 85/17 91/3 114/11
 105/3 105/3 105/7 113/24 114/11 115/1
                                           June 2016 [1] 57/10                        115/1 127/23 129/14 136/21 145/13
 162/14 163/2 163/9
                                           jury [49] 1/9 8/6 11/23 15/15 21/9 23/12 150/9 153/5 156/8 157/2
investor [5] 62/1 105/6 121/1 121/2
                                            23/18 24/8 25/2 25/25 30/4 30/8 31/3     lately [1] 127/16
 163/6
                                            42/13 51/9 54/14 58/10 60/10 60/11       later [9] 3/12 15/20 16/4 19/2 27/16 33/3
investor's [1] 163/5
                                            65/24 70/20 72/18 74/25 78/12 79/25       43/6 43/8 150/20
investors [5] 71/8 71/14 100/8 105/25
                                            94/7 94/8 97/21 98/5 98/8 98/11 98/19 law [1] 46/15
 122/19
                                            118/13 119/9 126/23 127/4 129/21         LAWRENCE [1] 1/12
invited [1] 47/25
                                            133/5 135/5 137/9 139/7 143/23 144/18 lay [3] 34/8 40/23 47/5
involved [11] 4/18 13/7 119/21 147/8
                                            151/2 155/18 158/13 161/2 163/14         layers [2] 32/5 34/18
 147/20 147/24 148/6 148/15 148/17
                                            164/17                                   lead [1] 131/14
 148/19 154/15
                                           just [109] 4/14 4/21 5/8 5/9 5/23 7/1 7/2 leads [3] 42/21 127/14 127/17
involvement [1] 148/20
                                            7/6 7/9 7/10 7/10 7/12 8/7 8/15 8/15     learn [1] 150/5
involving [1] 7/4
                                            8/16 10/23 11/7 11/10 11/15 12/1 12/4 least [5] 17/20 20/21 36/3 88/20 161/21
is [348]
                                            12/15 13/18 15/12 16/14 18/15 20/13      leave [1] 72/7
isn't [1] 5/23
                                            20/17 21/15 23/14 23/17 24/6 24/7 24/7 leaving [1] 37/23
Israel [7] 37/10 37/10 39/13 40/3 51/13
                                            26/5 29/25 30/3 30/6 31/19 31/19 32/24 LEE [48] 1/5 26/16 26/16 26/19 26/20
 80/22 90/16
                                            35/4 35/16 37/15 38/3 38/23 39/2 43/21 26/22 26/23 28/17 42/20 64/5 65/13
issue [9] 3/11 3/16 3/18 5/1 12/5 21/20
                                            43/22 45/13 52/17 53/15 54/25 59/9        66/15 83/3 84/6 84/22 88/4 88/7 91/16
 23/2 31/20 93/3
                                            59/10 59/10 59/12 63/12 63/13 72/8        91/23 95/18 100/22 107/14 107/15
issues [6] 3/2 20/19 21/14 22/4 31/4
                                            72/11 76/3 77/21 77/22 78/13 78/16        107/16 111/19 118/20 119/11 119/20
 126/16
                                            79/25 81/2 81/5 82/7 86/6 86/6 87/3       122/2 122/8 122/15 124/10 128/6
it [337]
                                            89/13 90/3 90/23 94/8 95/12 97/24 98/7 132/25 137/18 144/6 148/4 148/16
it's [83] 3/13 4/6 4/13 4/14 5/9 7/12 7/24
                                            98/23 99/7 111/1 112/25 116/1 116/5       150/1 150/14 152/11 154/22 155/7
 8/14 8/16 9/4 9/24 10/10 10/22 11/4
                                            117/4 118/8 123/4 123/23 129/22           156/2 156/24 156/25 157/2 166/8
 11/9 11/15 11/15 11/21 12/10 12/22
                                            129/24 130/1 130/15 133/22 133/24        Lee's [1] 157/2
 13/2 13/9 14/15 15/2 16/2 16/14 16/14
                                            141/10 143/4 143/9 145/18 150/19         left [9] 26/6 84/20 84/24 96/14 111/3
 17/10 19/6 19/6 19/8 22/15 23/9 30/5
                                            151/9 157/8 160/19 162/10 162/15          127/16 130/19 132/9 148/12
 30/22 31/21 31/23 32/1 32/12 34/19
                                            163/14 164/24                            Lena [2] 64/2 64/4
 37/21 39/2 42/3 45/7 52/20 60/20 65/22
                                           Justice [1] 1/11                          Lena.Green [3] 63/25 81/1 144/5
 69/10 73/7 74/4 75/2 77/23 78/8 80/14
                                                                                     lengthy [3] 11/25 164/12 165/7
 91/5 92/22 94/5 94/7 96/15 97/15          K                                         Leonardo [1] 131/15
 103/15 103/22 105/4 106/5 107/2 115/6 keep [10] 63/3 63/10 63/13 86/20 91/19
                                                                                     less [4] 60/5 114/25 115/2 115/4
 118/13 118/22 119/7 119/12 124/2           97/17 103/6 116/8 150/18 164/15          let [13] 5/22 35/12 39/11 45/23 47/8
 126/7 126/20 140/4 142/15 150/8 155/9 keeping [1] 102/16
                                                                                      82/11 96/23 106/23 107/6 119/14
 156/9 157/22 159/1 159/10 159/13          keeps [1] 105/22                           120/14 121/24 129/3
 165/13                                    kept [3] 149/5 149/6 149/7                let's [25] 15/9 30/4 38/21 38/23 40/23
italicized [2] 135/20 137/5                Kevin [2] 16/13 128/11                     54/17 55/7 63/24 64/18 77/4 87/15 90/5
items [1] 43/13                            key [1] 72/3                               91/18 101/13 104/15 106/12 106/14
its [8] 4/4 4/6 7/2 10/13 10/14 10/14
L                                         86/18 92/13 106/2 107/20 114/24        may [10] 5/14 5/14 15/20 20/5 38/22
                                          114/24 115/4 119/13 122/5 127/25       54/25 102/1 123/13 142/12 159/13
let's... [8] Case
             108/248:18-cr-00157-TDC
                    109/18 110/19 111/23     Document     314 Filed 08/22/19maybe    Page
                                          140/4  150/1 163/16                             [6] 177  of 187
                                                                                              15/9 31/19 82/23 96/21 126/1
 112/19 155/19 157/24 158/12
                                         Love [1] 91/23                          142/21
letter [10] 17/9 17/12 17/12 19/1 137/19
                                         low [4] 125/19 125/21 125/25 126/2      Maymon [13] 12/24 12/25 13/19 14/3
 140/1 140/21 141/2 144/15 144/20
                                         lower [3] 91/3 141/23 141/24            14/21 79/4 84/25 99/4 99/7 99/9 100/1
leverage [4] 69/13 69/16 162/12 162/16
                                         luck [1] 107/22                         148/23 156/5
lie [19] 4/15 17/15 17/25 19/1 19/3
                                         lunch [4] 20/21 21/1 164/12 164/20      Maymon's [1] 99/5
 41/21 42/12 53/12 60/1 65/14 65/17
                                         lying [4] 24/23 92/2 97/8 136/5         Mazugi [3] 42/3 42/8 42/12
 129/7 132/7 137/1 137/3 140/13 140/15
                                                                                 Mazugi's [1] 42/5
 142/1 142/2                             M                                       me [40] 5/22 24/7 28/2 28/18 29/7 35/12
lied [4] 24/14 41/22 42/13 58/6
                                         M-A-Z-U-G-I [1] 42/4                    37/21 39/1 39/2 39/11 45/23 47/8 48/16
lies [9] 4/20 6/7 6/8 78/16 79/24 97/4
                                         machine [2] 166/5 166/13                56/5 59/8 66/4 69/23 74/4 74/13 82/11
 129/10 139/4 153/22
                                         made [16] 14/14 22/5 57/1 59/4 65/8     84/19 94/19 96/20 96/22 96/23 106/20
like [54] 3/15 14/10 20/6 20/7 27/6
                                          66/11 66/14 69/21 70/22 72/2 78/20     107/5 107/6 113/23 115/13 116/6 120/5
 27/24 29/20 32/23 34/21 42/20 42/22
                                          78/21 105/15 114/5 132/8 138/8         120/14 121/24 129/3 133/20 142/21
 43/5 43/16 46/1 52/5 55/2 55/2 58/4
                                         mail [4] 44/24 44/24 45/2 45/5          151/11 152/12 153/4
 59/9 61/2 62/17 63/11 68/1 68/20 71/17
                                         mailed [1] 89/23                        mean [52] 5/22 9/10 10/10 10/22 11/2
 72/3 75/13 78/19 78/21 82/7 82/24
                                         main [1] 7/25                           11/2 13/14 19/5 22/14 31/4 31/19 33/19
 89/23 95/20 96/6 97/12 110/5 112/3
                                         make [36] 4/1 4/2 27/21 38/23 58/7 59/1 36/16 37/23 38/3 38/16 38/22 45/2 45/6
 112/14 112/17 113/2 113/4 122/8
                                          59/6 65/7 65/10 67/25 68/7 68/11 70/15 50/24 61/18 64/12 68/20 73/12 77/11
 129/20 131/24 132/8 134/17 142/6
                                          70/16 70/18 72/4 72/4 72/8 75/15 75/18 89/14 90/15 92/4 102/18 103/3 103/12
 144/9 146/18 158/22 159/24 160/3
                                          77/2 78/24 82/7 101/5 101/8 115/2      104/8 105/11 106/24 107/5 108/13
 160/25 165/9
                                          121/11 121/23 122/10 125/15 126/23     109/3 109/6 110/16 111/2 111/8 111/12
likely [3] 115/2 115/2 115/4
                                          128/20 129/3 141/19 141/24 163/7       111/13 112/15 117/18 125/21 132/8
limited [1] 11/21
                                         makes [2] 59/13 126/25                  135/18 149/10 149/13 157/14 157/20
Lindsay [16] 17/10 25/10 25/11 25/23
                                         making [17] 15/4 27/8 27/21 49/18       Meaning [1] 13/20
 25/23 25/23 26/5 26/8 91/20 106/18
                                          49/21 50/2 50/6 50/9 50/12 55/12 55/20 means [14] 15/12 43/22 49/15 50/25
 106/18 116/5 116/9 132/2 132/3 161/4
                                          121/22 122/5 125/7 125/24 133/9        61/19 64/13 90/12 103/13 104/9 111/3
Lindsay.Wells [1] 25/9
                                          152/21                                 111/10 111/11 112/16 161/19
line [9] 45/17 56/20 80/20 89/18 106/18
                                         man [1] 58/9                            meant [9] 13/19 45/24 58/5 61/10 61/11
 127/24 129/14 156/1 156/4
                                         manage [3] 135/25 161/13 161/16         90/16 92/11 121/19 121/20
lines [2] 22/15 159/4
                                         managed [1] 109/4                       meantime [1] 158/4
lioness [4] 112/3 112/10 112/15 113/5
                                         management [1] 15/4                     measure [1] 68/21
lionesses [1] 113/2
                                         manager [18] 28/11 53/3 54/24 55/3      measurement [1] 68/23
LIORA [2] 2/4 107/20
                                          80/19 87/9 90/9 99/6 102/9 102/13      mechanical [1] 1/24
liquid [2] 69/10 69/25
                                          105/12 106/15 107/4 107/9 113/17       meet [1] 39/5
liquor [3] 14/2 14/8 14/9
                                          124/9 127/10 159/15                    meeting [1] 13/11
Lisa [4] 1/21 166/3 166/19 166/20
                                         managerial [1] 55/2                     member [1] 36/23
list [5] 12/8 21/3 31/4 57/13 107/2
                                         managers [16] 26/16 33/7 34/10 43/9     mention [1] 82/7
listed [1] 12/8
                                          44/6 44/14 53/1 66/16 83/4 84/23       mentioned [3] 67/6 128/8 163/11
listen [1] 101/10
                                          102/12 114/18 119/11 122/9 122/15      message [2] 64/7 154/1
lists [2] 37/7 51/23
                                          132/13                                 met [1] 149/22
little [10] 14/1 20/23 26/24 59/12 59/12
                                         managing [2] 138/8 161/23               Michael [11] 104/5 113/13 113/14
 73/1 88/23 89/22 150/19 160/4
                                         many [17] 18/21 46/22 48/22 49/5 50/8 113/23 115/13 115/14 115/17 115/20
LLP [1] 1/16
                                          59/25 63/14 65/7 65/9 67/3 68/25 76/20 127/7 127/9 156/6
located [1] 8/9
                                          78/19 86/24 86/24 87/17 125/7          microphone [3] 3/19 24/8 157/5
lock [1] 101/16
                                         map [1] 38/8                            middle [3] 26/7 101/10 110/9
London [2] 160/7 161/7
                                         March [3] 99/8 124/6 132/18             might [9] 20/12 20/16 20/17 22/4 23/9
long [7] 10/22 19/4 26/10 62/23 101/9
                                         March 20 [1] 124/6                      79/14 123/23 150/16 165/16
 132/3 132/19
                                         marginal [1] 11/18                      Mila [3] 149/20 149/22 149/25
long-term [1] 101/9
                                         mark [20] 67/15 67/22 69/6 73/20 73/23 Miller [12] 3/15 4/9 4/15 5/6 5/21 5/23
longer [1] 59/1
                                          74/5 74/6 74/19 74/22 75/9 75/15 76/2 6/11 6/25 154/19 155/23 155/25 156/12
look [44] 3/15 9/22 10/1 10/7 17/6 22/17
                                          76/11 86/5 96/12 110/22 130/15 151/3 Miller's [3] 154/21 154/25 156/16
 22/18 24/25 29/23 30/3 50/15 53/15
                                          151/6 152/17                           million [15] 13/2 14/4 83/11 85/21 85/24
 54/5 57/7 62/7 63/24 84/24 89/17 90/24
                                         marked [1] 72/11                        89/19 89/22 90/14 90/15 95/21 95/22
 91/12 98/17 103/14 104/15 106/14
                                         market [4] 58/3 62/25 63/13 101/7       95/23 99/8 99/24 100/2
 108/3 108/5 110/19 112/7 112/19 120/8
                                         marks [2] 110/14 110/16                 mind [3] 97/17 142/25 164/15
 128/2 129/14 140/18 143/24 144/15
                                         MARYLAND [4] 1/1 1/4 1/22 166/5         mine [1] 110/25
 144/19 146/4 155/8 156/21 157/8
                                         masse [1] 78/7                          minimal [1] 10/13
 158/12 160/19 162/17 165/14
                                         Master's [8] 29/3 33/16 46/4 46/6 47/16 minimum [1] 152/20
looked [4] 20/24 21/4 54/25 91/3
                                          47/19 160/7 161/6                      minute [2] 74/22 86/5
looking [14] 8/12 16/19 30/11 30/14
                                         material [3] 4/5 7/18 157/10            minutes [5] 97/16 97/20 98/2 164/13
 45/16 49/14 53/19 84/20 89/20 91/2
                                         materials [8] 6/8 21/24 149/2 149/4     165/2
 94/24 98/16 127/6 162/23
                                          149/7 154/13 154/16 156/18             misidentified [2] 72/23 72/24
lose [7] 49/16 62/4 62/5 68/11 68/13
                                         matter [5] 33/25 34/16 62/21 138/11     mistake [1] 93/7
 116/8 116/8
                                          164/24                                 mistaken [1] 12/12
losing [1] 116/11
                                         mattered [1] 68/23                      mistakes [1] 81/17
loss [1] 116/7
                                         matters [2] 19/17 19/19                 misunderstood [1] 31/11
lost [4] 62/11 63/2 77/13 117/23
                                         Mauritius [3] 90/21 147/25 148/3        model [4] 32/25 34/19 35/5 36/6
lot [18] 6/20 29/16 50/6 50/9 82/18
M                                        133/11 134/5 134/8 134/20 143/1          Ms. Green's [1] 19/6
                                         143/21 151/8 165/3 165/12                Ms. Morales [7] 150/3 150/11 151/21
MohamedCase[1] 124/11
                 8:18-cr-00157-TDCMr.Document[84] 5/6 5/21314      Filed
                                                            5/25 6/11 6/2508/22/19
                                                                           6/25       Page
                                                                                   152/3 152/9178   of 187
                                                                                                152/19 153/2
moment [7] 30/25 101/11 102/1 123/4
                                         9/13 12/25 13/19 14/3 14/21 16/18        Ms. Morales' [2] 150/7 152/24
123/13 123/20 142/19
                                         16/18 16/20 16/20 17/9 20/10 20/11       Ms. Theriault [12] 66/8 66/20 67/8 67/25
money [95] 4/1 8/7 9/11 14/14 14/22
                                         21/6 34/15 34/23 35/2 36/19 37/5 38/8 68/6 69/22 70/15 71/5 71/8 71/12 71/15
14/23 17/16 24/15 24/19 42/12 48/17
                                         41/11 41/14 41/17 41/21 42/8 42/12        71/17
50/2 50/4 50/6 50/9 53/13 58/6 63/3
                                         44/21 45/18 46/6 46/12 50/20 53/9        Ms. Welles [11] 3/22 4/4 16/10 18/24
63/10 63/15 66/22 68/11 68/12 68/13
                                         53/12 57/8 57/17 79/4 81/6 81/12 81/19 19/2 20/3 20/20 20/23 27/11 37/4 94/12
68/15 68/24 69/9 69/20 69/24 70/16
                                         99/9 100/1 102/15 104/3 104/5 104/11 much [24] 11/15 11/19 14/23 20/25
71/2 71/24 72/2 72/4 72/4 75/12 76/3
                                         105/20 105/22 115/25 115/25 116/3         28/19 28/21 62/5 68/24 75/5 76/8 83/7
76/8 76/12 76/17 76/21 76/24 77/3
                                         116/13 124/16 124/23 125/10 125/12        86/11 86/12 88/21 89/15 91/3 99/20
77/13 77/15 80/4 81/22 83/7 88/19
                                         127/15 129/4 129/7 131/16 139/16          105/9 107/2 120/13 120/15 132/5 163/7
88/20 88/21 89/15 92/3 92/13 97/5
                                         139/25 140/12 140/15 140/22 141/17        164/24
100/8 100/14 101/3 101/16 102/24
                                         143/1 144/15 144/20 145/15 145/16        multiple [1] 32/5
103/4 103/7 103/9 105/13 105/23 106/1
                                         145/19 155/6 155/25 156/12 156/16        multiply [1] 13/5
107/3 109/7 114/15 115/3 117/8 117/8
                                         156/17 158/2 159/14 165/15               must [1] 74/12
117/13 117/15 117/24 117/25 118/7
                                         Mr. Alamin [9] 34/15 35/2 36/19 41/11 mute [2] 83/13 93/11
118/23 120/4 121/3 126/5 127/25 129/8
                                         41/14 41/17 41/21 44/21 45/18            my [45] 8/6 9/10 25/11 26/2 26/4 26/5
129/11 129/17 130/13 130/21 137/3
                                         Mr. Alamin's [2] 34/23 46/12              26/7 26/7 34/13 47/21 47/22 49/15
140/4 140/17 141/20 141/23 153/14
                                         Mr. Alfasi [3] 81/6 81/12 81/19           49/17 49/18 56/24 70/15 71/4 76/3 78/8
160/17 163/5
                                         Mr. Barzilay [5] 53/9 53/12 102/15 104/3 89/1 93/7 112/24 113/1 114/1 116/1
monitoring [1] 66/16
                                         104/5                                     116/4 116/12 130/13 130/21 132/9
Montgomery [4] 9/6 9/13 143/10 143/16
                                         Mr. Bigelman [1] 127/15                   142/22 146/25 148/9 148/9 159/14
Montgomery Burns [1] 143/10
                                         Mr. Bloom [2] 37/5 50/20                  160/5 160/7 161/4 161/5 161/18 161/19
month [32] 12/23 13/2 13/3 14/4 14/23
                                         Mr. Bryant [2] 21/6 165/15                166/6 166/13 166/14 166/15
26/11 55/5 55/10 55/13 68/7 68/18
                                         Mr. Burns [1] 9/13                       myself [2] 143/13 160/4
68/25 75/3 85/17 85/22 85/25 86/21
                                         Mr. Burton [9] 17/9 139/16 139/25
87/18 88/5 88/21 88/25 89/18 89/21                                                N
                                         140/12 140/15 140/22 141/17 144/15
90/2 90/12 91/5 91/10 92/17 95/19 99/8
                                         144/20                                   N-I-R [1] 145/14
152/21 152/25
                                         Mr. Cohen [8] 16/18 16/20 16/20 20/11 name [63] 7/18 8/23 16/14 16/15 17/2
monthly [15] 55/9 56/14 56/16 56/23
                                         143/1 145/15 145/16 145/19                25/10 25/11 25/15 25/17 26/5 26/5 26/8
68/1 83/7 87/23 88/1 102/25 103/1
                                         Mr. DiCaprio [1] 131/16                   33/8 33/11 41/3 41/5 41/6 41/25 42/2
103/4 141/13 141/18 161/17 161/25
                                         Mr. Fisher [2] 5/25 6/25                  42/3 42/4 42/23 52/23 53/5 60/25 61/2
months [6] 101/9 114/1 114/8 114/11
                                         Mr. Harel [2] 155/6 158/2                 64/2 64/4 80/15 80/15 81/12 82/8 91/6
115/2 123/10
                                         Mr. Harel's [1] 156/17                    91/8 95/3 102/13 102/14 113/14 114/1
moot [1] 10/25
                                         Mr. Jones [2] 115/25 116/3                115/20 119/23 127/7 127/9 128/11
Morales [10] 149/20 149/23 149/25
                                         Mr. Jones' [2] 115/25 116/13              131/14 131/25 132/6 145/7 145/9
150/3 150/11 151/21 152/3 152/9
                                         Mr. Maymon [7] 12/25 13/19 14/3 14/21 145/13 145/14 145/22 149/20 150/7
152/19 153/2
                                         79/4 99/9 100/1                           150/9 154/19 154/25 156/8 157/2
Morales' [2] 150/7 152/24
                                         Mr. Mazugi [2] 42/8 42/12                 159/14 161/1 161/4 166/16
more [47] 6/20 14/22 24/19 35/4 37/15
                                         Mr. Miller [6] 5/6 5/21 6/11 6/25 155/25 named [4] 58/10 66/5 95/2 139/13
38/4 40/23 44/7 48/17 50/4 52/4 52/5
                                         156/12                                   names [9] 16/13 18/3 20/7 20/17 25/20
59/1 59/13 59/14 60/1 60/5 63/15 66/22
                                         Mr. Miller's [1] 156/16                   25/22 26/1 82/8 156/3
69/18 71/24 75/12 76/15 77/2 77/3
                                         Mr. or [1] 159/14                        nature [1] 10/15
81/24 114/24 115/2 118/7 118/23
                                         Mr. Pollack [1] 38/8                     near [1] 130/9
119/13 119/18 120/19 121/3 121/11
                                         Mr. Proctor [1] 20/10                    necessarily [1] 126/6
121/20 121/22 125/24 126/4 127/25
                                         Mr. Selmi [4] 124/16 124/23 125/10       necessary [1] 138/7
133/8 133/8 141/19 141/25 141/25
                                         125/12                                   need [21] 4/18 9/7 10/1 12/13 14/5
141/25 164/25
                                         Mr. Simpson [4] 57/8 57/17 104/11         15/10 19/11 21/9 22/18 23/9 60/1 67/12
more convincing [1] 141/25
                                         105/22                                    70/4 74/10 97/23 126/19 129/25 129/25
morning [12] 13/10 24/4 24/5 97/14
                                         Mr. Simpson's [1] 105/20                  144/18 161/21 164/20
99/10 99/13 99/14 99/21 100/2 116/10
                                         Mr. Torre [2] 129/4 129/7                needed [3] 43/12 116/6 119/20
159/13 164/12
                                         Mr. White [1] 16/18                      needs [1] 118/22
morning/evening [1] 159/13
                                         Mr. Yusef [1] 46/6                       nervous [1] 26/23
most [8] 52/18 63/8 65/4 84/2 84/5
                                         Mrs. [1] 159/14                          net [19] 13/6 14/24 83/8 85/24 87/20
88/19 110/25 113/24
                                         Mrs. XX [1] 159/14                        88/22 88/23 89/18 90/14 90/15 91/2
mostly [4] 43/9 109/8 117/11 131/25
                                         Ms [186]                                  91/2 92/17 95/25 96/1 99/11 99/12
motion [3] 12/13 21/20 21/23
                                         Ms. [41] 3/22 4/4 16/9 16/10 17/19        99/23 99/23
motions [2] 21/17 21/17
                                         18/24 19/2 19/6 20/3 20/20 20/23 27/11 never [4] 67/5 76/10 116/9 117/3
mouse [1] 95/10
                                         37/4 66/8 66/20 67/8 67/25 68/6 69/22 new [31] 1/13 15/13 17/1 27/7 44/23
move [2] 10/15 128/21
                                         70/15 71/5 71/8 71/12 71/15 71/17         45/5 85/11 85/13 85/16 90/11 91/21
moved [4] 33/10 78/7 154/22 160/6
                                         79/10 94/12 116/23 119/25 120/13          93/18 94/14 96/2 98/21 127/18 139/3
movie [2] 131/12 131/16
                                         120/16 120/19 150/3 150/7 150/11          145/22 146/22 146/24 147/3 147/5
Mr [53] 2/5 4/23 5/22 5/23 9/1 10/4 10/8
                                         151/21 152/3 152/9 152/19 152/24          147/13 148/18 154/13 154/15 154/24
10/25 11/11 13/23 15/23 17/11 18/2
                                         153/2                                     158/21 159/10 163/16 163/21
18/2 18/11 19/5 22/3 22/8 23/25 32/8
                                         Ms. Alfasi [1] 79/10                     next [37] 12/17 21/5 33/17 37/25 38/1
33/23 35/12 38/2 38/13 39/9 40/23 42/5
                                         Ms. Bor [4] 119/25 120/13 120/16          47/24 49/14 52/9 55/23 60/7 60/11
52/17 58/17 58/21 59/15 67/12 78/6
                                         120/19                                    65/21 67/10 69/2 70/9 72/5 74/13 74/16
79/7 95/6 98/14 113/16 114/3 126/19
                                         Ms. Green [3] 16/9 17/19 116/23           75/20 77/4 89/20 103/14 106/4 107/11
128/5 128/19 129/13 133/1 133/5
N                                        NW [2] 1/13 1/18                           37/15 37/25 38/2 38/2 44/7 44/14 53/1
                                         NYU [1] 161/9                              53/16 53/19 53/24 54/2 62/14 72/3
next... [13] 107/13
          Case      108/4 108/4 109/16
                  8:18-cr-00157-TDC           Document 314 Filed 08/22/1972/14         Page     179  of 89/3
                                                                                                        18791/3 92/23
                                                                                          78/19   88/14
 111/23 115/5 130/24 136/15 142/6         O                                         102/12 104/24 106/22 106/22 110/6
 156/23 163/19 165/8 165/11
                                          object [7] 3/21 34/22 49/7 73/2 73/3      116/5 119/25 123/20 142/10 144/24
NFP [7] 74/25 75/1 75/2 75/6 75/9
                                           78/2 142/24                              144/25 148/24 150/6 155/16 155/17
 75/14 75/15
                                          objecting [1] 20/2                        155/17 159/24
Nick [3] 80/15 80/15 156/5
                                          objection [50] 4/8 4/10 5/5 9/1 10/25    one-half [1] 13/4
nine [2] 95/21 95/23
                                           11/11 14/5 16/6 18/3 18/5 18/9 19/8     ones [4] 15/4 29/20 30/15 52/7
nine million [2] 95/21 95/23
                                           19/9 19/25 30/20 30/21 30/22 31/11      ongoing [1] 21/14
Nir [1] 145/14
                                           31/19 40/20 44/18 45/19 46/9 46/18      only [26] 4/1 4/10 4/11 8/3 29/14 46/14
Nissim [2] 80/17 156/6
                                           47/4 48/25 50/10 54/12 59/19 72/10       49/16 66/9 72/18 81/25 82/9 82/12
no [124] 1/3 5/6 5/16 5/16 5/16 5/25 9/3
                                           77/24 78/9 84/9 84/9 92/8 93/2 94/1      82/14 83/13 90/14 90/15 93/9 100/2
 9/15 9/15 9/15 11/3 11/24 14/4 14/18
                                           94/2 94/4 100/10 102/6 106/10 116/20 109/9 123/18 126/18 129/16 134/17
 17/5 17/14 17/14 19/1 19/13 19/22
                                           121/5 123/25 124/19 126/17 126/17        136/23 153/19 161/1
 21/12 21/13 22/18 25/14 25/16 27/15
                                           134/13 147/6                            open [13] 22/16 39/7 63/12 90/20 90/21
 28/24 29/7 29/16 31/14 31/22 34/14
                                          objectionable [1] 20/12                   97/17 104/19 104/22 105/1 121/21
 37/9 37/9 37/9 37/19 39/1 44/18 44/24
                                          objections [6] 20/19 31/5 149/9 149/9     143/19 161/20 164/15
 45/2 46/8 46/17 48/8 49/25 52/8 54/12
                                           149/10 149/11                           opening [1] 22/3
 55/14 55/22 57/3 59/17 62/12 62/15
                                          observe [1] 136/12                       operate [1] 60/25
 62/20 67/7 68/5 70/8 70/19 71/10 76/7
                                          obtained [1] 85/22                       operated [3] 61/1 61/3 108/23
 77/16 77/18 79/3 79/6 79/9 79/12 79/15
                                          obviously [3] 6/24 21/20 21/21           operation [1] 14/15
 82/2 82/23 83/10 84/9 84/9 86/5 88/12
                                          October [4] 26/10 26/18 28/20 29/5       opposed [1] 37/19
 94/1 94/1 97/3 97/6 106/10 107/7
                                          October 13 [3] 26/10 28/20 29/5          option [17] 26/4 32/12 37/10 39/13
 108/20 109/8 109/11 114/19 114/22
                                          October 2014 [1] 26/18                    39/17 39/19 51/12 51/13 51/15 62/2
 117/3 122/12 122/18 122/22 123/3
                                          odds [1] 123/2                            64/10 106/22 113/17 121/13 123/11
 123/25 126/6 126/17 129/18 129/25
                                          off [14] 4/10 11/8 16/7 38/6 74/24 99/3 127/10 159/16
 131/7 132/23 133/20 135/2 136/11
                                           102/25 103/4 103/9 104/8 113/22 114/2 Option's [1] 91/22
 137/21 138/17 138/23 140/9 140/11
                                           118/23 163/21                           options [9] 76/9 76/10 76/21 81/22
 141/7 141/16 142/5 143/2 143/2 144/3
                                          offer [12] 10/19 13/3 69/15 69/16 72/13 122/2 136/3 147/15 158/9 159/6
 146/1 146/3 147/14 149/24 152/8 153/1
                                           72/24 106/7 106/7 126/21 126/22         Options-call [1] 159/6
 153/21 155/17 155/22 161/11 162/2
                                           129/20 155/15                           options-script [1] 158/9
 162/19 162/25 164/23
                                          offered [4] 28/15 34/15 34/19 147/5      order [11] 24/15 28/2 59/25 60/1 66/22
nobody [4] 76/22 104/20 105/10 105/15
                                          offers [12] 30/18 40/19 43/20 44/17       70/5 96/8 103/6 119/8 129/8 140/17
non [1] 75/2
                                           54/11 84/7 92/20 93/24 102/5 123/24     orders [1] 135/25
non-foreign [1] 75/2
                                           126/14 130/1                            Orel [1] 91/22
none [3] 18/15 32/5 88/10
                                          office [33] 10/21 12/21 13/1 13/4 14/11 org [2] 33/12 33/13
norm [1] 114/6
                                           14/15 29/11 35/23 59/5 59/9 80/2 83/19 original [4] 112/7 126/21 126/23 157/5
normal [1] 104/14
                                           85/9 85/13 85/15 86/11 86/18 90/21      originally [2] 16/19 160/6
not [103] 5/8 5/14 5/23 6/17 6/19 7/7 7/9
                                           96/8 96/25 109/12 111/12 111/15         Orseck [1] 1/16
 7/17 8/11 8/20 9/4 9/9 9/19 9/23 10/18
                                           114/10 114/16 131/22 132/1 132/9        other [45] 4/15 8/24 11/9 15/2 15/4
 10/21 11/14 11/19 12/12 13/15 15/9
                                           133/2 134/6 136/9 149/6 158/21           15/18 20/19 21/3 21/4 23/2 29/8 29/17
 15/12 16/1 16/2 16/10 16/14 16/14
                                          offices [8] 7/25 78/25 93/18 94/14 98/21 31/3 32/22 33/1 35/3 36/12 38/5 48/18
 18/13 18/15 20/17 21/5 21/19 22/16
                                           130/8 131/9 163/12                       49/22 50/2 50/6 57/22 59/8 71/14 71/25
 23/9 24/18 24/21 25/17 25/19 30/4 31/2
                                          official [4] 166/3 166/6 166/12 166/20    74/10 74/14 74/17 78/13 79/20 84/23
 31/10 31/12 31/14 31/23 33/12 33/13
                                          often [16] 29/19 29/22 47/12 65/17        89/24 90/18 117/4 120/4 126/24 127/17
 34/6 34/18 34/18 34/19 35/2 36/17
                                           79/23 80/1 82/19 89/23 89/25 92/2 96/5 127/21 131/8 134/1 136/25 143/6
 36/18 36/24 38/13 38/17 40/21 43/21
                                           96/22 96/23 96/25 105/25 106/2           146/21 155/16
 44/5 46/24 49/7 54/20 58/24 60/2 62/2
                                          oh [12] 83/11 86/5 89/10 89/15 90/22     others [5] 50/5 76/16 85/10 89/2 153/23
 62/23 72/10 73/3 81/12 81/19 81/25
                                           92/22 92/25 107/25 108/20 134/19        otherwise [1] 22/23
 82/3 82/6 82/12 92/22 99/12 105/13
                                           137/10 157/3                            our [11] 27/3 27/7 38/8 71/20 82/8 90/1
 106/7 106/24 107/8 108/14 108/21
                                          okay [63] 3/13 3/24 4/3 6/13 7/6 7/21     90/2 91/18 92/14 95/18 161/1
 110/25 112/24 113/25 114/4 117/4
                                           8/18 13/23 14/13 15/1 17/17 18/2 21/2 ourselves [2] 15/10 159/20
 126/6 131/4 135/22 135/23 135/25
                                           21/8 21/8 22/22 23/11 23/19 24/9 30/8 out [33] 24/19 28/13 49/15 53/1 62/2
 136/16 137/6 143/17 144/2 155/21
                                           30/10 30/24 35/19 36/16 37/12 37/22      62/2 63/15 69/20 69/24 75/3 77/15 81/2
 157/4 160/5 160/12 161/1 164/21 165/9
                                           38/10 38/21 39/6 39/8 41/12 44/1 44/19 81/21 86/25 90/23 91/12 100/20 103/25
note [3] 12/5 143/12 143/13
                                           69/10 73/5 78/4 84/11 86/7 93/13 94/3 104/12 108/19 111/12 111/15 116/1
notereading [1] 1/24
                                           95/12 97/14 98/1 98/10 98/12 106/11      117/7 117/16 118/8 119/8 126/5 146/5
notes [1] 166/13
                                           118/14 123/19 124/1 127/1 130/2          150/19 159/22 160/18 161/12
nothing [4] 14/24 14/24 32/2 136/14
                                           136/25 143/18 143/20 145/21 155/17      outline [1] 20/25
notice [3] 9/18 17/5 143/11
                                           159/24 160/3 164/9 164/11 165/3         outlines [1] 38/8
now [20] 6/5 6/23 16/6 23/17 37/3 49/14
                                           165/11 165/14                           outside [2] 97/18 164/15
 65/19 83/15 95/10 97/15 97/23 97/25
                                          old [8] 7/25 59/4 83/19 85/9 85/14 85/15 outstanding [1] 23/2
 101/10 106/7 116/10 155/15 164/7
                                           130/8 133/2                             outweighed [1] 10/13
 164/9 164/12 164/19
                                          Omar [3] 31/22 34/1 41/3                 over [24] 13/6 20/23 26/11 29/1 59/1
Numaris [2] 61/1 61/2
                                          Onasis [3] 80/15 80/16 156/5              59/12 59/14 60/5 65/6 65/11 72/9 76/2
number [12] 37/23 38/19 52/18 59/15
                                          once [4] 35/13 38/18 70/3 94/7            76/11 76/23 88/23 89/22 92/16 113/25
 59/18 59/23 93/8 95/21 103/23 103/24
                                          one [56] 3/17 8/1 8/22 8/24 9/15 13/1     114/8 114/11 115/1 116/10 130/19
 141/21 166/9
                                           13/4 15/1 16/2 20/14 20/14 22/24 23/2 137/22
numbers [9] 8/5 8/11 10/4 11/13 11/20
                                           26/6 27/6 32/8 32/11 33/12 34/14 35/16 over-promised [1] 20/23
 37/19 37/19 37/24 91/3
O                                       phone [6] 47/14 65/6 96/15 96/16 96/24 presentations [2] 149/8 156/13
                                         163/18                                           presumption [1] 6/6
overall [2]Case
            11/2 93/3
                  8:18-cr-00157-TDCphotograph
                                           Document              314 Filed 08/22/19pretty     Page
                                                           [1] 20/6                               [15] 180     of 187
                                                                                                         8/14 10/22 22/23 58/1 69/21
overcome [3] 149/11 149/15 157/22
                                        phrased [1] 20/13                                  74/7 78/22 89/25 96/11 96/20 96/25
overlap [1] 20/25
                                        physically [1] 163/15                              106/2 123/9 127/22 132/5
overrule [1] 19/25
                                        pick [1] 141/21                                   prevent [14] 59/24 60/6 70/2 100/16
Overruled [5] 45/20 49/1 49/9 50/11
                                        picture [1] 3/7                                    100/17 100/21 100/24 102/19 103/13
 121/6
                                        piece [1] 136/10                                   104/25 105/9 108/17 109/4 125/22
overruling [1] 94/4
                                        pieces [1] 8/16                                   previous [3] 5/3 146/25 165/7
overtly [1] 15/6
                                        pitch [1] 75/11                                   previously [10] 9/25 14/16 43/17 72/9
own [8] 10/10 16/9 76/3 76/8 76/12
                                        place [1] 99/15                                    77/24 78/21 104/24 110/6 128/22
 76/17 76/21 76/24
                                        placed [7] 101/9 121/12 122/4 122/16               142/10
owner [2] 58/12 139/1
                                         125/6 125/14 163/4                               primary [3] 92/14 101/14 101/15
P                                       Plan [1] 55/5                                     prior [9] 9/12 11/11 48/4 48/10 48/14
p.m [1] 99/16                           platform     [4]    6/11 27/3  45/8 123/11         93/19 136/2 137/14 147/14
page [31] 3/25 33/17 50/14 54/5 55/7    play [34]      11/17    65/19  65/24 66/23  67/10 prison   [1] 131/20
 55/23 57/5 58/14 58/15 60/12 61/12      69/2 70/9 73/19 74/10 74/18 75/20 77/4 privileged [1] 21/24
 63/18 63/24 81/3 81/6 81/9 89/4 90/24 83/13 84/13 86/6 92/21 93/10 93/10                 Pro [1] 18/2
 109/18 110/2 110/8 110/9 110/19         94/6 95/12       97/12   98/23  130/24  131/16   probably [8] 36/18 68/16 114/24 124/18
 119/22 120/6 120/22 137/24 145/4        149/16 150/16 151/2 151/24 152/10                 127/15 139/23 150/18 160/5
 155/19 156/20 162/6                     152/12    152/13      153/3  153/5  153/17       probative    [6] 11/19 11/24 14/1 14/18
pages [1] 166/11                        played   [25]      65/25   66/24 67/18  67/20      14/19   15/7
paid [5] 18/8 71/6 71/9 71/18 72/1       69/4 70/11 73/21 74/20 75/22 77/6                problem [5] 7/16 19/15 19/16 20/16
panning [2] 14/10 14/14                  83/14  84/15       85/6  86/8  93/12  94/10       157/4
pans [2] 13/13 14/9                      95/14 98/25 131/1 151/4 152/1 152/15 proceed [1] 106/24
paper [2] 8/16 136/10                    153/7 153/23 153/25                              proceedings [5] 1/24 165/18 166/6
paragraph [6] 46/2 141/8 141/9 159/23   playing   [3]     67/13   149/19  154/12           166/12 166/14
 161/13 161/15                          please [81] 3/19 23/19 24/25 25/2 27/17 process [2] 118/21 120/18
paragraphs [3] 159/11 159/23 160/1       30/8 36/2 50/20 50/23 50/25 53/25                processed [1] 118/23
parenthetical [1] 160/19                 54/15  54/18       55/7  55/24  56/9  60/12      processing [5] 109/7 117/17 117/18
Parker [1] 63/21                         65/24  66/23       67/11   70/10 73/19  74/18     117/21 117/22
part [6] 6/18 9/22 12/13 47/17 48/11     75/21  77/4      80/11   80/12  81/3  81/9 83/13 processor     [1] 117/23
 152/11                                  85/5 86/4 87/2 87/3 89/4 90/4 91/13              Proctor [5] 17/2 17/18 20/10 143/1
participating [1] 141/12                 93/10 94/7 95/13 98/12 104/5 106/12               145/23
particular [1] 5/21                      106/23    107/21      108/11   109/18  109/18    produced     [1] 1/24
particularized [1] 18/23                 112/20    113/22      114/2  114/2  114/2        product    [3]  38/22 39/1 140/6
parties [1] 15/10                        118/21    119/22      120/22   123/23  127/4     profanity   [1]  11/25
parts [1] 18/20                          128/3 130/15 134/18 135/13 137/24                professional [5] 75/14 133/22 135/9
party [1] 12/21                          140/19 140/25 141/8 143/23 143/24                 141/25 157/9
pass [2] 50/25 96/7                      151/2  151/25        152/13  155/9  155/19       profit [14] 27/8 27/9 27/12 27/21 27/22
passed [1] 64/7                          157/25 159/4 159/13 159/22 160/18                 49/16 49/18 55/17 126/3 161/17 161/22
past [2] 56/11 67/5                      162/6 163/25 164/18                               161/24 162/14 163/2
Patrick [1] 156/5                       pledge [4] 134/2 134/24 134/25 136/2 profitable [2] 4/1 124/18
pause [3] 14/7 93/13 123/21             plural [1] 134/18                                 profits [23] 4/2 28/1 33/18 49/22 50/13
payment [1] 71/3                        plus [1]    165/9                                  58/25 58/25 68/20 70/16 75/14 104/6
payroll [1] 75/2                        point [15] 6/3 6/15 9/24 19/3 20/1 26/6 104/8 104/9 104/10 104/12 105/14
pending [1] 21/16                        37/22 55/10 77/24 132/13 138/2 138/5 105/16 105/17 113/25 114/4 114/7
people [31] 5/11 6/17 8/21 10/17 16/16 149/8 150/17 160/24                                 114/25 122/6
 17/20 20/8 29/8 31/23 33/12 42/20 43/8 points  [1]     10/24                             program     [11] 17/13 17/15 17/18 26/25
 44/12 46/22 46/24 47/2 49/5 60/22      policies   [1]    12/10                            27/7  28/7    28/9 28/14 140/2 141/4
 86/10 94/24 95/21 111/3 120/4 127/16 POLLACK [10] 1/17 4/23 9/1 13/23 18/2 141/12
 127/17 128/1 128/18 131/25 136/9        19/5 38/2 38/8 38/13 165/3                       progress [1] 90/1
 140/4 156/4                            Pollack's      [4]   10/25  11/11 22/3  22/8      promise [3] 58/24 58/25 59/12
per [1] 92/17                           portfolios [2] 111/6 127/17                       promised [2] 20/23 141/24
percent [2] 55/17 69/13                 portion   [4]    8/12   11/10  15/14  87/3        promising [3] 60/3 60/5 133/3
percentages [3] 29/4 58/15 141/24       position    [5]    13/24   22/23 55/2  145/15     promote [1] 77/12
performance [4] 13/2 15/5 86/21 86/23    145/16                                           promotions [1] 58/3
perhaps [10] 6/17 6/25 11/23 11/23      positions      [2]   36/10  49/16                 prompt [1] 122/3
 12/21 19/8 20/8 20/17 37/5 164/7       possible [7] 23/9 38/17 59/25 69/1                prompted [1] 147/5
period [7] 13/21 19/4 59/1 59/14 60/4    105/9  107/21        108/12                      promptly [1] 137/20
 87/21 133/23                           poster  [2]      12/5  131/10                     pronouns [1] 134/18
permission [1] 135/24                   posters    [1]    131/8                           prosecution [1] 22/3
person [17] 6/18 8/2 11/5 11/6 36/22    potential     [3]   56/6  118/6  119/13           prosecutors [1] 37/18
 38/16 44/7 99/2 118/19 133/1 138/6     Power [1] 149/8                                   protect [1] 139/1
 138/10 138/13 138/16 138/19 142/3      practice    [8]    32/22   33/3 35/22  45/9 45/12 proven [1] 7/3
 155/25                                  66/18  126/20        127/2                       provide [2] 6/20 160/21
personal [10] 16/11 16/23 18/19 19/22 prejudicial [4] 10/14 11/19 11/23 14/1              provided [2] 81/5 153/4
 20/6 47/25 49/1 49/8 160/22 161/3      prepared       [1]   21/5                         provider [1] 123/11
personally [1] 27/9                     preparing       [1]   156/17                      provisions [2] 138/3 138/9
perspective [1] 62/21                   present    [3]    13/11   23/18  98/11            publish [28] 30/4 44/20 60/10 60/11
P                                       reassigning [2] 127/14 127/16                     107/6 120/15 121/24 124/20 136/17
                                        reassigns [2] 111/1 111/2                        replay [1] 11/10
publish... Case
           [24] 65/23 73/18 80/10 87/1
                   8:18-cr-00157-TDC        Document            314 24/18
                                                                       Filed    08/22/19     Page
                                        recall  [15] 9/11 23/24             24/21  50/12 replied [1] 181
                                                                                                      128/12of 187
 106/5 106/6 106/12 109/18 113/8 115/6
                                         55/3 66/5 101/3 117/4 121/15 122/19             reply [2] 128/7 128/19
 118/12 123/17 127/3 135/5 139/7
                                         122/23 122/25 123/1 154/18                      report [3] 138/2 138/18 155/6
 140/19 142/7 142/9 142/12 143/22
                                        receive [14] 39/21 40/7 40/16 55/17              reported [2] 138/11 166/5
 151/1 155/9 155/18 158/13
                                         64/20 75/5 80/7 116/23 116/24 119/8             reporter [5] 1/21 41/7 166/1 166/3
published [2] 73/9 94/8
                                         127/12 146/20 146/24 149/1                       166/20
pull [3] 38/16 38/20 60/12
                                        received [18] 30/12 31/8 31/13 32/15             represent [2] 89/7 103/23
pulling [1] 38/5
                                         32/19 32/20 32/21 34/9 34/9 40/10               represents [1] 103/24
purpose [15] 5/21 7/16 27/1 32/21 34/24
                                         51/20 52/2 57/10 64/22 101/19 112/25 request [10] 22/5 22/8 68/15 103/21
 35/6 35/11 36/4 36/13 52/3 57/16 64/23
                                         126/9 128/15                                     104/23 111/7 119/19 120/23 125/9
 101/14 101/15 140/5
                                        receiving [3] 32/8 35/17 35/18                    134/2
purposes [3] 14/13 35/3 72/18
                                        Recess [1] 98/3                                  Request-85503 [1] 103/21
pursuant [1] 77/23
                                        recognize [7] 25/4 83/17 83/20 83/22             requested [1] 105/14
push [4] 90/3 90/13 153/10 153/12
                                         130/4 151/17 158/15                             requests [13] 106/3 107/21 109/6 111/4
put [22] 10/25 18/22 19/19 24/20 25/1
                                        recollection [2] 7/14 142/22                      114/21 136/16 137/7 137/11 137/13
 52/7 63/15 82/8 87/20 121/25 122/11
                                        recommendation [4] 62/13 62/17 62/22 137/15 137/20 138/8 142/9
 122/13 123/5 124/15 124/16 125/10
                                         63/6                                            required [2] 103/6 119/7
 125/19 125/25 126/2 143/13 160/13
                                        recommended [2] 133/6 133/7                      requirement [2] 70/6 162/18
 162/3
                                        recommending [2] 59/15 59/22                     research [2] 97/18 164/15
putting [6] 15/2 20/6 121/15 121/18
                                        record [20] 52/18 66/11 66/13 67/13              resistances [6] 149/12 149/13 157/10
 125/12 125/21
                                         67/21 69/5 70/12 72/8 73/11 73/22                157/18 157/21 157/22
puzzled [1] 10/8
                                         74/21 75/23 77/7 77/22 85/1 97/24               resolved [1] 21/16
Q                                        143/13 151/5 151/8 161/19                       respect [4] 21/24 22/2 23/3 126/18
Q-2 [1] 141/4                           recorded      [2]   1/24 66/15                   respond [5] 110/22 111/25 112/22
qualifications [1] 62/16                recording      [7]   66/17 149/19  151/17         119/15 158/2
question [22] 9/20 9/21 18/19 19/5 24/6 151/19 153/3 153/19 153/22                       responded [2] 68/15 128/5
 35/20 43/24 45/20 45/21 45/23 49/4     recordings [4] 149/9 149/16 153/25               response [2] 35/10 157/5
 53/25 82/11 110/14 110/15 110/22        154/12                                          responsibilities [3] 54/24 156/16 156/17
 125/3 134/5 134/15 136/21 144/17       records    [1]    19/11                          responsible [2] 138/6 138/10
 147/13                                 red  [5]  38/12      87/17 89/18  94/21  94/22   responsive [1] 22/10
questions [7] 19/25 20/10 20/14 30/7    redacted [1] 123/25                              rest [4] 90/12 94/24 162/10 162/17
 30/7 31/17 142/24                      refer  [3]   37/18    124/12  159/9              resume [1] 98/13
queued [1] 98/7                         reference      [2]   16/22 162/20                retention [31] 8/25 16/18 24/11 34/4
quickly [4] 24/22 37/15 63/19 108/12    referred    [2]   151/8  159/10                   35/18 35/25 41/10 42/7 50/18 51/1 52/4
quite [1] 82/19                         referring    [5]   17/18  69/14  72/15  99/9      53/2 54/22 59/8 74/13 79/17 80/20
                                         151/14                                           80/22 82/5 87/12 87/13 87/14 96/6 96/8
R                                       refresh [1] 7/14                                  101/21 127/11 127/13 128/12 145/17
raised [1] 77/24                        refused    [1]    37/16                           154/23 157/11
range [1] 165/9                         regard [1] 20/18                                 return [10] 54/6 55/8 61/21 61/24 68/17
ranked [2] 88/15 88/18                  regarding [3] 3/3 102/16 165/15                   68/19 68/21 98/5 105/17 141/12
rate [9] 33/15 34/2 49/15 55/16 56/24   regular [1] 66/18                                returning [1] 23/22
 68/17 68/19 68/21 162/1                related [1] 32/6                                 review [1] 97/19
rates [5] 58/19 75/4 121/22 133/2 133/3 relation   [1]    139/21                         reviewed [1] 93/19
rather [2] 16/3 133/9                   relative [1] 99/21                               Richard [2] 115/22 115/23
RDR [1] 1/21                            relevance       [4]  15/7 16/7 16/25   35/4      Rick [2] 113/18 113/19
re [1] 99/25                            relevant [5] 9/23 10/21 22/4 71/1 88/12 right [34] 3/9 6/23 10/2 14/9 17/7 22/14
reach [1] 90/14                         reliable [2] 59/14 141/25                         23/6 24/16 31/25 33/2 33/24 37/3 62/22
reaching [1] 95/18                      reliably  [1]    60/1                             63/6 69/11 74/16 78/2 78/7 79/18 94/8
react [5] 28/4 47/18 48/13 71/19 76/25 Relly [3] 16/10 16/13 144/8                        95/7 95/7 95/9 95/9 95/10 99/18 100/3
reaction [4] 134/11 134/18 134/19       relying  [1]     161/19                           100/4 101/10 120/24 128/13 155/15
 134/20                                 remain    [1]    3/7                              163/12 165/16
read [20] 27/4 27/19 30/8 91/17 104/18 remained [1] 102/20                               risk [25] 27/8 27/20 27/21 27/23 114/22
 113/21 116/3 127/23 128/20 135/20      remember [54] 9/22 26/17 39/12 41/2               117/17 117/18 117/22 121/16 121/19
 137/5 137/9 139/24 145/18 158/23        41/6 41/24 42/15 42/22 44/11 44/15               121/25 122/4 122/11 122/14 122/16
 159/11 160/1 161/15 162/9 163/17        52/12   52/22      58/17 58/23  59/2  59/4       123/6 124/15 124/17 125/6 125/10
reading [2] 107/25 163/21                60/19   63/15      63/17 66/8  66/9  74/6 74/10  125/13 125/19 125/21 125/25 126/2
ready [3] 23/23 23/25 98/13              82/20 83/1 83/3 83/3 83/4 84/2 90/1             risk-free [4] 27/8 27/20 27/21 27/23
real [6] 22/18 25/17 41/5 53/5 154/25    90/19 95/4 116/16 116/17 117/1 118/1 risks [3] 135/22 136/3 136/9
 156/3                                   120/2 120/4 124/22 124/24 125/19                RMR [1] 1/21
realize [1] 78/5                         131/8   131/14      132/17  134/1  134/2  134/8 road [1] 38/8
realized [1] 143/16                      138/15    144/10     145/13  147/23   149/19    Robbins [1] 1/16
really [8] 8/12 20/2 20/11 26/17 26/23   150/2 154/25                                    ROI [1] 55/9
 62/23 116/17 165/1                     remembers         [1]  35/15                     role [7] 41/9 42/5 52/25 80/18 99/5
reason [6] 7/1 38/2 101/6 101/6 124/24  remind    [9]    51/9  58/10  70/20  89/25        113/16 154/21
 149/15                                  100/23 102/21 102/23 133/5 142/21               roles [2] 36/10 53/3
reasonable [1] 133/8                    reminder [2] 24/6 163/20                         room [1] 59/7
reasons [2] 125/5 157/23                repeat [4] 24/7 45/21 45/23 144/17               row [4] 89/5 89/7 89/9 89/13
reassigned [2] 111/5 127/20             rephrase      [9]   47/8 96/23  99/25  100/11    ruling [3] 5/4 16/5 98/6
R                                        146/10 151/6                                       18/8 18/13 18/17 18/20 18/24 19/18
                                        secondly [2] 37/2 37/4                              19/22 20/5 23/24 31/12 31/13 31/14
run [3] 16/2
          Case140/8 148/22
                  8:18-cr-00157-TDC        Document
                                        seconds       [3] 14/5314        Filed 08/22/1932/7
                                                                  86/6 130/25                   Page     182 of
                                                                                                  32/8 32/16     187
                                                                                                              32/18 32/18 32/20
runs [2] 152/14 153/6
                                        secretary [1] 144/9                                 32/21 32/23 32/23 32/25 34/3 34/9 34/9
RUSH [1] 1/12
                                        see [86] 6/24 9/8 11/20 13/13 15/6 17/8 35/3 35/5 35/8 35/13 35/14 35/15 35/17
Russell [1] 1/16
                                         20/18 28/7 31/9 36/4 36/16 37/12 38/10 36/1 36/15 36/15 36/17 36/20 40/13
S                                        41/14 41/17 42/8 44/24 48/1 49/18                  40/14 51/25 52/1 64/17 66/9 66/10
Sabrina [1] 150/8                        50/21    51/7     54/6  55/4  55/7 55/15  55/19    66/10 66/16 67/5 69/23 69/23 69/24
said [28] 7/19 18/11 27/20 31/3 32/23    56/2   56/12      56/23   57/7 58/5  60/14  61/4   69/25 71/7 80/24 80/25 85/24 87/11
 58/22 58/23 66/2 66/15 69/8 76/16       61/15    61/20     62/7   62/10  68/2 69/11  76/4  96/20 96/25 100/22 107/20 108/16
 77/24 78/21 78/22 83/1 103/11 104/24    81/13    81/17     84/23   86/10  87/24  90/8      108/19 108/20 109/11 109/24 110/13
 111/7 114/16 123/10 133/8 142/16        91/6 93/15 94/15 96/6 97/16 97/19 98/1 112/1 112/2 115/12 115/14 115/19
 142/22 158/4 163/16 166/9 166/12        101/21 103/18 105/23 105/25 114/1                  116/9 116/25 118/23 119/15 119/16
 166/14                                  116/1    119/23      126/23   127/6 127/18         120/3 120/3 120/17 120/20 123/10
salaries [1] 144/10                      128/8    130/18      135/15   138/2 138/11         123/10 125/11 128/7 142/24 144/9
salary [2] 71/4 103/10                   139/14     139/18     141/4   141/11  141/14       147/7 147/7 148/22 148/22 148/23
same [8] 41/21 42/12 79/24 99/22         142/17 145/6 148/20 150/24 156/14                 she'd [2] 96/7 123/11
 129/10 130/21 133/1 136/25              158/6 158/9 158/18 159/7 160/21                   she's [8] 13/15 18/15 18/15 19/21 34/23
sample [2] 29/17 29/19                   163/14     164/13     164/15                       95/19 150/5 150/6
Santa [1] 46/5                          seeing [1] 9/22                                    sheet [2] 56/11 108/4
sat [1] 131/20                          seem [2] 32/5 141/24                               shift [26] 13/1 13/8 13/9 13/10 13/19
Sauber [1] 1/16                         seems      [3]   32/2   32/4  34/18                 33/7 53/1 55/3 87/9 90/9 99/10 99/13
save [8] 68/25 92/15 111/11 111/17      seen    [6]   8/6   8/7  9/5 9/7 9/9 12/6           99/14 99/15 99/17 99/21 99/21 99/23
 111/19 112/17 113/1 122/6              sees    [3]   30/9    137/11   137/12               100/2 102/9 102/12 102/13 106/14
saving [1] 110/17                       selected [1] 38/11                                  107/4 107/9 124/9
saw [14] 9/5 22/12 30/15 41/20 42/11    sell  [1]   62/25                                  shifts [1] 13/1
 57/22 110/6 136/8 143/16 148/17 154/9  Selmi    [5]    124/11    124/16  124/23  125/10   shirt [3]  94/15 95/11 99/2
 158/21 158/23 163/11                    125/12                                            Shnizer [1] 8/23
say [41] 5/12 5/18 6/11 14/16 14/19     Selmi-283121 [1] 124/11                            short [1] 21/10
 31/13 32/16 32/18 34/14 34/19 36/11    send    [28]    5/11   5/21  26/12  29/13  29/16   shorter [2] 60/4 90/12
 41/16 53/18 56/14 58/18 58/21 59/11     29/18    43/2     43/16   45/4 45/7  45/10  45/13 shorthand [2] 166/6 166/13
 59/11 59/13 60/1 61/24 62/10 69/17      56/4   56/5     57/18   58/2  63/7 64/14  64/25   shot [3] 11/12 11/15 12/2
 71/13 73/7 73/11 75/13 85/21 85/24      80/4 81/8 89/25 107/4 107/8 111/18                should [14] 36/4 58/18 82/9 106/23
 96/21 101/10 104/25 105/1 109/11        117/13     117/15     122/8                        129/22 135/22 135/23 135/25 138/10
 112/23 114/5 117/3 130/11 150/4 152/3  sender     [4]    35/11   40/21  80/14  155/23      141/17 141/23 149/2 150/5 150/18
 163/20                                 sending      [13]    5/24  6/7 6/7 25/17  27/1     shouting   [1] 95/18
saying [22] 5/13 5/17 6/15 9/24 14/4     32/21    34/24     35/2   52/3 57/17  58/2  81/22 show   [14]  9/4 11/8 12/1 13/5 14/6 14/10
 17/19 19/9 19/12 20/5 20/7 36/17 36/19 105/22                                              14/11 14/15 29/25 54/14 83/12 90/4
 38/25 59/18 68/22 79/5 79/8 79/11      sends [3] 16/9 19/2 57/8                            93/9 144/18
 79/13 79/20 105/12 141/22              senior    [1]   159/15                             showing    [4] 5/6 14/5 15/6 56/6
says [34] 3/25 5/11 5/20 9/10 9/22 35/9 sense [5] 15/4 21/19 22/4 59/1 59/14               shows [1] 143/14
 36/2 36/17 36/21 37/20 38/19 46/2      sent [54] 7/1 17/11 25/8 26/13 29/5                Shut [3] 9/23 130/13 130/21
 47/24 49/14 50/20 56/23 61/15 61/20     29/12 29/14 31/21 31/23 39/21 40/7                sign [27] 8/6 8/6 8/7 9/5 9/5 9/6 9/7 9/25
 80/20 90/11 107/24 119/5 130/13         40/10    40/16     50/20   51/6  53/20  53/24      11/7 11/13 11/20 28/10 87/24 88/1
 135/15 136/16 138/5 141/2 141/11        55/1   60/14      60/20   63/2 63/5  63/21  64/15  130/11 130/19 130/22 131/3 131/6
 158/9 158/9 159/6 160/21 161/13 163/1 64/18 64/24 64/25 80/5 81/7 82/10 87/8 132/14 132/21 132/24 133/14 133/15
scenario [1] 159/10                      87/12 90/8 91/15 101/21 102/9 102/10 134/2 135/10 138/24
scenarios [1] 122/8                      107/13 113/23 116/5 120/9 124/9                   signal [1] 23/12
scheme [1] 131/19                        127/11     139/22     144/14   145/6  145/19      signed [5] 17/10 102/10 133/24 134/24
school [2] 46/4 161/7                    147/17     147/25     148/3   152/12  155/25       134/25
scratch [2] 29/6 29/7                    156/23 164/2                                      significance [4] 19/21 73/12 104/22
screen [12] 11/12 11/15 12/2 15/18 26/9 sentence [11] 27/20 47/24 49/19 55/8                114/9
 38/17 58/14 98/17 108/5 143/9 145/20    55/15    137/5     139/24   141/2  145/19         significant  [5] 48/23 48/23 49/5 49/8
 162/11                                  161/23 162/9                                       49/22
screwed [1] 120/15                      sentences [4] 27/4 27/19 49/14 72/3                signing [6] 136/2 136/10 137/14 137/19
script [20] 3/16 47/17 48/11 92/4 97/9  separately       [1]  73/13                         138/21 139/21
 152/11 153/18 158/5 158/9 159/1 159/6  September         [1]  148/13                      signs  [1] 131/8
 159/12 159/18 160/2 160/13 162/3       seriously      [1]  137/12                         similar  [7] 30/15 36/12 58/3 71/11 71/14
 163/11 163/17 163/22 164/2             serves [1] 14/1                                     78/22 153/24
Script-Tier [1] 159/6                   session [1] 158/24                                 simply [2] 5/9 112/23
script-type [1] 3/16                    sessions       [6]  148/10   148/22  148/23        Simpson [14] 11/13 33/9 33/11 52/23
script.docx [1] 158/10                   148/25     149/2     149/17                        54/21 54/25 57/8 57/17 95/3 102/14
scripts [5] 5/5 149/8 157/16 162/17     set  [5]   22/11     44/12  65/12  88/5  88/6       104/1 104/3 104/11 105/22
 162/20                                 setting [1] 123/12                                 Simpson's [3] 52/25 53/5 105/20
seated [3] 23/20 98/13 164/19           seven [1] 161/21                                   Simpsons [2] 9/6 9/14
Sebastian [1] 63/21                     several     [4]   43/8  53/3   63/11 101/2         Simpsons' [2] 9/18 11/20
Sebastian.Parker [2] 60/15 60/18        she [118] 3/23 5/1 5/10 5/10 5/11 5/11 since [5] 3/4 19/6 56/24 57/2 150/19
second [18] 8/5 27/20 46/1 54/5 73/23    5/11 5/17 5/18 5/18 5/18 5/20 5/20 8/15 single [1] 6/18
 78/1 93/5 106/8 116/7 127/23 129/14     8/18 8/20 8/24 13/11 13/14 13/15 13/16 sit [1] 74/16
 136/18 141/8 141/9 144/25 146/8         13/17 13/17 13/20 13/21 16/11 17/11               sitting [6] 59/9 74/13 74/15 79/21 94/21
S                                       stage [3] 8/23 33/11 102/14               160/25
                                        stand [4] 23/17 98/5 118/24 119/1        sure [23] 7/15 7/17 8/11 9/9 9/19 9/23
sitting... [1] 94/218:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 183 of 187
            Case                        standard [10] 45/9 45/11 45/12 57/25      10/18 10/21 11/14 31/2 31/12 43/21
situation [2] 6/5 15/3
                                         58/1 78/15 78/17 78/18 105/17 127/2      44/5 54/20 72/8 82/8 99/12 101/8
six [5] 101/9 113/25 114/8 114/11 115/1
                                        standing [3] 59/10 77/23 96/20            126/23 128/20 129/3 143/15 165/9
size [1] 139/3
                                        stands [1] 118/25                        Sustained [11] 46/10 46/19 47/6 59/20
skip [1] 7/12
                                        Stark [1] 156/7                           92/9 100/11 116/21 124/20 134/14
slightly [1] 15/3
                                        start [10] 24/23 54/17 74/24 80/12 90/6 134/15 147/10
small [2] 3/11 133/9
                                         109/18 137/19 147/2 155/19 165/17       switch [1] 82/25
smaller [3] 58/25 59/18 59/23
                                        started [7] 24/22 53/1 122/1 141/22      switched [1] 53/2
smartest [1] 58/24
                                         146/19 148/21 160/5
so [172]                                                                         T
                                        starting [3] 67/2 67/15 90/11
solicit [1] 17/15
                                        starts [11] 56/20 69/3 70/10 73/19 74/19 T-H-E-R-I-A-U-L-T [1] 66/6
some [24] 3/6 6/15 11/18 11/20 12/11
                                         75/21 77/5 151/3 153/6 159/24 162/9     T-O-M-E-R [1] 156/10
 15/7 21/3 30/6 31/6 34/10 35/3 36/4
                                        state [1] 52/18                          tab [33] 17/6 24/25 29/23 37/18 37/20
 36/21 38/5 38/22 95/21 101/1 109/2
                                        statement [15] 4/7 4/11 4/19 7/7 7/8      38/4 38/19 39/2 52/9 56/12 60/7 65/21
 109/4 116/12 117/7 117/8 132/13
                                         14/6 14/14 16/9 16/24 17/3 17/4 27/14 65/22 72/5 72/20 98/18 101/17 103/14
 163/18
                                         59/3 59/4 59/6                           103/15 106/4 109/16 113/7 115/6
somebody [11] 32/3 37/20 38/19 52/22
                                        statements [7] 15/5 29/20 30/15 33/14     118/10 126/7 135/8 139/6 142/6 144/16
 74/5 80/14 111/4 111/18 123/5 132/10
                                         52/7 54/6 54/8                           144/19 150/24 155/8 164/5
 145/7
                                        STATES [7] 1/1 1/3 1/9 1/21 75/4 166/4 tabbed [1] 37/17
somebody's [1] 115/1
                                         166/8                                   table [3] 2/1 14/9 15/13
someone [17] 4/17 20/7 32/24 34/5 36/3
                                        stay [1] 63/13                           tactic [4] 70/1 76/13 77/1 163/10
 41/2 41/24 95/2 116/6 116/8 127/7
                                        stayed [1] 23/23                         tactics [3] 63/11 101/2 104/24
 129/17 131/5 139/13 143/10 146/16
                                        stenography [1] 1/24                     take [63] 7/2 8/6 9/10 9/17 11/12 20/14
 149/19
                                        stepped [1] 157/4                         20/21 20/24 21/10 23/16 62/7 65/1 69/9
something [25] 11/4 11/6 12/6 18/8
                                        still [8] 3/7 11/12 33/3 40/21 49/16      69/20 69/24 77/15 77/19 84/24 87/19
 19/10 22/17 28/15 29/17 32/24 57/18
                                         129/20 137/1 137/3                       97/14 100/5 102/24 103/3 103/5 103/11
 59/11 59/13 62/23 62/24 68/1 74/25
                                        stipulating [1] 9/16                      103/12 103/13 104/6 104/7 104/8 104/9
 75/10 75/13 78/6 104/13 112/2 118/1
                                        stock [1] 140/5                           104/21 105/11 107/21 108/3 108/11
 122/9 136/17 138/18
                                        stop [8] 14/8 15/12 83/15 94/8 97/4       109/10 109/13 111/5 111/8 111/9
sometimes [6] 82/22 111/3 111/15
                                         97/13 101/13 136/9                       111/10 111/14 112/3 113/22 114/2
 111/16 126/3 158/21
                                        stopped [3] 10/23 15/18 99/7              114/3 117/7 117/22 117/24 118/8 126/5
son [1] 67/6
                                        stopping [1] 150/16                       127/25 130/13 130/21 131/5 132/11
soon [2] 133/19 143/16
                                        stops [1] 15/14                           154/2 162/17 164/7 164/12 164/19
sooner [2] 21/21 23/9
                                        story [2] 160/25 161/3                    165/14
sophisticated [1] 140/6
                                        streamlined [1] 22/12                    taken [14] 7/24 69/22 69/23 83/18 85/8
sorry [66] 3/20 17/5 17/9 26/21 26/23
                                        Street [7] 1/18 29/2 131/11 131/12        93/17 94/13 96/3 98/20 98/21 103/7
 27/19 30/4 39/8 41/16 48/3 53/4 53/18
                                         131/19 131/22 161/8                      130/5 130/7 166/13
 54/1 59/10 61/1 61/9 62/12 64/3 66/13
                                        strike [2] 46/10 46/19                   taking [4] 63/15 104/12 109/6 129/17
 71/13 78/4 82/11 84/4 85/15 86/5 87/3
                                        string [1] 18/14                         talk [11] 7/13 18/14 69/13 75/8 85/10
 88/16 88/17 89/8 89/9 89/13 89/16
                                        strong [2] 46/2 61/16                     104/7 116/6 129/17 131/21 134/6
 92/22 92/25 93/4 99/25 100/1 107/6
                                        studiously [1] 37/16                      165/16
 107/7 107/10 108/1 108/7 113/3 113/4
                                        stuff [3] 42/22 58/4 82/24               talked [9] 23/4 77/10 99/8 99/13 100/22
 115/16 116/23 120/14 124/2 125/4
                                        subject [19] 5/1 19/17 19/19 26/25        113/23 133/1 150/1 161/22
 125/23 134/19 137/9 137/10 137/22
                                         44/23 45/17 55/4 61/4 78/8 83/2 103/20 talking [21] 17/21 31/2 37/20 43/5 58/18
 146/10 146/14 151/15 153/11 154/6
                                         103/21 106/23 109/25 113/18 115/25       59/10 74/24 75/9 83/1 83/3 83/4 83/4
 155/10 156/16 157/1 157/3 157/4
                                         124/11 124/12 127/14                     84/3 84/5 93/22 96/16 96/19 100/2
 162/10 162/22
                                        subscribed [1] 166/15                     134/8 143/5 150/3
sort [6] 4/25 8/16 12/20 14/17 19/8
                                        subset [1] 22/6                          talks [4] 28/6 33/17 100/1 161/23
 21/14
                                        substance [2] 5/2 108/8                  tape [1] 166/14
sounded [1] 20/20
                                        substantially [1] 22/12                  taped [1] 163/19
SOUTHERN [1] 1/2
                                        subtitle [1] 92/21                       tapes [1] 78/17
space [1] 130/9
                                        subtitled [1] 98/19                      target [12] 65/12 87/23 88/1 88/6 88/25
speak [7] 24/8 26/24 42/8 53/9 129/1
                                        subtitles [1] 84/14                       89/1 89/2 89/21 91/10 91/20 95/18
 129/4 159/14
                                        success [14] 14/25 33/15 34/2 49/15       95/21
speaker [2] 12/23 13/18
                                         56/24 58/19 70/24 88/9 104/7 133/3      targets [3] 88/3 88/5 90/2
specific [3] 35/4 76/4 133/22
                                         133/3 135/23 136/6 162/1                tasked [1] 4/17
specifically [3] 35/16 82/9 116/17
                                        successful [3] 121/23 125/7 125/24       tasks [1] 43/12
speech [2] 134/11 134/20
                                        such [1] 137/13                          taught [2] 153/9 153/12
speeches [3] 157/10 157/12 157/15
                                        suggestion [1] 15/8                      Taylor [3] 25/24 26/5 106/18
spell [1] 25/15
                                        sum [1] 5/2                              TDC [2] 1/3 166/9
spelled [3] 42/3 155/4 156/10
                                        summarized [1] 4/25                      TDC-18-00157 [2] 1/3 166/9
Spelling [1] 66/6
                                        summary [3] 18/22 19/14 61/16            teach [3] 154/5 154/6 157/22
split [1] 58/14
                                        sunglasses [1] 99/3                      team [6] 15/24 22/3 22/5 22/9 51/1
spoil [1] 91/19
                                        supervisor [1] 26/18                      127/13
spoke [1] 97/2
                                        supplementing [1] 23/5                   technology [1] 16/1
spot [2] 123/11 140/1
                                        supposed [16] 32/25 38/20 52/6 65/10 tee [1] 12/15
square [2] 89/17 89/20
                                         79/16 82/3 82/6 100/14 100/17 108/16 teed [1] 12/6
squares [1] 56/14
                                         154/1 154/3 159/19 159/20 160/24        Tel [11] 60/20 60/21 60/22 60/24 63/22
stable [1] 22/23
T                                          77/17 82/6 88/10 92/23 97/4 101/5         15/5 15/11 15/19 15/23 15/24 16/1
                                           101/7 102/19 107/21 108/11 108/14         18/17 19/6 19/7 19/24 20/1 20/13 20/22
Tel... [6] Case
           64/16 90/20 148/6 148/10
                   8:18-cr-00157-TDC         Document       314109/7
                                                                   Filed  08/22/19       Page
                                           108/15  109/2 109/7        111/1 112/3 21/1      21/10184
                                                                                                  21/15of21/15
                                                                                                          18721/16 22/14
 148/15 150/12
                                           112/3 112/5 112/6 112/14 112/23 113/2 23/3 28/3 31/11 33/10 33/16 34/8 34/13
tell [54] 8/14 27/25 28/25 39/2 47/2 47/9
                                           113/4 118/7 123/12 126/3 126/5 126/25 34/16 34/25 35/6 35/15 36/20 36/21
 47/12 47/15 48/3 48/4 48/9 48/18 49/21
                                           129/8 129/11 137/1 137/3 148/22           37/1 37/23 38/6 44/5 52/6 55/1 68/15
 50/1 50/5 67/8 67/16 68/6 69/15 70/3
                                           160/16 161/4 161/5 161/7 162/5            71/19 71/20 71/23 72/9 74/7 76/25 78/6
 70/6 71/5 71/8 71/11 71/14 72/1 74/25
                                          theme [1] 14/20                            86/14 92/6 92/24 93/6 96/1 97/15 98/6
 75/17 76/11 76/17 77/17 79/4 79/7
                                          themselves [1] 159/19                      99/17 102/21 102/25 105/15 107/23
 79/10 79/24 91/24 94/12 98/19 108/16
                                          then [40] 7/2 8/5 14/16 14/17 15/8 15/20 112/24 116/19 119/15 120/15 121/2
 129/10 131/5 133/7 133/8 133/12 139/4
                                           16/4 16/18 21/2 21/3 21/22 22/22 23/17 123/4 123/9 123/23 126/1 126/20
 140/15 141/17 152/19 160/3 161/2
                                           32/1 32/2 33/14 38/22 45/3 53/2 53/2      126/22 127/1 128/22 132/16 134/22
 161/5 161/7 163/8 163/14
                                           60/5 71/7 77/15 78/9 87/18 87/19          134/24 135/3 137/23 139/1 142/15
telling [8] 12/9 79/1 97/4 122/19 122/23
                                           100/20 101/5 101/9 102/20 102/23          142/16 143/2 145/13 147/19 148/5
 123/1 152/9 153/2
                                           107/9 114/24 117/21 133/23 142/17         148/12 150/18 151/8 151/13 152/7
template [15] 29/13 29/14 30/12 34/11
                                           146/12 149/15 160/4 165/3                 152/24 155/11 165/5 165/6 165/10
 35/5 35/13 35/23 36/6 36/20 45/10
                                          THEODORE [1] 1/8                          thinking [3] 20/11 20/11 20/12
 45/13 45/17 45/24 54/3 57/19
                                          theory [1] 19/7                           thinks [2] 36/3 138/8
templates [7] 6/7 32/19 36/12 36/14
                                          there [66] 6/18 7/3 7/4 7/18 8/10 10/6    this [292]
 43/16 52/5 57/22
                                           10/19 10/20 11/14 13/15 13/17 13/21      those [18] 5/5 12/1 19/18 20/12 37/7
ten [3] 49/15 95/22 161/20
                                           17/4 17/14 17/14 17/20 19/1 20/4 20/19 54/8 78/16 78/17 78/24 88/5 99/24
ten million [1] 95/22
                                           20/25 21/15 26/7 31/6 31/7 34/18 38/2 100/16 101/1 106/18 112/25 147/17
tend [2] 68/11 68/13
                                           38/22 39/1 42/6 43/15 59/10 64/17         148/24 160/1
tentatively [1] 23/4
                                           68/22 69/14 81/16 89/17 90/3 90/18       thought [5] 40/22 71/22 134/12 143/5
term [6] 20/8 49/8 101/9 121/15 157/11
                                           91/18 94/9 99/17 101/13 106/17 110/5 143/15
 157/17
                                           111/7 111/16 112/5 114/19 114/22         thousand [2] 76/3 76/24
terminology [1] 73/2
                                           115/9 117/6 117/9 122/5 127/25 129/25 threat [1] 114/20
terms [11] 9/5 20/2 20/10 20/17 34/17
                                           130/16 131/10 132/5 141/6 157/3          three [6] 18/7 25/25 57/21 101/9 116/6
 36/4 77/22 83/8 142/25 162/21 162/24
                                           158/22 162/12 162/15 162/18 162/20        137/22
test [5] 118/1 118/4 118/22 120/18
                                           162/23                                   through [12] 14/10 18/22 19/14 20/21
 120/23
                                          there's [23] 3/11 5/6 6/6 6/17 7/16 9/21 21/1 36/9 95/13 96/7 98/23 123/12
testified [17] 9/15 24/10 24/14 24/18
                                           11/18 15/24 16/19 16/22 17/8 17/9 18/7 153/6 162/10
 29/20 54/21 58/9 83/25 95/2 99/18
                                           18/23 22/16 22/18 33/17 36/3 36/18       Tier [2] 159/6 159/9
 123/4 128/22 147/7 147/19 148/5
                                           74/8 87/23 145/6 158/8                   time [54] 4/2 10/14 13/6 13/21 19/4 26/2
 148/12 160/9
                                          therefore [1] 17/20                        26/7 32/13 33/10 40/18 42/6 43/19
testify [10] 5/10 5/17 13/14 13/17 16/11
                                          Theriault [14] 66/5 66/8 66/20 67/3 67/8 44/16 45/1 47/14 54/10 55/1 55/2 59/1
 17/14 18/10 18/20 33/20 37/6
                                           67/25 68/6 69/22 70/15 71/5 71/8 71/12 59/13 59/14 60/4 60/5 60/5 69/9 69/24
testifying [4] 5/1 23/25 34/23 93/20
                                           71/15 71/17                               70/16 70/17 81/25 82/12 82/14 83/6
testimony [13] 4/19 6/4 6/25 7/23 8/4
                                          these [26] 5/2 12/1 16/16 18/3 20/5 20/7 83/9 87/21 90/20 90/21 97/11 97/15
 10/19 10/20 31/22 33/6 35/1 37/13
                                           20/8 22/9 29/19 32/8 32/19 34/10 34/20 109/9 116/7 116/14 123/8 129/16
 98/13 166/7
                                           37/16 38/3 38/5 43/9 51/20 51/22 58/3 129/19 132/5 133/21 133/23 147/23
text [2] 135/21 162/11
                                           80/1 88/3 122/2 127/25 149/2 153/25       149/22 150/15 152/6 152/23 158/16
than [15] 6/11 11/16 14/15 15/3 24/19
                                          they [96] 3/8 4/2 7/3 8/7 8/7 14/14 14/17 164/25
 44/7 63/15 90/12 91/3 117/4 120/20
                                           14/22 14/23 15/5 16/17 18/21 19/13       timeframe [2] 147/9 148/13
 133/9 136/25 146/21 155/16
                                           20/13 22/6 24/20 26/2 26/4 28/3 29/12 times [7] 29/16 67/3 70/4 70/6 126/1
thank [23] 21/13 23/11 23/19 24/1 37/14
                                           29/17 29/18 33/21 38/3 39/2 42/24 43/1 137/21 137/22
 39/6 65/1 73/14 73/17 78/10 81/10
                                           47/2 47/9 47/13 47/21 48/16 48/16        timing [2] 7/15 164/24
 97/20 97/22 98/12 100/5 114/2 124/3
                                           48/19 50/4 50/6 54/9 57/25 58/1 61/1     title [3] 4/11 159/6 159/19
 143/18 150/22 164/11 164/16 164/18
                                           61/3 62/4 63/15 64/14 68/13 68/15        to the [1] 30/1
 165/17
                                           68/16 70/3 70/4 71/18 71/19 71/20        today [4] 83/25 161/13 161/16 165/6
Thanks [1] 106/24
                                           71/24 76/17 76/25 78/13 78/18 80/5       Tofin [2] 113/19 113/19
that [660]
                                           80/5 81/23 82/8 82/9 82/18 82/22 82/24 Tofin-306466 [1] 113/19
that's [60] 6/21 7/9 7/10 7/19 8/9 10/17
                                           83/1 86/22 87/18 94/25 95/1 98/8 99/22 together [3] 140/5 161/20 166/13
 10/21 10/24 11/17 13/4 14/18 14/22
                                           107/3 111/18 117/13 117/25 122/9         told [42] 5/11 5/20 16/24 18/1 19/3
 15/25 16/3 16/5 21/22 22/19 27/11 33/5
                                           122/16 126/4 127/18 132/15 133/9          28/16 28/23 29/1 43/12 47/19 48/14
 35/6 35/11 35/19 37/22 38/11 41/13
                                           133/21 133/23 141/22 148/21 149/6         67/25 68/9 68/14 70/15 71/12 71/15
 45/16 45/24 48/11 53/16 53/19 60/8
                                           154/1 154/8 154/11 158/22 158/23          71/17 75/7 76/2 76/23 81/25 82/12
 67/19 68/9 68/22 72/6 72/14 74/9 75/19
                                           163/16 163/17 163/19 163/19               82/22 100/21 109/13 114/3 114/10
 84/19 84/22 84/24 86/16 94/19 102/25
                                          they'd [4] 88/4 89/25 101/8 111/5          114/16 114/17 122/2 122/17 123/5
 106/5 107/20 107/23 108/5 112/12
                                          they're [1] 21/10                          125/22 129/10 137/21 138/15 150/11
 116/25 118/11 125/18 130/12 130/21
                                          they've [1] 39/1                           150/13 160/14 161/4 162/4
 135/8 151/11 154/3 160/14 162/4 164/9
                                          thing [10] 11/11 11/14 11/22 22/19        Tom [1] 156/7
their [24] 12/8 14/21 15/5 24/19 36/10
                                           37/15 46/14 58/24 66/9 82/9 136/23       Tomer [2] 156/9 156/10
 42/23 50/3 55/13 55/21 57/2 58/19
                                          things [11] 11/8 18/11 19/21 22/18 58/2 tomorrow [2] 23/4 23/9
 63/15 76/17 76/21 88/9 100/8 100/9
                                           71/11 71/14 78/22 134/9 150/2 150/4      too [2] 21/22 125/7
 109/4 119/8 121/3 158/22 160/16
                                          think [126] 3/2 3/6 3/7 3/11 4/9 4/10     took [4] 24/19 99/15 109/3 133/20
 163/17 163/19
                                           4/12 4/18 4/19 4/24 5/14 6/3 6/21 7/12 tools [2] 52/4 63/9
them [63] 4/1 5/7 5/10 5/11 8/22 8/25
                                           7/19 8/22 9/10 9/17 9/20 10/12 10/19     top [36] 4/12 9/9 9/22 16/9 51/2 56/2
 18/22 22/11 23/17 24/15 28/2 29/18
                                           11/15 11/17 11/18 11/21 11/21 11/22       56/14 57/7 58/14 60/12 61/15 64/18
 47/19 47/23 48/14 50/3 56/6 58/25
                                           11/24 12/12 12/13 12/16 12/22 15/2        80/12 87/3 91/13 91/15 103/17 104/15
 59/12 63/13 65/15 66/16 69/16 71/11
T                                         two [23] 6/4 10/17 11/8 12/1 13/1 13/5 80/15 80/25 145/7
                                           14/5 27/4 33/2 35/22 37/7 37/24 42/20 usual [1] 135/4
top... [18]Case
             104/168:18-cr-00157-TDC
                    108/24 108/25 112/19     Document        314
                                           49/14  49/16 51/22  73/6 Filed 08/22/19 Page 185 of 187
                                                                    78/12 92/16
 115/9 118/17 120/8 126/12 128/2 139/8                                            V
                                           106/17 156/13 159/23 160/1
 139/11 140/24 143/24 146/10 146/15
                                          type [4] 3/16 61/8 76/13 77/1           vaguely [1] 74/7
 157/24 159/3 162/7
                                          types [3] 80/4 139/4 153/25             value [10] 9/4 10/13 11/19 11/19 11/20
Torre [6] 128/11 128/22 128/23 129/1
                                          typical [3] 32/19 96/9 96/11             11/24 14/1 14/18 14/20 77/14
 129/4 129/7
                                          typically [1] 56/4                      VAN [2] 1/12 15/23
total [10] 55/17 86/12 87/17 87/19 89/9
                                          typically send [1] 56/4                 Vancouver [1] 46/4
 89/10 89/12 89/13 89/15 116/4
                                                                                  verify [4] 17/12 117/10 117/11 141/3
totally [3] 3/14 7/17 9/23                U                                       version [6] 15/14 15/21 16/4 84/14
towards [1] 135/15
                                          U.S [1] 116/4                            97/25 107/25
track [2] 86/20 161/19
                                          under [24] 4/13 5/8 11/2 19/7 39/17     versus [1] 166/8
tracked [2] 86/23 87/16
                                           39/19 40/2 51/12 51/13 51/15 51/18     very [16] 14/8 29/22 37/21 45/11 58/8
trade [10] 27/9 28/11 69/18 70/4 70/17
                                           60/25 61/1 61/3 102/17 102/18 107/4     74/16 75/10 79/18 80/1 92/5 102/16
 77/10 77/12 121/21 135/25 136/24
                                           117/7 127/18 137/6 138/5 138/8 154/18 105/8 111/22 143/11 153/14 153/24
traded [2] 67/3 67/5
                                           160/19                                 via [2] 80/6 100/23
traders [2] 88/15 88/16
                                          underneath [1] 53/23                    victim [1] 17/9
trades [14] 63/12 101/9 104/19 104/22
                                          understand [29] 16/3 22/20 45/1 50/23 video [61] 7/22 7/23 7/24 8/18 8/21 9/3
 105/1 116/10 121/12 121/21 121/23
                                           52/3 57/16 59/22 64/11 64/23 73/11      9/12 10/6 10/6 10/22 11/1 11/3 11/9
 122/5 125/8 125/13 125/24 161/20
                                           81/19 100/14 102/17 103/3 104/11        11/13 11/17 11/25 12/20 13/13 13/15
trading [18] 14/24 26/25 27/2 27/7 28/6
                                           108/12 110/15 112/14 117/15 125/12      13/17 13/25 14/6 14/9 14/10 15/3 15/11
 28/9 28/13 28/20 28/22 49/17 63/13
                                           128/18 133/11 133/21 134/21 134/25      15/14 83/14 83/17 83/20 83/24 84/3
 70/24 88/9 101/7 101/11 108/15 116/7
                                           135/18 147/12 157/14 157/20             84/5 84/15 85/6 85/8 85/21 86/8 86/11
 116/9
                                          understanding [5] 32/20 35/17 35/21      86/13 93/12 93/15 93/17 93/19 93/22
trainer [1] 154/23
                                           92/11 101/14                            94/10 94/13 94/22 94/24 95/6 95/14
trainers [1] 148/24
                                          understood [4] 6/22 31/7 66/17 128/20 95/17 96/3 96/6 96/19 97/13 98/19
training [34] 4/5 4/18 6/7 28/19 36/15
                                          unduly [1] 11/23                         98/25 130/5 130/25 131/1
 146/18 146/19 146/23 146/24 147/2
                                          unemployment [1] 75/4                   videos [2] 15/2 15/18
 147/5 147/8 147/17 147/20 147/24
                                          unique [1] 78/17                        viewing [1] 84/21
 148/6 148/10 148/15 148/18 148/22
                                          UNITED [7] 1/1 1/3 1/9 1/21 75/4 166/4 violated [1] 138/9
 148/24 149/4 149/17 151/19 152/6
                                           166/8                                  Violation [1] 138/3
 152/10 152/12 152/23 153/16 153/20
                                          University [1] 46/5                     VIP [1] 159/15
 153/23 154/10 156/18 158/24
                                          unless [3] 6/20 35/3 150/17             voice [5] 66/2 73/25 74/9 74/11 160/5
trainings [1] 149/1
                                          unreliable [1] 143/14                   volume [1] 70/4
Tranche [1] 155/14
                                          Untereinter [1] 1/16
transactions [1] 81/24
                                          until [6] 15/20 15/20 16/3 30/8 55/16   W
transcript [8] 1/8 1/24 67/23 72/10 72/23                                         wait [3] 16/3 136/17 143/8
                                           143/8
 98/17 152/17 166/12                                                              walk [1] 36/9
                                          unusual [3] 22/23 22/24 22/25
transfer [6] 4/14 7/17 17/1 80/6 81/7
                                          up [29] 6/15 9/23 12/7 12/10 12/16 25/1 wall [9] 8/4 8/5 29/2 130/18 131/10
 145/22
                                           29/8 32/7 38/5 38/16 38/20 55/10 60/12 131/12 131/19 131/22 161/8
transfers [2] 7/9 70/23                                                           walls [3] 7/24 12/6 12/10
                                           61/19 67/22 80/3 82/15 82/16 82/18
translating [1] 108/1                                                             want [29] 7/10 11/3 11/12 15/20 19/13
                                           98/7 104/12 111/23 120/15 130/13
translation [10] 10/7 10/10 92/21 94/5                                             22/17 28/5 48/17 69/9 70/17 72/8 75/13
                                           130/21 142/3 157/9 158/22 162/13
 106/8 108/8 112/12 126/21 126/24                                                  77/22 91/21 98/7 100/8 102/24 112/23
                                          updated [1] 138/7
 157/8                                                                             112/24 117/22 126/3 126/5 126/22
                                          upon [1] 166/7
treating [1] 137/11                                                                128/21 141/19 149/14 150/17 157/23
                                          us [26] 1/11 11/22 20/21 37/16 67/16
treatment [2] 136/16 137/6
                                           68/10 69/15 76/14 77/2 89/25 90/1 90/1 162/13
Tremendously [1] 92/18
                                           90/3 94/12 100/23 105/23 106/23 122/2 wanted [15] 12/15 34/14 34/16 50/3
trial [3] 1/8 2/1 166/7                                                            50/3 59/24 69/25 75/11 75/19 100/13
                                           125/11 133/8 150/17 159/17 162/12
tricky [1] 22/15                                                                   107/3 128/18 135/1 135/3 143/4
                                           162/16 163/10 165/8
tried [2] 111/13 111/16                                                           wants [6] 14/3 18/11 107/7 113/24
                                          use [32] 3/19 7/14 7/16 11/3 22/17
true [12] 27/14 28/1 48/7 49/24 62/2                                               114/3 114/4
                                           25/17 25/20 25/22 29/13 32/25 34/10
 68/4 68/8 70/18 76/6 141/15 152/7                                                was [363]
                                           34/19 35/5 35/13 35/23 57/18 59/18
 161/10                                                                           Washington [2] 1/13 1/19
                                           63/10 64/14 64/25 76/14 81/23 84/10
trust [11] 28/2 47/21 48/16 50/4 68/10
                                           94/2 101/2 131/24 134/18 145/9 149/2 wasn't [22] 8/12 20/25 28/1 31/5 48/8
 76/14 77/2 118/9 119/16 145/23 163/10                                             68/8 68/19 68/22 71/1 82/14 88/12
                                           156/18 157/11 157/17
trusted [1] 28/3                                                                   100/19 104/13 105/8 105/17 107/17
                                          used [46] 4/5 17/15 25/23 25/25 33/6
truth [8] 34/15 36/19 59/16 71/5 71/9
                                           36/20 39/13 39/16 40/1 41/2 41/24 42/2 111/11 114/6 121/8 133/13 152/9 153/2
 133/12 152/9 153/2
                                           42/18 43/6 43/9 43/11 43/16 43/23 44/7 waste [1] 10/14
truthful [3] 52/7 154/5 154/6                                                     watch [2] 83/24 85/4
                                           52/22 54/18 60/17 60/20 64/2 64/4
try [10] 24/7 38/23 39/5 63/9 63/12
                                           69/15 70/1 73/3 77/1 80/5 80/15 80/21 watched [2] 8/1 8/12
 100/16 105/9 108/14 108/15 113/1                                                 watching [1] 11/3
                                           84/12 95/3 101/16 102/13 113/13
trying [8] 21/15 102/19 104/6 104/7
                                           115/20 121/16 127/9 144/4 144/7 149/4 way [17] 15/20 27/8 27/20 36/18 38/5
 104/8 104/9 104/9 105/12                                                          38/7 55/8 62/25 69/17 77/12 97/2
                                           149/20 153/20 161/3
Tuesday [1] 23/4                                                                   114/12 121/11 123/23 139/1 160/15
                                          useful [1] 22/19
turn [16] 60/7 65/21 72/5 72/20 101/17                                             161/18
                                          user's [2] 136/16 137/6
 106/4 109/16 113/7 115/5 118/10 126/7                                            ways [5] 41/21 42/12 80/4 100/24 101/1
                                          users [3] 135/16 135/18 137/12
 139/6 142/6 150/24 155/8 164/5                                                   WD [5] 106/24 106/24 118/21 118/22
                                          using [14] 8/23 11/7 11/24 16/13 20/2
turned [2] 62/2 62/2                                                               118/24
                                           20/3 35/15 44/3 44/10 44/13 59/22
turnover [1] 162/18
W                                        163/18                                   why [69] 7/1 9/19 11/3 12/2 14/16 16/3
                                         weren't [3] 97/7 117/16 136/24           23/16 25/17 25/25 27/25 30/24 31/2
we [297] Case 8:18-cr-00157-TDC Document 314 Filed 08/22/19 Page 186 of 187
                                         what [273]                               35/17 35/18 38/2 38/11 47/5 48/9 50/1
we'd [8] 45/3 64/25 77/13 101/6 101/10
                                         what's [25] 3/15 3/16 8/4 9/1 12/5 13/23 59/18 59/22 66/20 67/8 68/6 71/5 75/9
107/8 126/22 129/19
                                         16/6 17/3 18/3 30/21 36/6 95/17 96/14 75/17 76/11 81/19 85/4 91/2 94/8 97/7
we'll [25] 7/2 12/16 14/8 20/13 20/17
                                         103/21 105/3 107/1 109/25 114/13         97/14 100/11 100/17 104/11 108/3
21/2 36/16 37/12 39/5 65/19 72/24
                                         118/24 119/1 135/20 144/19 144/22        108/21 110/17 116/9 116/11 116/11
72/24 73/6 73/7 73/7 73/12 92/21 97/16
                                         157/2 157/9                              116/25 117/15 119/19 124/16 124/22
97/19 98/1 123/23 130/15 164/12
                                         whatever [4] 7/15 10/12 15/25 107/6      124/23 125/9 126/2 128/7 128/18
164/12 164/15
                                         when [61] 4/1 8/12 15/18 18/15 19/19     129/24 133/21 134/14 138/24 140/15
we're [22] 6/5 11/17 22/7 22/11 22/22
                                         23/25 26/4 26/7 29/5 29/18 31/2 32/20 141/17 141/21 146/24 152/10 153/2
23/10 31/2 31/18 37/20 38/9 58/13
                                         36/13 37/20 38/19 43/12 45/13 47/18      153/16 155/18 157/23 160/13 162/3
72/14 77/25 78/9 84/20 84/21 98/16
                                         48/13 52/2 55/1 58/23 59/2 60/3 61/2     163/8
105/13 143/7 151/7 151/13 164/9
                                         64/22 67/16 71/17 71/18 71/25 72/1       will [40] 3/22 4/4 4/16 7/23 15/8 16/11
we've [11] 7/3 9/5 9/7 12/6 15/17 21/16
                                         76/23 81/21 82/5 82/15 82/16 85/16       16/21 17/10 17/14 19/24 20/20 21/1
31/22 32/2 73/5 98/6 126/21
                                         96/18 96/24 97/1 98/8 100/1 100/13       22/11 23/8 27/9 34/11 37/6 38/12 38/14
wearing [1] 95/11
                                         108/11 109/13 114/3 114/14 120/18        55/16 56/12 84/11 90/12 91/19 93/3
website [2] 162/21 162/23
                                         121/10 122/1 132/16 138/7 139/21         97/13 98/18 103/7 113/1 118/23 127/17
week [1] 22/12
                                         146/19 147/23 147/25 148/1 148/8         127/18 141/3 141/13 159/16 160/14
weekend [1] 23/22
                                         148/21 149/1 153/25                      161/20 165/5 165/6 165/8
welcome [6] 23/21 44/24 45/5 45/7
                                         where [41] 6/5 7/14 7/20 8/8 8/16 15/6 win [4] 121/11 121/23 125/13 161/20
91/21 91/22
                                         18/21 18/23 22/4 38/9 56/23 67/13        winning [3] 29/3 122/21 152/3
well [35] 5/20 5/22 7/3 9/15 13/14 14/16
                                         74/15 78/24 79/21 83/17 84/21 85/8       wiped [2] 116/1 116/5
15/1 16/4 19/24 31/18 34/8 34/22 35/12
                                         88/13 93/17 94/12 95/8 95/10 96/9        wire [7] 17/1 70/23 80/6 81/7 82/13
35/19 36/16 37/12 37/22 38/12 58/4
                                         98/19 99/7 130/4 130/7 130/9 130/19      118/23 145/21
63/8 64/18 66/16 67/16 72/14 73/5
                                         135/15 140/4 141/11 142/17 149/4         wires [1] 80/8
92/22 93/2 93/5 102/16 116/18 121/24
                                         150/11 158/9 158/18 158/19 160/21        withdraw [27] 4/2 70/5 70/16 100/8
128/15 142/8 146/13 151/2
                                         163/14                                   100/14 101/6 101/11 104/10 105/6
WELLES [112] 2/4 3/3 3/22 4/4 7/13
                                         whereof [1] 166/15                       107/3 107/8 108/15 113/24 114/4 114/7
13/7 16/10 16/11 16/21 16/23 17/10
                                         whether [5] 5/23 33/21 34/18 36/7 36/22 114/20 115/3 117/8 119/14 121/2
17/13 18/19 18/24 19/2 20/3 20/3 20/20
                                         which [53] 4/11 5/18 8/4 8/5 18/20       147/12 162/14 162/15 163/1 163/2
20/20 20/23 21/1 23/12 23/24 24/4
                                         19/22 20/5 21/4 22/23 27/24 32/5 32/11 163/5 163/8
24/10 24/22 25/4 25/9 27/11 29/23 30/4
                                         37/1 39/13 40/21 49/15 52/18 69/2 70/9 withdrawal [34] 87/19 103/5 103/9
30/6 31/7 31/8 32/13 37/4 37/6 39/11
                                         73/19 74/19 75/21 77/5 80/11 87/2 88/8 103/11 103/12 103/20 104/23 106/2
41/2 44/3 44/23 50/17 52/9 52/12 54/18
                                         90/5 90/12 95/21 101/2 102/13 103/15 106/25 107/20 108/17 109/6 109/10
56/11 56/16 57/21 58/9 58/17 60/7
                                         107/7 109/17 113/8 117/7 117/10 139/7 111/4 111/7 111/11 111/17 111/20
60/14 63/14 64/2 65/4 65/21 66/2 67/2
                                         140/19 142/9 144/14 144/24 150/25        113/22 114/25 118/2 118/4 118/5
67/25 69/8 70/15 72/5 72/20 73/25
                                         151/2 151/24 152/14 153/6 158/13         118/25 119/8 119/12 120/19 120/23
74/24 76/2 77/10 78/12 80/3 83/17
                                         161/16 161/19 161/19 161/21 161/24       120/24 122/7 137/11 137/15 137/20
84/17 85/8 86/10 87/15 89/7 93/15
                                         while [16] 24/14 25/20 30/12 31/18       152/20
94/12 95/16 96/14 98/4 98/14 98/16
                                         41/15 41/18 43/15 53/10 58/13 125/18 withdrawals [22] 60/6 68/24 69/1 70/2
99/2 100/7 101/13 101/17 108/3 117/6
                                         129/4 131/19 143/8 151/7 158/23          86/25 87/18 89/12 92/15 100/16 100/18
118/16 120/23 121/10 124/5 125/18
                                         163/17                                   100/21 100/24 102/17 104/25 109/5
126/7 128/21 129/16 130/4 130/18
                                         white [5] 8/15 16/13 16/18 99/2 128/11 109/14 110/1 110/5 110/18 112/17
134/17 135/8 138/21 139/10 144/2
                                         who [119] 5/25 6/1 8/21 16/12 16/16      113/1 119/20
147/19 150/24 151/17 153/9 155/21
                                         16/20 18/12 20/5 20/8 24/19 25/6 26/12 withdrawing [2] 71/2 152/24
158/15 161/15 164/5 164/19
                                         26/18 26/20 26/22 28/16 31/23 32/2       withdrawn [2] 121/1 121/4
Wells [2] 25/23 106/18
                                         32/3 32/4 33/8 34/1 34/5 35/24 36/3      withdrew [2] 104/20 105/2
went [5] 23/15 128/11 132/9 133/24
                                         36/7 36/21 37/3 39/16 40/2 41/2 42/2     within [4] 19/10 22/6 117/14 123/10
161/9
                                         42/18 43/6 43/22 44/3 44/9 44/12 45/10 without [5] 7/8 18/12 19/19 102/6
were [123] 3/8 13/2 17/20 21/15 25/19
                                         49/11 51/9 51/10 52/15 54/18 58/10       135/24
26/14 31/6 32/19 35/18 36/11 36/13
                                         59/6 59/6 60/17 60/20 61/10 63/2 64/2 witness [24] 5/1 5/4 18/10 18/12 18/16
41/15 43/9 43/15 48/12 49/21 50/1 50/9
                                         64/4 65/12 66/2 74/3 74/6 74/12 76/20 18/18 18/24 19/14 19/16 21/6 23/3
52/6 57/25 58/1 59/9 63/9 65/9 66/15
                                         80/15 80/20 82/3 83/1 84/2 84/5 84/17 31/24 32/6 33/19 37/18 37/25 43/22
68/9 68/25 69/14 70/2 71/6 71/9 71/18
                                         84/20 87/8 87/12 88/6 91/15 94/18        83/13 93/9 123/18 164/25 165/7 165/11
71/22 74/15 75/7 75/17 78/16 78/16
                                         94/25 95/3 96/16 99/2 100/21 102/10      166/15
78/17 78/18 78/22 79/1 79/5 79/8 79/11
                                         106/18 107/9 107/13 107/15 111/18        witnesses [3] 2/2 6/4 21/4
79/13 79/13 79/16 79/20 79/21 80/2
                                         113/13 113/19 114/16 115/12 115/20       Wolf [3] 131/10 131/12 131/21
80/4 81/22 81/25 82/12 83/24 88/3 88/3
                                         115/23 122/13 124/8 127/9 127/11         woman [3] 84/17 94/15 95/9
90/1 90/2 90/18 91/25 92/2 92/7 92/16
                                         128/5 128/10 131/16 131/18 132/24        won [2] 12/12 71/18
95/22 96/18 96/19 100/13 100/14
                                         138/8 138/13 138/15 138/19 139/16        won't [3] 39/2 103/8 129/25
100/17 101/1 101/2 108/16 111/21
                                         144/4 144/7 145/12 148/3 148/15          work [17] 7/3 16/17 38/22 39/1 39/19
114/10 114/16 117/6 117/9 117/10
                                         149/20 150/13 154/18 155/6 155/25        51/15 51/18 55/16 90/13 90/13 94/25
118/5 119/7 120/9 121/8 121/12 122/6
                                         156/4 156/8 156/23 156/25 157/2 161/1 111/16 133/25 154/3 157/11 160/4
122/16 125/5 125/22 132/3 133/14
                                         who's [1] 33/4                           161/8
133/19 135/9 137/21 138/18 138/24
                                         whoever [3] 88/19 88/20 107/9            worked [22] 13/21 24/11 29/2 36/1
142/3 142/17 142/25 143/5 147/17
                                         whole [7] 11/11 11/14 11/22 13/25 85/4 39/17 40/2 42/6 47/25 51/12 51/13
148/6 149/4 149/6 149/7 150/11 152/20
                                         128/12 132/5                             60/22 66/10 80/22 87/14 121/10 128/23
152/21 152/24 153/9 153/12 154/1
                                         whom [3] 12/10 31/22 32/4                130/9 144/9 146/22 150/11 154/18
154/15 158/23 159/18 159/20 160/14
                                         whose [2] 118/19 137/17                  161/8
160/15 160/24 160/25 161/1 162/4
W                                        99/20 100/7 101/10 101/13 101/17
                                         102/5 102/25 102/25 103/4 103/10
workers [1]  132/4
           Case   8:18-cr-00157-TDC 103/20 Document       314 106/6
                                                                 Filed 08/22/19    Page 187 of 187
                                                 104/10 105/5        107/23
working [6] 6/18 15/25 26/4 26/10 122/1
                                         112/7 113/8 114/19 118/10 119/25
 132/19
                                         120/14 121/24 123/2 123/8 123/13
works [1] 6/10
                                         125/1 126/22 129/19 131/24 131/24
worried [2] 79/13 97/7
                                         132/3 132/7 134/11 134/18 134/19
would [168]
                                         134/20 135/8 140/1 140/21 142/8
wouldn't [6] 11/10 68/16 71/7 81/23
                                         142/12 142/15 143/3 143/12 143/22
 117/25 122/7
                                         144/20 149/17 150/15 150/21 151/7
write [20] 29/6 29/7 29/9 81/12 81/20
                                         151/11 153/16 153/17 158/16 160/21
 82/1 82/3 82/9 82/13 104/15 107/19
                                         162/14 163/1 163/8 164/5 164/19
 108/19 108/24 110/13 110/24 112/2
                                         164/21 164/23 164/25 165/11
 115/12 118/16 124/8 124/14
                                        yours [1] 24/19
writes [4] 102/15 102/20 102/23 104/5
                                        yourself [4] 83/20 93/15 94/21 122/11
writing [1] 82/23
                                        yourselves [2] 97/18 164/14
written [4] 26/9 29/10 126/11 154/13
                                        Yukom [130] 4/15 14/11 16/17 16/24
wrong [3] 93/1 93/8 142/22
                                         24/11 24/14 24/23 25/20 26/2 26/6
wrote [37] 3/23 25/6 81/12 81/16 81/19
                                         26/10 28/14 29/15 30/12 36/1 36/14
 91/17 104/18 105/2 105/10 105/22
                                         41/9 41/15 41/18 41/24 42/5 42/25 43/2
 107/4 107/20 108/9 108/11 109/2
                                         43/12 45/1 45/9 45/12 46/13 46/22 47/2
 110/25 113/11 113/13 113/18 113/21
                                         47/8 47/9 48/18 48/22 49/4 50/5 50/8
 114/8 115/10 116/3 118/21 124/5
                                         50/18 52/13 52/15 52/16 52/25 53/3
 124/15 124/22 124/23 124/23 127/15
                                         53/10 54/22 55/12 55/20 56/4 56/5 57/1
 128/7 139/10 139/13 139/24 140/12
                                         57/8 57/11 57/23 58/18 61/7 63/7 64/8
 156/12 157/9
                                         65/9 66/11 66/13 71/25 74/14 76/16
Wu [8] 29/25 58/14 65/2 77/20 84/13
                                         76/20 78/25 79/23 80/18 83/7 83/7
 86/4 94/9 98/24
                                         83/19 85/22 86/12 86/20 89/2 89/24
X                                        90/16 92/17 93/18 94/14 95/1 98/21
XX [1] 159/14                            99/5 99/20 100/7 100/8 100/13 100/21
XXX [3] 159/15 160/6 160/8               100/24 101/19 105/5 117/23 121/10
                                         121/10 121/16 122/20 123/8 126/9
Y                                        128/23 129/5 129/17 130/8 130/9 131/9
Y-U-S-E-F [2] 41/7 41/8                  132/13 132/19 136/2 136/5 136/13
Yarden [1] 91/22                         138/22 139/3 140/8 142/4 144/11 145/9
yeah [11] 37/14 41/13 51/4 66/7 68/22 145/16 146/2 146/18 146/19 147/2
 85/3 92/4 95/11 108/7 122/2 144/18      147/13 147/14 148/10 153/12 154/5
year [8] 19/2 55/17 55/21 85/11 85/16    154/6 154/12 157/12 158/16 160/10
 85/19 96/2 132/20                       161/25
years [5] 29/1 33/3 35/22 92/16 160/7   Yukom's   [4] 7/25 82/20 114/20 163/12
yelling [3] 95/19 95/20 95/22           Yusef [3] 41/6 41/7 46/6
yes [303]                               Yusef's [1] 41/9
yesterday [1] 78/2                         Z
yet [6] 21/5 21/5 21/10 22/11 37/18
 90/20                                     zoom [21] 25/2 27/17 56/13 58/15 81/2
York [1] 1/13                               81/10 87/2 90/5 90/23 103/25 110/3
Yossi [5] 58/10 58/10 83/4 132/25           139/8 140/24 146/5 159/3 159/22
 146/25                                     159/23 160/18 161/12 161/12 162/7
you [836]
you'd [2] 16/3 153/15
you'll [2] 17/8 17/12
you're [11] 19/9 23/25 53/10 60/3 60/4
 112/16 120/18 143/7 144/2 154/3
 155/21
you've [6] 6/4 7/18 7/19 21/20 42/13
 43/17
your [150] 4/24 7/2 9/3 9/24 10/10 12/24
 13/23 14/13 15/7 15/8 15/19 15/22
 19/13 21/12 21/13 21/23 22/21 22/24
 23/14 24/1 24/25 25/9 25/15 25/17
 26/18 27/8 28/18 28/19 28/25 29/24
 30/3 35/7 37/14 38/16 40/18 43/19
 43/21 44/16 44/18 45/1 46/1 54/10
 55/18 61/7 62/21 63/6 63/14 64/8 64/16
 68/1 68/11 68/15 68/17 68/21 69/9
 69/18 70/20 70/24 71/3 71/22 72/7
 72/12 72/22 73/14 76/8 76/12 76/24
 77/21 81/12 83/6 84/20 87/17 87/19
 87/19 87/20 88/6 88/25 89/2 91/6 91/10
 91/19 92/11 96/14 97/11 97/24 98/18
